EXHIBIT 10.1
EXECUTION COPY

CREDIT AGREEMENT

Dated as of November 21, 2006

by and among

U-STORE-IT, L.P.,

as Borrower,

U-STORE-IT TRUST,

as Parent,

WACHOVIA CAPITAL MARKETS, LLC,
and
KEYBANC CAPITAL MARKETS,

as Joint Lead Arrangers,

WACHOVIA CAPITAL MARKETS, LLC,

as Book Manager,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

KEYBANK NATIONAL ASSOCIATION,

as Syndication Agent,

BANK OF AMERICA, N.A.,
SUNTRUST BANK,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agents,

and

THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO
AND THEIR ASSIGNEES PURSUANT TO SECTION 13.5.,

as Lenders

1

TABLE OF CONTENTS

         
Article I. Definitions
    1  
Section 1.1. Definitions.
    1  
Section 1.2. General; References to Times.
    26  
Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.
    27  
Article II. Credit Facility
    27  
Section 2.1. Revolving Loans.
    27  
Section 2.2. Term Loans.
    28  
Section 2.3. Bid Rate Loans.
    28  
Section 2.4. Swingline Loans.
    32  
Section 2.5. Letters of Credit
    34  
Section 2.6. Rates and Payment of Interest on Loans.
    38  
Section 2.7. Number of Interest Periods.
    39  
Section 2.8. Repayment of Loans.
    39  
Section 2.9. Prepayments.
    40  
Section 2.10. Continuation.
    40  
Section 2.11. Conversion.
    41  
Section 2.12. Notes.
    41  
Section 2.13. Voluntary Reductions of the Revolving Commitments.
    42  
Section 2.14. Extension of Termination Date.
    42  
Section 2.15. Expiration or Maturity Date of Letters of Credit Past Termination
Date.
    43  
Section 2.16. Amount Limitations.
    43  
Section 2.17. Increase of Revolving Commitments.
    43  
Article III. Payments, Fees and Other General Provisions
    44  
Section 3.1. Payments.
    44  
Section 3.2. Pro Rata Treatment.
    44  
Section 3.3. Sharing of Payments, Etc.
    45  
Section 3.4. Several Obligations.
    46  
Section 3.5. Minimum Amounts.
    46  
Section 3.6. Fees.
    46  
Section 3.7. Computations.
    48  
Section 3.8. Usury.
    48  
Section 3.9. Agreement Regarding Interest and Charges.
    48  
Section 3.10. Statements of Account.
    49  
Section 3.11. Defaulting Lenders.
    49  
Section 3.12. Taxes.
    50  
Article IV. Unencumbered Pool Properties
    52  
Section 4.1. Eligibility of Properties.
    52  
Section 4.2. Release of Properties.
    54  

- i -

2

         
Article V. Yield Protection, Etc.
    54  
Section 5.1. Additional Costs; Capital Adequacy.
    54  
Section 5.2. Suspension of LIBOR Loans.
    55  
Section 5.3. Illegality.
    56  
Section 5.4. Compensation.
    56  
Section 5.5. Affected Lenders.
    56  
Section 5.6. Treatment of Affected Loans.
    57  
Section 5.7. Change of Lending Office.
    58  
Section 5.8. Assumptions Concerning Funding of LIBOR Loans.
    58  
Article VI. Conditions Precedent
    58  
Section 6.1. Initial Conditions Precedent.
    58  
Section 6.2. Conditions Precedent to All Loans and Letters of Credit.
    60  
Article VII. Representations and Warranties
    61  
Section 7.1. Representations and Warranties.
    61  
Section 7.2. Survival of Representations and Warranties, Etc.
    67  
Article VIII. Affirmative Covenants
    67  
Section 8.1. Preservation of Existence and Similar Matters.
    67  
Section 8.2. Compliance with Applicable Law and Material Contracts.
    67  
Section 8.3. Maintenance of Property.
    68  
Section 8.4. Conduct of Business.
    68  
Section 8.5. Insurance.
    68  
Section 8.6. Payment of Taxes and Claims.
    68  
Section 8.7. Visits and Inspections.
    68  
Section 8.8. Use of Proceeds; Letters of Credit.
    69  
Section 8.9. Environmental Matters.
    69  
Section 8.10. Books and Records.
    70  
Section 8.11. Further Assurances.
    70  
Section 8.12. New Subsidiaries; Guarantors; Release of Guarantors.
    70  
Section 8.13. REIT Status.
    71  
Section 8.14. Exchange Listing.
    71  
Article IX. Information
    71  
Section 9.1. Quarterly Financial Statements.
    71  
Section 9.2. Year-End Statements.
    71  
Section 9.3. Compliance Certificate.
    72  
Section 9.4. Other Information.
    72  
Section 9.5. Delivery of Documents.
    75  
Article X. Negative Covenants
    75  
Section 10.1. Financial Covenants.
    75  
Section 10.2. Restricted Payments.
    76  
Section 10.3. Indebtedness.
    77  
Section 10.4. Certain Permitted Investments.
    77  
Section 10.5. Investments Generally.
    78  

- ii -

3

         
Section 10.6. Liens; Negative Pledges; Other Matters.
    79  
Section 10.7. Merger, Consolidation, Sales of Assets and Other Arrangements.
    79  
Section 10.8. Fiscal Year.
    81  
Section 10.9. Modifications to Material Contracts.
    81  
Section 10.10. Modifications of Organizational Documents.
    81  
Section 10.11. Transactions with Affiliates.
    81  
Section 10.12. ERISA Exemptions.
    81  
Article XI. Default
    81  
Section 11.1. Events of Default.
    81  
Section 11.2. Remedies Upon Event of Default.
    85  
Section 11.3. Remedies Upon Default.
    86  
Section 11.4. Allocation of Proceeds.
    86  
Section 11.5. Collateral Account.
    87  
Section 11.6. Performance by Agent.
    88  
Section 11.7. Rights Cumulative.
    88  
Article XII. The Agent
    88  
Section 12.1. Authorization and Action.
    88  
Section 12.2. Agent’s Reliance, Etc.
    89  
Section 12.3. Notice of Defaults.
    90  
Section 12.4. Agent as Lender.
    90  
Section 12.5. Approvals of Lenders.
    90  
Section 12.6. Lender Credit Decision, Etc.
    91  
Section 12.7. Indemnification of Agent.
    92  
Section 12.8. Successor Agent.
    92  
Section 12.9. Titled Agents.
    93  
Article XIII. Miscellaneous
    93  
Section 13.1. Notices.
    93  
Section 13.2. Expenses.
    94  
Section 13.3. Setoff.
    95  
Section 13.4. Litigation; Jurisdiction; Other Matters; Waivers.
    95  
Section 13.5. Successors and Assigns.
    96  
Section 13.6. Amendments.
    100  
Section 13.7. Nonliability of Agent and Lenders.
    102  
Section 13.8. Confidentiality.
    103  
Section 13.9. Indemnification.
    103  
Section 13.10. Termination; Survival.
    106  
Section 13.11. Severability of Provisions.
    106  
Section 13.12. GOVERNING LAW.
    106  
Section 13.13. Patriot Act.
    106  
Section 13.14. Counterparts.
    106  
Section 13.15. Obligations with Respect to Loan Parties.
    107  
Section 13.16. Limitation of Liability.
    107  
Section 13.17. Entire Agreement.
    107  

- iii -

4

                  Section 13.18. Construction.
    107  
    SCHEDULE 1.1.(A)
  List of Loan Parties
       
SCHEDULE 1.1.(B)
  Lender Commitments
       
SCHEDULE 4.1.
  Initial Unencumbered Pool Properties
       
SCHEDULE 7.1.(b)
  Ownership Structure
       
SCHEDULE 7.1.(f)
  Title to Properties; Liens
       
SCHEDULE 7.1.(g)
  Indebtedness and Guaranties
       
SCHEDULE 7.1.(h)
  Material Contracts
       
SCHEDULE 7.1.(i)
  Litigation
       
SCHEDULE 10.6.
  Existing Negative Pledges
       
EXHIBIT A
  Form of Assignment and Acceptance Agreement
       
EXHIBIT B
  Form of Notice of Borrowing
       
EXHIBIT C
  Form of Notice of Continuation
       
EXHIBIT D
  Form of Notice of Conversion
       
EXHIBIT E
  Form of Notice of Swingline Borrowing
       
EXHIBIT F
  Form of Swingline Note
       
EXHIBIT G
  Form of Revolving Note
       
EXHIBIT H
  Form of Opinion of Counsel
       
EXHIBIT I
  Form of Compliance Certificate
       
EXHIBIT J
  Form of Guaranty
       
EXHIBIT K
  Form of Designation Agreement
       
EXHIBIT L
  Form of Bid Rate Quote Request
       
EXHIBIT M
  Form of Bid Rate Quote
       
EXHIBIT N
  Form of Bid Rate Quote Acceptance
       
EXHIBIT O
  Form of Bid Rate Note
       
EXHIBIT P
  Form of Term Note
       

- iv -

5

THIS CREDIT AGREEMENT (this “Agreement”) dated as of November 21, 2006 by and
among U-STORE-IT, L.P., a limited partnership formed under the laws of the State
of Delaware (the “Borrower”), U-STORE-IT TRUST, a real estate investment trust
formed under the laws of the State of Maryland (the “Parent”), WACHOVIA CAPITAL
MARKETS, LLC and KEYBANC CAPITAL MARKETS, as Joint Lead Arrangers (each a “Joint
Lead Arranger”), WACHOVIA CAPITAL MARKETS, LLC, as Book Manager (the “Book
Manager”), WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent, KEYBANK NATIONAL
ASSOCIATION, as Syndication Agent (the “Syndication Agent”), BANK OF AMERICA,
N.A., SUNTRUST BANK and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Documentation
Agent (each a “Documentation Agent”), and each of the financial institutions
initially a signatory hereto together with their assignees pursuant to
Section 13.5.(b).

WHEREAS, the Agent and the Lenders desire to make available to the Borrower a
$250,000,000 revolving credit facility, which will include a $40,000,000 letter
of credit subfacility and a $20,000,000 swingline subfacility, and a term loan
facility in the amount of $200,000,000, all on the terms and conditions
contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

Article I. Definitions



    Section 1.1. Definitions.  

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Absolute Rate” has the meaning given that term in Section 2.3.(c)(ii)(C).

“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.3.(c)(ii)(C).

“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Acquisition Price” means, with respect to any Property, the purchase price paid
by the Borrower or any of its Subsidiaries for such Property less closing and
other transaction costs and any amounts paid by the Borrower or such Subsidiary
as a purchase price adjustment, to be held in escrow, to be retained as a
contingency reserve, or other similar amounts.

“Additional Costs” has the meaning given that term in Section 5.1.(a).

“Adjusted Asset Value” means, with respect to any Stabilized Storage Property
owned in fee simple or leased by the Borrower or any of its Subsidiaries and on
any date of

6

determination, an amount equal to (a) the Net Operating Income of such
Stabilized Storage Property for the 2 full fiscal quarters of the Parent most
recently ended for which financial statements are available multiplied by (b) 2
and divided by (c) the Capitalization Rate.

“Adjusted EBITDA” means, for any given period, (a) Consolidated EBITDA for such
period minus (b) Reserves for Capital Expenditures for all Storage Properties
for such period.

“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum rate shall result in a change in
Adjusted LIBOR on the date on which such change in such maximum rate becomes
effective.

“Adjusted Total Revenue” means, for any period, an amount equal to (a) the total
revenue of the Parent and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, minus (b) the aggregate amount of
total revenue of all the Excluded Subsidiaries for such period.

“Affiliate” means any Person (other than the Agent or any Lender): (a) directly
or indirectly controlling, controlled by, or under common control with, the
Borrower; (b) directly or indirectly owning or holding ten percent (10.0%) or
more of any Equity Interest in the Borrower; or (c) ten percent (10.0%) or more
of whose voting stock or other Equity Interest is directly or indirectly owned
or held by the Borrower. For purposes of this definition, “control” (including
with correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”) means the possession directly or indirectly of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or by contract or otherwise.
The Affiliates of a Person shall include any officer or director of such Person.
In no event shall the Agent or any Lender be deemed to be an Affiliate of the
Borrower.

“Agent” means Wachovia Bank, National Association, as contractual representative
for the Lenders under the terms of this Agreement, and any of its successors.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Agreement Date” means the date as of which this Agreement is dated.

“Applicable Law” means all applicable provisions of constitutions, statutes,
laws, rules, regulations and orders of all governmental bodies and all orders
and decrees of all courts, tribunals and arbitrators. 

- 2 -

7

“Applicable Margin” means:

(a) at any time prior to the Investment Grade Rating Date, the percentage set
forth below corresponding to the ratio of Consolidated Total Indebtedness to
Consolidated Adjusted Asset Value as determined in accordance with Section 10.1.
in effect at such time:

                          Consolidated Total Indebtedness to   Applicable Margin
for   Applicable Margin for Level   Consolidated Adjusted Asset Value   LIBOR
Loans   Base Rate Loans
  
 
 
 

 
                   
1
  <= 0.45 to 1.00     1.00 %     0.00 %
 
                   
2
  > 0.45 to 1.00 and <= 0.55 to 1.00     1.15 %     0.15 %
 
                   
3
  > 0.55 to 1.00 and <= 0.60 to 1.00     1.30 %     0.30 %
 
                   
4
  > 0.60 to 1.00     1.50 %     0.50 %

The Applicable Margin shall be determined by the Agent from time to time, based
on the ratio of Consolidated Total Indebtedness to Consolidated Adjusted Asset
Value as set forth in the Compliance Certificate most recently delivered by the
Borrower pursuant to Section 9.3. Any adjustment to the Applicable Margin shall
be effective (a) in the case of a Compliance Certificate delivered in connection
with quarterly financial statements of the Parent delivered pursuant to
Section 9.1., as of the date 55 days following the end of the last day of the
applicable fiscal quarter covered by such Compliance Certificate, (b) in the
case of a Compliance Certificate delivered in connection with annual financial
statements of the Parent delivered pursuant to Section 9.2., as of the date
100 days following the end of the last day of the applicable fiscal year covered
by such Compliance Certificate, and (c) in the case of any other Compliance
Certificate, as of the date 5 Business Days following the Agent’s request for
such Compliance Certificate. If the Borrower fails to deliver a Compliance
Certificate pursuant to Section 9.3., the Applicable Margin shall equal the
percentages corresponding to Level 4 until the date of the delivery of the
required Compliance Certificate. As of the Agreement Date, and thereafter until
changed as provided above, the Applicable Margin is determined based on Level 2.
The provisions of this definition are subject to Section 2.6.(c); and

(b) on and at all times after the Investment Grade Rating Date, the percentage
per annum determined, at any time, based on the range into which the Borrower’s
Credit Rating then falls, in accordance with the levels in the table set forth
below (each a “Level”). Any change in the Parent’s Credit Rating which would
cause it to move to a different Level in such table shall effect a change in the
Applicable Margin on the Business Day on which such change occurs. During any
period for which the Parent has received a Credit Rating from only one Rating
Agency, then the Applicable Margin shall be determined based on such Credit
Rating (so long as such rating is from S&P or Moody’s). During any period that
the Parent has received only two Credit Ratings and such ratings are not
equivalent, the Applicable Margin shall be determined by the higher of such two
Credit Ratings. During any period that the Parent has received more than two
Credit Ratings and such ratings are not all equivalent, the Applicable Margin
shall be equal to the average of the Applicable Margins determined by reference
to each such Credit Rating. During any period for which the Parent does not have
a Credit Rating from either of S&P or  Moody’s, or during any other period after
the Investment Grade Rating Date not otherwise covered in this clause (b), the
Applicable Margin shall be determined based on Level 4. The provisions of this
definition are subject to Section 2.6.(c).

- 3 -

8

                          Borrower’s Credit Rating             (S&P/Moody’s or  
Applicable Margin   Applicable Margin Level   equivalent)   for LIBOR Loans  
for Base Rate Loans
 1
  BBB+/Baa1     0.425 %     0.0 %
 
                   
 2
  BBB/Baa2     0.60 %     0.0 %
 
                   
 3
  BBB-/Baa3     0.75 %     0.0 %
 
                   
 4
  < BBB-/Baa3     1.00 %     0.25 %

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Wachovia Capital Markets, LLC and KeyBanc Capital Markets,
together with their respective successors and permitted assigns.

“Assignee” has the meaning given that term in Section 13.5.(b).

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement entered into by a Lender and an Eligible Assignee (with the consent of
any party whose consent is required by Section 13.5.), and accepted by the
Agent, substantially in the form of Exhibit A or any other form approved by the
Agent.

“Base Rate” means the per annum rate of interest equal to the greater of (a) the
Prime Rate or (b) the Federal Funds Rate plus one-half of one percent (0.5%).
Any change in the Base Rate resulting from a change in the Prime Rate or the
Federal Funds Rate shall become effective as of 12:01 a.m. on the Business Day
on which each such change occurs. The Base Rate is a reference rate used by the
Lender acting as the Agent in determining interest rates on certain loans and is
not intended to be the lowest rate of interest charged by the Lender acting as
the Agent or any other Lender on any extension of credit to any debtor.

“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Bid Rate Borrowing” has the meaning given that term in Section 2.3.(b).

“Bid Rate Loan” means a loan made by a Lender under Section 2.3.

“Bid Rate Note” has the meaning given that term in Section 2.12.(c).

“Bid Rate Quote” means an offer in accordance with Section 2.3.(c) by a Lender
to make a Bid Rate Loan with one single specified interest rate.  

“Bid Rate Quote Request” has the meaning given that term in Section 2.3.(b).

- 4 -

9

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Charlotte, North Carolina are authorized or required to close and
(b) with reference to a LIBOR Loan or LIBOR Margin Loan, any such day that is
also a day on which dealings in Dollar deposits are carried out in the London
interbank market.

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

“Capitalization Rate” means 8.00%.

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date issued by a United States federal or state
chartered commercial bank of recognized standing, or a commercial bank organized
under the laws of any other country which is a member of the Organization for
Economic Cooperation and Development, or a political subdivision of any such
country, acting through a branch or agency, which bank has capital and
unimpaired surplus in excess of $500,000,000 and which bank or its holding
company has a short-term commercial paper rating of at least A-2 or the
equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

“Collateral Account” means a special non-interest bearing deposit account or
securities account maintained by, or on behalf of, the Agent and under its sole
dominion and control.

“Commitment” means, as to any Lender, such Lender’s Revolving Commitment or such
Lender’s Term Commitment.  

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Revolving Commitment to (b) the
aggregate amount of the Revolving Commitments of all Revolving Lenders;
provided, however, that if at

- 5 -

10

the time of determination the Revolving Commitments have terminated or been
reduced to zero, the “Commitment Percentage” of each Revolving Lender shall be
the Commitment Percentage of such Revolving Lender in effect immediately prior
to such termination or reduction.

“Compliance Certificate” has the meaning given that term in Section 9.3.

“Consolidated Adjusted Asset Value” means, on any date of determination, the sum
(without duplication) of (a) the aggregate Adjusted Asset Value of all
Stabilized Storage Properties of the Borrower and its Subsidiaries on such date
plus (b) the undepreciated book value (determined in accordance with GAAP) of
all Development Properties plus (c) an amount equal to the Acquisition Price of
all Properties owned in fee simple or leased by a Loan Party for less than 6
full fiscal quarters ended prior to such date of determination plus (d) the book
value (determined in accordance with GAAP) of all other tangible assets of the
Parent and its Subsidiaries on such date, provided that, (x) the portion of the
Consolidated Adjusted Asset Value attributable to clause (d) above shall not
exceed 5.0% of the Consolidated Adjusted Asset Value and (y) the portion of the
Consolidated Adjusted Asset Value attributable to Development Properties shall
not exceed 15% of the Consolidated Adjusted Asset Value and any excess of such
amounts shall be excluded when determining the Consolidated Adjusted Asset
Value. The Borrower’s pro rata share of assets held by Unconsolidated Affiliates
will be included in Consolidated Adjusted Asset Value calculations consistent
with the above described treatment for wholly owned assets.

“Consolidated EBITDA” means, for any period, Consolidated Net Income of the
Parent and its Subsidiaries for such period plus, without duplication and to the
extent reflected as a charge in the statement of Consolidated Net Income for
such period, the sum of (a) income tax expense, (b) interest expense,
amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness,
(c) depreciation and amortization expense, (d) amortization of intangibles
(including, but not limited to, amortization and/or impairment charges with
respect to goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring non-cash expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, losses on sales of assets outside of the ordinary course of
business), and (f) any other non-cash charges (including non-cash charges under
Financial Accounting Standards Board Statement No. 123R), and minus, to the
extent included in the statement of such Consolidated Net Income for such
period, the sum of (i) interest income (except to the extent deducted in
determining such Consolidated Net Income), (ii) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business), (iii) any other non-cash income and (iv) any cash payments made
during such period in respect of items described in clause (e) above subsequent
to the fiscal quarter in which the relevant non-cash expenses or losses were
reflected as a charge in the statement of Consolidated Net Income, all as
determined on a consolidated basis.

“Consolidated Fixed Charges” means, for any period, the sum (without
duplication) of (a) Consolidated Interest Expense for such period, (b) all
regularly scheduled payments made during such period on account of principal of
Indebtedness of the Parent or any of its 

- 6 -

11

Subsidiaries, other than balloon, bullet or similar principal payments which
repay in full such Indebtedness, (c) Preferred Dividends accumulated (whether or
not declared or payable) by the Parent or any of its Subsidiaries during such
period and (d) the Parent’s and its Subsidiaries’ pro-rata share of all expenses
and payments referred to in the preceding clauses (a) and (b) of any
Unconsolidated Affiliate of the Parent or any of its Subsidiaries.

“Consolidated Interest Expense” means, for any period, the total interest
expense of Parent and its Subsidiaries (including that attributable to Capital
Lease Obligations and any capitalized interest expense) for such period with
respect to all outstanding Indebtedness of Parent and its Subsidiaries
(including, without limitation, all commissions, discounts and other fees and
charges owed by the Parent and its Subsidiaries with respect to letters of
credit, bankers’ acceptance financing and net costs of Parent and its
Subsidiaries under Derivatives Contracts in respect of interest rates to the
extent such net costs are allocable to such period in accordance with GAAP),
plus the Parent’s and its Subsidiaries’ pro-rata share of all such expenses of
any Unconsolidated Affiliates of the Parent or any Subsidiary.

“Consolidated Net Income” means, of any Person for any period, the consolidated
net income (or loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided, that in
calculating Consolidated Net Income of Parent and its consolidated Subsidiaries
for any period, there shall be excluded (a) the income (or deficit) of any
Person accrued prior to the date it becomes a Subsidiary of Parent or is merged
into or consolidated with Parent or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary of the Borrower) in which Parent
or any of its Subsidiaries has an ownership interest, except to the extent that
any such income is actually received by Parent or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of Parent to the extent that the declaration or payment of dividends
or similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
Applicable Law applicable to such Subsidiary.

“Consolidated Total Indebtedness” means, at any date, the aggregate principal
amount of all Indebtedness of Parent and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

“Construction Budget” means the fully-budgeted costs for the acquisition and
construction of a given parcel of real property (including, without limitation,
the cost of acquiring such parcel of real property, reserves for construction
interest and operating deficits, tenant improvements, leasing commissions, and
infrastructure costs) as reasonably determined by the Parent in good faith.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 
- 7 -

12

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.11.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Continuation of a LIBOR Loan, (c) the Conversion of a Base
Rate Loan into a LIBOR Loan, and (d) the issuance of a Letter of Credit.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” has the meaning given that term in Section 3.11.

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include any Lender).

“Designated Lender” means a special purpose corporation which is sponsored by a
Lender, that is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business and that issues (or the
parent of which issues) commercial paper rated at least P-1 (or the then
equivalent grade) by Moody’s or A-1 (or the then equivalent grade) by S&P that,
in either case, (a) is organized under the laws of the United States of America
or 

- 8 -

13

any state thereof, (b) shall have become a party to this Agreement pursuant to
Section 13.5.(h) and (c) is not otherwise a Lender.

“Designated Lender Note” means a Bid Rate Note of the Borrower evidencing the
obligation of the Borrower to repay Bid Rate Loans made by a Designated Lender.

“Designating Lender” has the meaning given that term in Section 13.5.(h).

“Designation Agreement” means a Designation Agreement between a Lender and a
Designated Lender and accepted by the Agent, substantially in the form of
Exhibit K or such other form as may be agreed to by such Lender, such Designated
Lender and the Agent.

“Development Property” means a Property currently under development as a Storage
Property that has not achieved an Occupancy Rate of 70% or more or, subject to
the last sentence of this definition, on which the improvements (other than
tenant improvements on unoccupied space) related to the development have not
been completed. A Development Property on which all improvements (other than
tenant improvements on unoccupied space) related to the development of such
Property have been completed for at least 36 months shall cease to constitute a
Development Property notwithstanding the fact that such Property has not
achieved an Occupancy Rate of at least 70%.

“Dollars” or “$” means the lawful currency of the United States of America.

“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived in writing by the Requisite Lenders.

“Eligible Assignee” means (a) a Lender, (b) an affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Agent and (ii) unless a Default or Event of Default shall exist, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is owned, or leased under a Ground Lease, by the
Borrower or a Subsidiary that is a Guarantor; (b) such Property is (i) utilized
principally as a Stabilized Storage Property and has an Occupancy Rate of at
least 70% or (ii) a Development Property; (c) such Property is located in one of
the 48 contiguous states of the United States of America or in the District of
Columbia; (d) neither such Property, nor any interest of the Borrower or any
Subsidiary thereof therein, is subject to any Lien (other than Permitted Liens
described in clauses (a) through (e) of  the definition thereof) or any Negative
Pledge; (e) if such Property is owned by a Subsidiary that is a Guarantor,
(i) none of the Borrower’s or the Parent’s direct or indirect ownership interest
in such Subsidiary is subject to any Lien (other than Permitted Liens described
in clauses (a) through (e) of the definition thereof) or any Negative Pledge and
(ii) the Borrower directly, or indirectly through a Subsidiary, has the right to
take the following actions without the need to obtain the consent of any Person:
(A) to create Liens on such Property as security for

- 9 -

14

Indebtedness of the Parent, the Borrower or such Subsidiary, and (B) to sell,
transfer or otherwise dispose of such Property; and (f) such Property is free of
all structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

“Equity Issuance” means any issuance by a Person of any Equity Interest in such
Person and shall in any event include the issuance of any Equity Interest upon
the conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Group” means the Parent, the Borrower, the other Subsidiaries and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with the
Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.  

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets which are
or are to become collateral for any Secured Indebtedness of such Subsidiary (or
whose sole asset is an Equity Interest in such a Subsidiary) and (b) which is
prohibited from Guarantying the

- 10 -

15

Indebtedness of any other Person pursuant to (i) any document, instrument or
agreement evidencing such Secured Indebtedness or (ii) a provision of such
Subsidiary’s organizational documents which provision was included in such
Subsidiary’s organizational documents as a condition to the extension of such
Secured Indebtedness.

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of February 23, 2006 by and among the Borrower, the Parent,
the financial institutions party thereto as “Lenders”, the Agent and the other
parties thereto.

“Extension Request” has the meaning given that term in Section 2.14.

“Facility Fee” means the per annum percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined on and
after the Investment Grade Rating Date in accordance with the definition
thereof:

                  Borrower’s Credit Rating     Level   (S&P/Moody’s or
equivalent)   Facility Fee
1
  BBB+/Baa1     0.15 %
 
           
2
  BBB/Baa2     0.15 %
 
           
3
  BBB-/Baa3     0.20 %
 
           
4
  < BBB-/Baa3     0.25 %

“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the last sale price of such
security as reported on such exchange or market by any widely recognized
reporting method customarily relied upon by financial institutions and (b) with
respect to any other property, the price which could be negotiated in an
arm’s-length free market transaction, for cash, between a willing seller and a
willing buyer, neither of which is under pressure or compulsion to complete the
transaction.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

“Floating Rate Indebtedness” means all Indebtedness of a Person which bears
interest at a variable rate during the scheduled life of such Indebtedness and
for which such Person has not obtained interest rate swap agreements, interest
rate “cap” or “collar” agreements or other similar Derivatives Contracts which
effectively cause such variable rates to be equivalent to fixed rates less than
or equal to (a) the rate (as determined by the Agent) borne by United States 

- 11 -

16

10-year Treasury Notes at the time the applicable Derivatives Contract became
effective plus (b) 1.50%.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funds From Operations” means, for any period, with respect to the Parent and
its Subsidiaries, (a) Consolidated Net Income of the Parent and its Subsidiaries
for such period, plus (b) real estate depreciation and amortization (excluding
amortization of financing costs), plus (c) amortization associated with the
purchase of property management companies, plus (d) non-cash charges for the
impairment of real estate assets for such period, minus, to the extent included
in the statement of such Consolidated Net Income for such period (without
duplication), (e) gains (or losses) from debt restructuring and sales of
property, and after adjustments for Unconsolidated Affiliates (with adjustments
for Unconsolidated Affiliates calculated to reflect funds from operations on the
same basis) together with adjustments for the non-cash deferred portion of any
income tax provision for Unconsolidated Affiliates and the payment of Preferred
Dividends, as interpreted by the National Association of Real Estate Investment
Trusts in its May, 1995, White Paper on Funds From Operations; provided that,
the following shall be excluded when calculating Funds From Operations:
(i) non-cash adjustments for loan amortization costs and (ii) interest expense
charges (or benefits) for minority interest marked-to-market adjustments arising
under Statement of Financial Accounting Standards No. 150 of the Financial
Accounting Standards Board as interpreted under GAAP.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.

 
- 12 -

17

“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of 30 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and in any event shall include the Parent and each Material Subsidiary.

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation. As the context requires, “Guaranty” shall
also mean the Guaranty to which the Guarantors are parties substantially in the
form of Exhibit J.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as  “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

- 13 -

18

“Indebtedness” of any Person at any date, without duplication: (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables and accrued expenses incurred in the ordinary course of such Person’s
business); (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments; (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property); (e) all Capital Lease Obligations of
such Person; (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under acceptance, letter of credit, surety bond or
similar facilities; (g) all obligations of such Person, contingent or otherwise,
to purchase, redeem, retire or otherwise acquire for value any Equity Interests
of such Person; (h) all Off-Balance Sheet Obligations of such Person; (i) all
obligations of such Person in respect of Guaranties of obligations of the kind
referred to in clauses (a) through (h) above; (j) all obligations of the kind
referred to in clauses (a) through (i) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including, without limitation, accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation; and (k) net obligations of such
Person under any Derivatives Contract not entered into as a hedge against
existing Indebtedness, in an amount equal to the Derivatives Termination Value
thereof. The Indebtedness of any person shall include the Indebtedness of any
other entity (including any partnership in which such person is a general
partner) to the extent such person is liable therefore as a result of such
person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such person is
not liable therefore, provided that, Indebtedness shall include such person’s
pro-rata share of Indebtedness of any joint venture in which such person is a
partner, regardless if such person is liable therefor.

“Indemnified Costs” has the meaning given that term in Section 13.9.(a).

“Indemnified Party” has the meaning given that term in Section 13.9.(a).

“Indemnity Proceeding” has the meaning given that term in Section 13.9.(a).

“Intellectual Property” has the meaning given that term in Section 7.1.(t).

“Interest Period” means:

(a) with respect to any LIBOR Loan, each period commencing on the date such
LIBOR Loan is made, or in the case of the Continuation of a LIBOR Loan the last
day of the preceding Interest Period for such Loan, and ending 1, 2, 3 or
6 months thereafter, as the Borrower may select in a Notice of Borrowing, Notice
of Continuation or Notice of Conversion, as the case may be, except that each
Interest Period that commences on the last Business Day of a calendar month, or
on a day for which there is no corresponding day in the appropriate subsequent
calendar month, shall end on the last Business Day of the appropriate subsequent
calendar month.  

- 14 -

19

(b) with respect to any Bid Rate Loan, the period commencing on the date such
Bid Rate Loan is made and ending on any Business Day not less than 7 nor more
than 180 days thereafter, as the Borrower may select as provided in
Section 2.3.(b).

Notwithstanding the foregoing: (i) if any Interest Period would otherwise end
after the Termination Date, such Interest Period shall end on the Termination
Date; and (ii) each Interest Period that would otherwise end on a day which is
not a Business Day shall end on the immediately following Business Day (or, if
such immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or equivalent) or
higher from the Rating Agencies (one of which must be S&P or Moody’s).

“Investment Grade Rating Date” means the date on which the Parent first obtains
an Investment Grade Rating.

“L/C Commitment Amount” equals $40,000,000.

“Lender” means each financial institution from time to time party hereto as a
“Lender” or a “Designated Lender,” together with its respective successors and
permitted assigns, and as the context requires, includes the Swingline Lender;
provided, however, that the term “Lender” shall exclude each Designated Lender
when used in reference to any Loan other than a Bid Rate Loan, the Commitments
or terms relating to any Loan other than a Bid Rate Loan and shall further
exclude each Designated Lender for all other purposes under the Loan Documents
except that any Designated Lender which funds a Bid Rate Loan shall, subject to
Section 13.5.(h), have the rights (including the rights given to a Lender
contained in Sections 13.2. and 13.9.) and obligations of a Lender associated
with holding such Bid Rate Loan.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and

 
- 15 -

20

Acceptance Agreement, or such other office of such Lender of which such Lender
may notify the Agent in writing from time to time.

“Letter of Credit” has the meaning given that term in Section 2.5.(a).

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than the Lender acting as the Agent) shall be deemed to hold a
Letter of Credit Liability in an amount equal to its participation interest in
the related Letter of Credit under Section 2.5.(i), and the Lender acting as the
Agent shall be deemed to hold a Letter of Credit Liability in an amount equal to
its retained interest in the related Letter of Credit after giving effect to the
acquisition by the Lenders other than the Lender acting as the Agent of their
participation interests under such Section.

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

“LIBOR” means, for any LIBOR Loan or any LIBOR Margin Loan for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Dow Jones Market Service (formerly Telerate)
Page 3750 (or any successor page) as the London interbank offered rate for
deposits in Dollars at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period. If for any reason such rate is not available, the term “LIBOR”
shall mean, for any LIBOR Loan or LIBOR Margin Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on the Reuters Screen LIBO Page as the London interbank
offered rate for deposits in Dollars at approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period; provided, however, if more than one rate is
specified on the Reuters Screen LIBO Page, the applicable rate shall be the
arithmetic mean of all such rates. If for any reason none of the foregoing rates
is available, LIBOR shall be, for any Interest Period, the rate per annum
reasonably determined by the Agent as the rate of interest at which Dollar
deposits in the approximate amount of the LIBOR Loan comprising part of such
borrowing or LIBOR Margin Loan would be offered by the Agent to major banks in
the London interbank Eurodollar market at their request at or about 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period.

“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans pursuant to Section 2.3.

- 16 -

21

“LIBOR Loan” means a Revolving Loan or Term Loan bearing interest at a rate
based on LIBOR.

“LIBOR Margin” has the meaning given that term in Section 2.3.(c)(ii)(D).

“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capital Lease
Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capital Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.

“Loan” means a Revolving Loan, a Term Loan, a Bid Rate Loan or a Swingline Loan.

“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the Guaranty and each other document or instrument now or hereafter executed and
delivered by a Loan Party in connection with, pursuant to or relating to this
Agreement.

“Loan Party” means each of the Parent, the Borrower and each other Person who
guarantees all or a portion of the Obligations and/or who pledges any collateral
security to secure all or a portion of the Obligations. Schedule 1.1.(A) sets
forth the Loan Parties in addition to the Parent and the Borrower as of the
Agreement Date.  

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), or results of
operations of the Parent and its Subsidiaries taken as a whole, (b) the ability
of the Parent, the Borrower or any other Loan Party to perform its obligations
under any Loan Document to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, or (d) the rights and remedies of
the Lenders and the Agent under any of the Loan Documents.

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Parent, the Borrower, any
other Subsidiary or

- 17 -

22

any other Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

“Material Indebtedness” has the meaning given that term in Section 11.1.(e)(i).

“Material Subsidiary” means (a) any Subsidiary of the Parent that owns, or
otherwise has any interest in, any Unencumbered Pool Property or any other
property or asset which is taken into account when calculating Unencumbered
Property Pool Value; (b) any Subsidiary (other than an Excluded Subsidiary) that
has total assets greater than or equal to 5.0% of total assets of the Borrower
determined on a consolidated basis (calculated as of the end of the fiscal
quarter most recently ending for which financial statements are available) or
(c) any Subsidiary (other than an Excluded Subsidiary) that has total revenues
greater than or equal to 5.0% of the total revenues of the Borrower determined
on a consolidated basis (calculated for the fiscal quarter most recently ending
for which financial statements are available). In any event, the term “Material
Subsidiaries” shall mean and include all Subsidiaries (other than Excluded
Subsidiaries) of the Borrower, which, together with the Borrower, account for
90.0% or more of the Adjusted Total Revenue of the Borrower determined on a
consolidated basis for the fiscal quarter most recently ended for which
financial statements are available. If more than one combination of Subsidiaries
satisfies such threshold, then those Subsidiaries so determined to the “Material
Subsidiaries” shall be specified by the Borrower.

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the  encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

“Net Operating Income” or “NOI” means, for any Storage Property and for a given
period, the sum of the following (without duplication and determined on a
consistent basis with prior periods): (a) rents and other revenues received in
the ordinary course of business from operating such Property (including proceeds
of rent loss insurance but excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent) during such period minus (b) all expenses paid or accrued related to
the ownership, operation or maintenance of such Property, including, but not
limited to, taxes, assessments and other similar charges, insurance, utilities,
payroll costs, maintenance, repair and

- 18 -

23

landscaping expenses and on-site marketing expenses during such period minus
(c) the Reserves for Capital Expenditures for such Property for such period
minus (d) an imputed management fee in the amount of five percent (5.0%) of the
gross revenues for such Property for such period.

“Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions, listing fees, financial printing costs
and other customary fees and expenses actually incurred by such Person in
connection with such Equity Issuance.

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for exceptions
for fraud, misapplication of funds, environmental indemnities, bankruptcy,
transfer of collateral in violation of the applicable loan documents, failure to
obtain consent for subordinate financing in violation of the applicable loan
documents and other exceptions to nonrecourse liability which are customary for
nonrecourse financings at the time as determined by the Agent) is contractually
limited to specific assets of such Person encumbered by a Lien securing such
Indebtedness. Liability of a Person under a completion guarantee, to the extent
relating to the Nonrecourse Indebtedness of another Person, shall not, in and of
itself, prevent such liability from being characterized as Nonrecourse
Indebtedness.

“Note” means a Revolving Note, a Term Note, a Bid Rate Note or a Swingline Note.

“Notice of Borrowing” means a notice in the form of Exhibit B to be delivered to
the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

“Notice of Continuation” means a notice in the form of Exhibit C to be delivered
to the Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.11. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“Notice of Swingline Borrowing” means a notice in the form of Exhibit E to be
delivered to the Agent pursuant to Section 2.4. evidencing the Borrower’s
request for a Swingline Loan.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Agent or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Loan

 
- 19 -

24

Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) aggregate leaseable square footage of all
completed space of such Property actually occupied by non-Affiliate tenants
paying rent at market rates pursuant to binding leases as to which no monetary
default has occurred and has continued for a period in excess of 60 days to
(b) the aggregate leaseable square footage of all completed space of such
Property.

“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.

“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
the Borrower, any other Subsidiary or any other Person in respect of
“off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of
Regulation S-K promulgated under the Securities Act) which the Parent would be
required to disclose in the “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” section of the Parent’s report on Form 10-Q
or Form 10-K (or their equivalents) which the Parent is required to file with
the Securities and Exchange Commission (or any Governmental Authority
substituted therefor).

“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.

“Participant” has the meaning given that term in Section 13.5.(d).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 8.6.; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property or materially and adversely impair the intended use thereof in the
business of such Person; (d) the rights of tenants under leases or subleases not
interfering with the ordinary conduct of business of such Person; (e) Liens in
favor of the Agent for the benefit of the Lenders; and (f) Liens in existence as
of the Agreement Date and set forth in Part II of Schedule 7.1.(f).

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.  

- 20 -

25

“Plan” means an employee pension benefit plan (other than a Multiemployer Plan)
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Internal Revenue Code and either (a) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (b) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

“Post-Default Rate” means a rate per annum equal to the Base Rate as in effect
from time to time plus the Applicable Margin for Base Rate Loans plus four
percent (4.0%).

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent or any of its Subsidiaries. Preferred Dividends shall not include
dividends or distributions (a) to the extent paid or payable to the Parent or
any of its Subsidiaries, or (b) constituting or resulting in the redemption of
Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

“Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Agent as its prime rate from time to time. The Prime
Rate is not necessarily the best or the lowest rate of interest offered by the
Lender acting as the Agent or any other Lender.

“Principal Office” means the office of the Agent located at One Wachovia Center,
Charlotte, North Carolina, or such other office of the Agent as the Agent may
designate from time to time.

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Parent, the Borrower, any Subsidiary or any
Unconsolidated Affiliate of the Borrower.

“Property Release” has the meaning given that term in Section 4.2.

“Rating Agency” means S&P, Moody’s or any other nationally recognized
statistical rating organization acceptable to the Agent.

“Register” has the meaning given that term in Section 13.5.(c).

“Regulatory Change” means, with respect to any Lender, any change (including
without limitation, Regulation D of the Board of Governors of the Federal
Reserve System) effective after the Agreement Date in Applicable Law or the
adoption or making after such date of any  

- 21 -

26

interpretation, directive or request applying to a class of banks, including
such Lender, of or under any Applicable Law (whether or not having the force of
law and whether or not failure to comply therewith would be unlawful) by any
Governmental Authority or monetary authority charged with the interpretation or
administration thereof or compliance by any Lender with any request or directive
regarding capital adequacy.

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Agent for any drawing honored by the
Agent under a Letter of Credit.

“REIT” means a “real estate investment trust” under the Internal Revenue Code.

“Requisite Lenders” means, as of any date, Lenders having at least 66-2/3% of
the aggregate amount of the Commitments (not held by Defaulting Lenders who are
not entitled to vote), or, if all of the Commitments have been terminated or
reduced to zero, Lenders holding at least 66-2/3% of the principal amount of the
aggregate outstanding Loans and Letter of Credit Liabilities (not held by
Defaulting Lenders who are not entitled to vote). Commitments, Loans and Letter
of Credit Liabilities held by Defaulting Lenders shall be disregarded when
determining the Requisite Lenders. For purposes of this definition, a Lender
(other than the Swingline Lender) shall be deemed to hold a Swingline Loan or a
Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

“Reserves for Capital Expenditures” means, with respect to any Storage Property
for any period, an amount equal to (a) the aggregate leasable square footage of
all completed space of such Property multiplied by (b) $0.15 per square foot
multiplied by (c) the number of days actually elapsed during such period divided
by (d) 365.

“Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, president and chief financial officer
of the Parent, the Borrower or such Subsidiary or, if any of the foregoing is a
partnership, such officer of its general partner.  

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent, the Borrower or any
other Subsidiary now or hereafter outstanding, except a dividend payable solely
in Equity Interests of an identical or junior class to the holders of that
class; (b) any redemption, conversion, exchange, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interest of the Parent, the Borrower or any other Subsidiary now or
hereafter outstanding; and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of the Parent, the Borrower or any other Subsidiary now or
hereafter outstanding.

“Revolving Commitment” means, as to each Lender (other than the Swingline
Lender), such Lender’s obligation (a) to make Revolving Loans pursuant to
Section 2.1., (b) to issue (in the case of the Lender then acting as Agent) or
participate in (in the case of the other Lenders) Letters of Credit pursuant to
Section 2.5.(a) and 2.5.(i), respectively (but in the case of the

- 22 -

27

Lender acting as the Agent excluding the aggregate amount of participations in
the Letters of Credit held by the other Lenders), and (c) to participate in
Swingline Loans pursuant to Section 2.4.(e), in each case, in an amount up to,
but not exceeding, the amount set forth for such Lender on Schedule 1.1.(B) as
such Lender’s “Revolving Commitment Amount” or as set forth in the applicable
Assignment and Acceptance Agreement, as the same may be reduced from time to
time pursuant to Section 2.13. or increased or reduced as appropriate to reflect
any assignments to or by such Lender effected in accordance with Section 13.5.

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

“Revolving Note” has the meaning given that term in Section 2.12.(a).

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time.

“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding at
such date and that is secured in any manner by any Lien, and in the case of the
Parent and any of its Subsidiaries, shall include (without duplication) the
Parents’ and its Subsidiaries’ pro rata shares of the Secured Indebtedness of
their Unconsolidated Affiliates.

“Secured Recourse Indebtedness” means all Indebtedness of the Parent and the
Subsidiaries that is Secured Indebtedness and is not Nonrecourse Indebtedness.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Security Filing” has the meaning given that term in Section 9.4.(b).

“Significant Subsidiary” means any Subsidiary to which 5.0% or more of
Consolidated Adjusted Asset Value is attributable.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

 
- 23 -

28

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

“Stabilized Storage Property” means a Storage Property that (a) either (i) has
been owned for more than six quarters or (ii) which originally was a Development
Property and (b) either (i) has achieved 70% occupancy or (ii) has been a
Development Property for 36 months.

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

“Storage Property” means a Property primarily operated as a self-storage
facility.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership or other entity (without regard to the occurrence
of any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person, and shall include all Persons the accounts
of which are consolidated with those of such Person pursuant to GAAP.

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.4. in an amount up to, but not exceeding,
$20,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.

“Swingline Lender” means Wachovia Bank, National Association, together with its
respective successors and assigns.

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.4.(a).

“Swingline Note” means the promissory note of the Borrower payable to the order
of the Swingline Lender in a principal amount equal to the amount of the
Swingline Commitment as originally in effect and otherwise duly completed,
substantially in the form of Exhibit F.

“Tangible Net Worth” means, for any Person on any date of determination,
(a) such Person’s total stockholders’ equity determined on a consolidated basis,
plus (b) accumulated depreciation and amortization, minus (c) the following (to
the extent reflected in determining stockholders’ equity of such Person):
(i) the amount of any write-up in the book value of any assets contained in any
balance sheet resulting from revaluation thereof or any write-up in excess of
the cost of such assets acquired, and (ii) the aggregate of all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as intangible assets under GAAP, all determined on a consolidated
basis.

 
- 24 -

29

“Taxes” has the meaning given that term in Section 3.12.

“Termination Date” means November 20, 2009, or such later date to which the
Termination Date may be extended pursuant to Section 2.14.

“Term Commitment” means, as to a Lender, such Lender’s obligation to make a Term
Loan pursuant to Section 2.2.(a) in an amount up to, but not exceeding, the
amount set forth for such Lender on Schedule 1.1.(B) as such Lender’s “Term
Commitment Amount.”

“Term Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.2.(a).

“Term Note” has the meaning given that term in Section 2.12.(b).

“Titled Agents” means each of the Joint Lead Arrangers, the Book Manager, the
Syndication Agent, and the Documentation Agents and their respective successors
and permitted assigns.

“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan is a LIBOR Loan or Base Rate Loan.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in which such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unencumbered Pool Property” means a Property which is to be included in
calculations of the Unencumbered Pool Property Value pursuant to Section 4.1. A
Property shall cease to be a Unencumbered Pool Property if at any time such
Property shall cease to be an Eligible Property unless otherwise agreed by the
Requisite Lenders.

“Unencumbered Property Pool Value” means, with respect to each Unencumbered Pool
Property, on any date of determination (a) if such Property has been owned in
fee simple or leased by a Loan Party for more than 6 full fiscal quarters ended
prior to such date of determination and financial statements are available for
such period, an amount equal to (i) the Net Operating Income of such Property
for the 2 full fiscal quarters of the Borrower most recently ended for which
financial statements are available multiplied by (ii) 2 divided by (iii) the
Capitalization Rate, (b) if such Property is a Development Property, the book
value of such Property determined in accordance with GAAP, and (c) otherwise,
the Acquisition Price of such Property. Notwithstanding the foregoing, (A) to
the extent that the Unencumbered Property Pool Value attributable to Properties
subject to a Ground Lease would exceed 15% of the Unencumbered Property Pool
Value, such excess shall be excluded from the Unencumbered Property Pool Value
and (B) to the extent that the Unencumbered Property Pool Value attributable to
Development Properties and Properties that have ceased to be Development
Properties by operation of the last sentence of the definition of the term
Development Property

- 25 -

30

would exceed 10% of the Unencumbered Property Pool Value, such excess shall be
excluded from the Unencumbered Property Pool Value.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness.

“Unsecured Interest Expense” means, for any period, the Consolidated Interest
Expense attributable to Unsecured Indebtedness of the Parent and its
Subsidiaries for such period.

“Wachovia” means Wachovia Bank, National Association, together with its
successors and assigns.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.



    Section 1.2. General; References to Times.  

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in  GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Requisite Lenders); provided further that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect

- 26 -

31

at any given time. Wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and plural,
and pronouns stated in the masculine, feminine or neuter gender shall include
the masculine, the feminine and the neuter. Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Parent or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Borrower. Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement. Unless otherwise
indicated, all references to time are references to Charlotte, North Carolina
time.



    Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.  

When determining compliance by the Borrower or the Parent with any financial
covenant contained in any of the Loan Documents, only the pro rata share of the
Borrower or the Parent, as applicable, of the revenues, expenses, assets,
liabilities and other financial statement items of a Subsidiary that is not a
Wholly Owned Subsidiary shall be included; provided, however, for purposes of
determining the Parent’s compliance with any such financial covenant the
Borrower shall be considered to be a Wholly Owned Subsidiary of the Parent.

Article II. Credit Facility



    Section 2.1. Revolving Loans.  

(a) Generally. Subject to the terms and conditions hereof, during the period
from the Effective Date to but excluding the Termination Date, each Lender
severally and not jointly agrees to make Revolving Loans to the Borrower in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
the amount of such Lender’s Revolving Commitment. Subject to the terms and
conditions of this Agreement, during the period from the Effective Date to but
excluding the Termination Date, the Borrower may borrow, repay and reborrow
Revolving Loans hereunder.  

(b) Requesting Revolving Loans. The Borrower shall give the Agent notice
pursuant to a Notice of Borrowing or telephonic notice of each borrowing of
Revolving Loans. Each Notice of Borrowing shall be delivered to the Agent before
11:00 a.m. (i) in the case of LIBOR Loans, on the date three Business Days prior
to the proposed date of such borrowing and (ii) in the case of Base Rate Loans,
on the date one Business Day prior to the proposed date of such borrowing. Any
such telephonic notice shall include all information to be specified in a
written Notice of Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Borrowing sent to the Agent by telecopy on the
same day of the giving of such telephonic notice. The Agent will transmit by
telecopy the Notice of Borrowing (or the information contained in such Notice of
Borrowing) to each Lender promptly upon receipt by the Agent (but in any event
no later than 2:00 p.m. on the date of receipt by the Agent). Each Notice of
Borrowing or telephonic notice of each borrowing shall be irrevocable once given
and binding on the Borrower.

(c) Disbursements of Revolving Loan Proceeds. No later than 1:00 p.m. on the
date specified in the Notice of Borrowing, each Lender will make available for
the account of its

- 27 -

32

applicable Lending Office to the Agent at the Principal Office, in immediately
available funds, the proceeds of the Revolving Loan to be made by such Lender.
Subject to satisfaction of the applicable conditions set forth in Article VI.
for such borrowing, the Agent will make the proceeds of such borrowing available
to the Borrower no later than 2:00 p.m. on the date and at the account specified
by the Borrower in such Notice of Borrowing. With respect to Revolving Loans to
be made after the Effective Date, unless the Agent shall have been notified by
any Lender prior to the specified date of borrowing that such Lender does not
intend to make available to the Agent the Revolving Loan to be made by such
Lender on such date, the Agent may assume that such Lender will make the
proceeds of such Revolving Loan available to the Agent on the date of the
requested borrowing as set forth in the Notice of Borrowing and the Agent may
(but shall not be obligated to), in reliance upon such assumption, make
available to the Borrower no later than 11:00 a.m. on the date requested by the
Borrower the amount of such Revolving Loan to be provided by each such Lender.

Section 2.2. Term Loans.

(a) Term Loans. Subject to the terms and conditions hereof, each Lender
severally and not jointly agrees to make a Term Loan to the Borrower on the
Effective Date in an aggregate principal amount of up to, but not exceeding, the
amount of such Lender’s Term Commitment. Upon the funding of the Term Loans, the
Term Commitments shall terminate. Once repaid, the principal amount of a Term
Loan may not be reborrowed.

(b) Requesting Term Loans. The Borrower shall give the Agent notice (which
notice must be received by the Agent no later than 11:00 a.m. on the date that
is one Business Day prior to the anticipated Effective Date) requesting that the
Lenders make the Term Loans on the Effective Date and specifying the amount of
Term Loans to be borrowed. Upon receipt of such notice the Agent shall promptly
notify each Lender. The notice of borrowing provided by the Borrower in the
preceding sentence shall be irrevocable once given and binding on the Borrower.

(c) Disbursements of Term Loan Proceeds. No later than 1:00 p.m. on the
Effective Date, each Lender will make available for the account of its
applicable Lending Office to the Agent at the Principal Office, in immediately
available funds, the proceeds of the Term Loan to be made by such Lender.
Subject to satisfaction of the applicable conditions set forth in Article VI.
for such borrowing, the Agent will make the proceeds of such borrowing available
to the Borrower no later than 2:00 p.m. on the Effective Date.

Section 2.3. Bid Rate Loans.

(a) Bid Rate Loans. So long as the Borrower maintains an Investment Grade
Rating, in addition to borrowings of Revolving Loans, at any time during the
period from the Investment Grade Rating Date to but excluding the Termination
Date, the Borrower may request the Lenders to make offers to make Bid Rate Loans
to the Borrower in Dollars. The Lenders may, but shall have no obligation to,
make such offers and the Borrower may, but shall have no obligation to, accept
any such offers in the manner set forth in this Section.

(b) Requests for Bid Rate Loans. When the Borrower wishes to request from the
Lenders offers to make Bid Rate Loans, it shall give the Agent notice (a “Bid
Rate Quote

- 28 -

33

Request”) so as to be received no later than 10:00 a.m. on (x) the Business Day
immediately preceding the date of borrowing proposed therein, in the case of an
Absolute Rate Auction and (y) the date four Business Days prior to the proposed
date of borrowing, in the case of a LIBOR Auction. The Agent shall deliver to
each Lender a copy of each Bid Rate Quote Request promptly upon receipt thereof
by the Agent. The Borrower may request offers to make Bid Rate Loans for up to
three (3) different Interest Periods in each Bid Rate Quote Request; provided
that the request for each separate Interest Period shall be deemed to be a
separate Bid Rate Quote Request for a separate borrowing (a “Bid Rate
Borrowing”). Each Bid Rate Quote Request shall be substantially in the form of
Exhibit L and shall specify as to each Bid Rate Borrowing:

(i) the proposed date of such Bid Rate Borrowing, which shall be a Business Day;

(ii) the aggregate amount of such Bid Rate Borrowing, which (x) shall be in the
minimum amount of $2,000,000 and integral multiples of $500,000 and (y) shall
not cause any of the limits specified in Section 2.16. to be violated;

(iii) whether the Bid Rate Quote Request is for LIBOR Margin Loans or Absolute
Rate Loans; and

(iv) the duration of the Interest Period applicable thereto, which shall not
extend beyond the Termination Date.

Except as otherwise provided in this subsection (b), no Bid Rate Quote Request
shall be given within five Business Days (or such other number of days as the
Borrower and the Agent, with the consent of the Requisite Lenders, may agree) of
the giving of any other Bid Rate Quote Request.

(c) Bid Rate Quotes.

(i) Each Lender may submit one or more Bid Rate Quotes, each containing an offer
to make a Bid Rate Loan in response to any Bid Rate Quote Request; provided
that, if the Borrower’s request under Section 2.3.(b) specified more than one
Interest Period, such Lender may make a single submission containing one or more
Bid Rate Quotes for each such Interest Period. Each Bid Rate Quote must be
submitted to the Agent not later than 10:00 a.m. (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction and (y) on the date three
Business Days prior to the proposed date of borrowing, in the case of a LIBOR
Auction; provided that the Lender then acting as Agent may submit a Bid Rate
Quote only if it notifies the Borrower of the terms of the offer contained
therein not later than 9:00 a.m. (x) on the proposed date of such borrowing, in
the case of an Absolute Rate Auction and (y) on the date three Business Days
prior to the proposed date of borrowing, in the case of a LIBOR Auction. Subject
to Articles VI. and XI., any Bid Rate Quote so made shall be irrevocable except
with the consent of the Agent given at the request of the Borrower. Any Bid Rate
Loan may be funded by a Lender’s Designated Lender (if any) as provided in
Section 13.5.(h), however such Lender shall not be required to specify in its
Bid Rate Quote whether such Bid Rate Loan will be funded by such Designated
Lender.

- 29 -

34

(ii) Each Bid Rate Quote shall be substantially in the form of Exhibit M and
shall specify:

(A) the proposed date of borrowing and the Interest Period therefor;

(B) the principal amount of the Bid Rate Loan for which each such offer is being
made; provided that the aggregate principal amount of all Bid Rate Loans for
which a Lender submits Bid Rate Quotes (x) may be greater or less than the
Revolving Commitment of such Lender but (y) shall not exceed the principal
amount of the Bid Rate Borrowing for a particular Interest Period for which
offers were requested;

(C) in the case of an Absolute Rate Auction, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/10,000th of 1%) offered for
each such Bid Rate Loan (the “Absolute Rate”);

(D) in the case of a LIBOR Auction, the margin above or below applicable LIBOR
(the “LIBOR Margin”) offered for each such LIBOR Margin Loan, expressed as a
percentage (rounded upwards, if necessary, to the nearest 1/1,000th of 1%) to be
added to (or subtracted from) the applicable LIBOR; and

(E) the identity of the quoting Lender.

Unless otherwise agreed by the Agent and the Borrower, no Bid Rate Quote shall
contain qualifying, conditional or similar language or propose terms other than
or in addition to those set forth in the applicable Bid Rate Quote Request and,
in particular, no Bid Rate Quote may be conditioned upon acceptance by the
Borrower of all (or some specified minimum) of the principal amount of the Bid
Rate Loan for which such Bid Rate Quote is being made.

(d) Notification by Agent. The Agent shall, as promptly as practicable after the
Bid Rate Quotes are submitted (but in any event not later than 10:30 a.m. on the
proposed date of borrowing, in the case of an Absolute Rate Auction, or on the
date three Business Days prior to the proposed date of borrowing, in the case of
a LIBOR Auction), notify the Borrower of the terms (i) of any Bid Rate Quote
submitted by a Lender that is in accordance with Section 2.3.(c) and (ii) of any
Bid Rate Quote that amends, modifies or is otherwise inconsistent with a
previous Bid Rate Quote submitted by such Lender with respect to the same Bid
Rate Quote Request. Any such subsequent Bid Rate Quote shall be disregarded by
the Agent unless such subsequent Bid Rate Quote is submitted solely to correct a
manifest error in such former Bid Rate Quote. The Agent’s notice to the Borrower
shall specify (A) the aggregate principal amount of the Bid Rate Borrowing for
which offers have been received and (B) the principal amounts and Absolute Rates
or LIBOR Margins, as applicable, so offered by each Lender (identifying the
Lender that made each Bid Rate Quote).

(e) Acceptance by Borrower.

 
- 30 -

35

(i) Not later than 11:00 a.m. (x) on the proposed date of borrowing, in the case
of an Absolute Rate Auction and (y) on the date three Business Days prior to the
proposed date of borrowing, in the case of a LIBOR Auction, the Borrower shall
notify the Agent of its acceptance or nonacceptance of the Bid Rate Quotes so
notified to it pursuant to Section 2.3.(d) which notice shall be in the form of
Exhibit N. In the case of acceptance, such notice shall specify the aggregate
principal amount of Bid Rate Quotes for each Interest Period that are accepted.
The failure of the Borrower to give such notice by such time shall constitute
nonacceptance. The Agent shall promptly notify each affected Lender. The
Borrower may accept any Bid Rate Quote in whole or in part; provided that:

(A) the aggregate principal amount of each Bid Rate Borrowing may not exceed the
applicable amount set forth in the related Bid Rate Quote Request;

(B) the aggregate principal amount of each Bid Rate Borrowing shall comply with
the provisions of Section 3.5., and with all other Bid Rate Loans accepted in
such auction shall not cause the limits specified in Section 2.16. to be
violated;

(C) acceptance of Bid Rate Quotes may be made only in ascending order of
Absolute Rates or LIBOR Margins, as applicable, in each case beginning with the
lowest rate so offered;

(D) the Borrower may not accept any Bid Rate Quote that fails to comply with
Section 2.3.(c) or otherwise fails to comply with the requirements of this
Agreement; and

(E) any acceptance in part shall be in a minimum amount of $1,000,000 and
integral multiples of $500,000 in excess thereof.  

(ii) If Bid Rate Quotes are made by two or more Lenders with the same Absolute
Rates or LIBOR Margins, as applicable, for a greater aggregate principal amount
than the amount in respect of which Bid Rate Quotes are permitted to be accepted
for the related Interest Period, the principal amount of Bid Rate Loans in
respect of which such Bid Rate Quotes are accepted shall be allocated by the
Agent among such Lenders in proportion to the aggregate principal amount of such
Bid Rate Quotes. Determinations by the Agent of the amounts of Bid Rate Loans
shall be conclusive in the absence of manifest error.

(f) Obligation to Make Bid Rate Loans. The Agent shall promptly (and in any
event not later than 12:00 noon (x) on the proposed date of borrowing of
Absolute Rate Loans and (y) on the date three Business Days prior to the
proposed date of borrowing of LIBOR Margin Loans) notify each Lender whose Bid
Rate Quote has been accepted and the amount and rate thereof. A Lender who is
notified that it has been selected to make a Bid Rate Loan may designate its
Designated Lender (if any) to fund such Bid Rate Loan on its behalf, as
described in

- 31 -

36

Section 13.5.(h). Any Designated Lender which funds a Bid Rate Loan shall on and
after the time of such funding become the obligee in respect of such Bid Rate
Loan and be entitled to receive payment thereof when due. No Lender shall be
relieved of its obligation to fund a Bid Rate Loan, and no Designated Lender
shall assume such obligation, prior to the time the applicable Bid Rate Loan is
funded. Any Lender whose offer to make any Bid Rate Loan has been accepted
shall, not later than 1:30 p.m. on the date specified for the making of such
Loan, make the amount of such Loan available to the Agent at its Principal
Office in immediately available funds, for the account of the Borrower. The
amount so received by the Agent shall, subject to the terms and conditions of
this Agreement, be made available to the Borrower no later than 2:00 p.m. on
such date by depositing the same, in immediately available funds, in an account
of the Borrower designated by the Borrower.

(g) No Effect on Commitments. Except for the purpose and to the extent expressly
stated in Sections 2.13. and 2.16., the amount of any Bid Rate Loan made by any
Lender shall not constitute a utilization of such Lender’s Revolving Commitment.

Section 2.4. Swingline Loans.

(a) Swingline Loans. Subject to the terms and conditions hereof, during the
period from the Effective Date to but excluding the Termination Date, the
Swingline Lender agrees to make Swingline Loans to the Borrower in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
amount of the Swingline Commitment. If at any time the aggregate principal
amount of the Swingline Loans outstanding at such time exceeds the Swingline
Commitment in effect at such time, the Borrower shall immediately pay the Agent
for the account of the Swingline Lender the amount of such excess. Subject to
the terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Swingline Loans hereunder.

(b) Procedure for Borrowing Swingline Loans. The Borrower shall give the Agent
and the Swingline Lender notice pursuant to a Notice of Swingline Borrowing or
telephonic notice of each borrowing of a Swingline Loan. Each Notice of
Swingline Borrowing shall be  delivered to the Swingline Lender no later than
3:00 p.m. on the proposed date of such borrowing. Any such notice given
telephonically shall include all information to be specified in a written Notice
of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice. On
the date of the requested Swingline Loan and subject to satisfaction of the
applicable conditions set forth in Article VI. for such borrowing, the Swingline
Lender will make the proceeds of such Swingline Loan available to the Borrower
in Dollars, in immediately available funds, at the account specified by the
Borrower in the Notice of Swingline Borrowing not later than 4:00 p.m. on such
date (or 12:00 noon if the Borrower delivered the applicable Notice of Swingline
Borrowing to the Swingline Lender before 10:00 a.m. on the proposed date of such
borrowing).

(c) Interest. Swingline Loans shall bear interest at a per annum rate equal to
the Base Rate plus the Applicable Margin for Base Rate Loans. Interest payable
on Swingline Loans is solely for the account of the Swingline Lender. All
accrued and unpaid interest on Swingline Loans shall be payable on the dates and
in the manner provided in Section 2.6. with respect to

- 32 -

37

interest on Base Rate Loans (except as the Swingline Lender and the Borrower may
otherwise agree in writing in connection with any particular Swingline Loan).

(d) Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $100,000 and integral multiples of $100,000 or such other minimum
amounts agreed to by the Swingline Lender and the Borrower. Any voluntary
prepayment of a Swingline Loan must be in integral multiples of $50,000 or the
aggregate principal amount of all outstanding Swingline Loans (or such other
minimum amounts upon which the Swingline Lender and the Borrower may agree) and
in connection with any such prepayment, the Borrower must give the Swingline
Lender prior written notice thereof no later than 10:00 a.m. on the date of such
prepayment. The Swingline Loans shall, in addition to this Agreement, be
evidenced by the Swingline Note.

(e) Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender and in any event, within 7 Business Days after the date such
Swingline Loan was made; provided, that the proceeds of a Swingline Loan may not
be used to repay a Swingline Loan. Notwithstanding the foregoing, the Borrower
shall repay the entire outstanding principal amount of, and all accrued but
unpaid interest on, the Swingline Loans on the Termination Date (or such earlier
date as the Swingline Lender and the Borrower may agree in writing). In lieu of
demanding repayment of any outstanding Swingline Loan from the Borrower, the
Swingline Lender may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf for such purpose), request a
borrowing of Revolving Loans that are Base Rate Loans from the Lenders in an
amount equal to the principal balance of such Swingline Loan. The amount
limitations of Section 3.5.(a) shall not apply to any borrowing of Revolving
Loans that are Base Rate Loans made pursuant to this subsection. The Swingline
Lender shall give notice to the Agent of any such borrowing of Revolving Loans
not later than 12:00 noon on the proposed date of such borrowing and the Agent
shall give prompt notice of such borrowing to the Lenders. No later than
2:00 p.m. on such date, each Lender will make available to the Agent at the
Principal Office for the account of Swingline Lender, in immediately available
funds, the proceeds of the Revolving Loan to be made by such Lender and, to the
extent of such Revolving Loan, such Lender’s participation in the Swingline Loan
so repaid shall be deemed to be funded by such Revolving Loan. The Agent shall
pay the proceeds of such Revolving Loans to the Swingline Lender, which shall
apply such proceeds to repay such Swingline Loan. At the time each Swingline
Loan is made, each Lender shall automatically (and without any further notice or
action) be deemed to have purchased from the Swingline Lender, without recourse
or warranty, an undivided interest and participation to the extent of such
Lender’s Commitment Percentage in such Swingline Loan. If the Lenders are
prohibited from making Revolving Loans required to be made under this subsection
for any reason, including without limitation, the occurrence of any Default or
Event of Default described in Section 11.1.(f) or 11.1.(g), upon notice from the
Agent or the Swingline Lender, each Lender severally agrees to pay to the Agent
for the account of the Swingline Lender in respect of such participation the
amount of such Lender’s Commitment Percentage of each outstanding Swingline
Loan. If such amount is not in fact made available to the Agent by any Lender,
the Swingline Lender shall be entitled to recover such amount on demand from
such Lender, together with accrued interest thereon for each day from the date
of demand thereof, at the Federal Funds Rate. If such Lender does not pay such
amount forthwith

 
- 33 -

38

upon demand therefor by the Agent or the Swingline Lender, and until such time
as such Lender makes the required payment, the Swingline Lender shall be deemed
to continue to have outstanding Swingline Loans in the amount of such unpaid
participation obligation for all purposes of the Loan Documents (other than
those provisions requiring the other Lenders to purchase a participation
therein). Further, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Loans, and any other amounts due
such Lender hereunder, to the Swingline Lender to fund Swingline Loans in the
amount of the participation in Swingline Loans that such Lender failed to
purchase pursuant to this Section until such amount has been purchased (as a
result of such assignment or otherwise). A Lender’s obligation to make payments
in respect of a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including without limitation, (i) any claim of setoff, counterclaim, recoupment,
defense or other right which such Lender or any other Person may have or claim
against the Agent, the Swingline Lender or any other Person whatsoever, (ii) the
occurrence or continuation of a Default or Event of Default (including without
limitation, any of the Defaults or Events of Default described in
Section 11.1.(f) or 11.1.(g)) or the termination of the Commitments of any
Lender, (iii) the existence (or alleged existence) of an event or condition
which has had or could have a Material Adverse Effect, (iv) any breach of any
Loan Document by the Agent, any Lender or the Borrower or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.



    Section 2.5. Letters of Credit.  

(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
the Agent, on behalf of the Lenders, agrees to issue for the account of the
Borrower during the period from and including the Effective Date to, but
excluding, the date 30 days prior to the Termination Date one or more letters of
credit (each a “Letter of Credit”) up to a maximum aggregate Stated Amount at
any one time outstanding not to exceed the L/C Commitment Amount.  

(b) Terms of Letters of Credit. At the time of issuance, the amount, form, terms
and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Agent and the Borrower.
Notwithstanding the foregoing, in no event may the expiration date of any Letter
of Credit extend beyond the earlier of (i) the date one year from its date of
issuance or (ii) the Termination Date; provided, however, a Letter of Credit may
contain a provision providing for the automatic extension of the expiration date
in the absence of a notice of non-renewal from the Agent but in no event shall
any such provision permit the extension of the expiration date of such Letter of
Credit beyond the Termination Date.

(c) Requests for Issuance of Letters of Credit. The Borrower shall give the
Agent written notice (or telephonic notice promptly confirmed in writing) at
least 5 Business Days prior to the requested date of issuance of a Letter of
Credit, such notice to describe in reasonable detail the proposed terms of such
Letter of Credit and the nature of the transactions or obligations proposed to
be supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such customary letter of credit application forms as requested from time
to time by the Agent. Provided the Borrower has given the notice

- 34 -

39

prescribed by the first sentence of this subsection and subject to the other
terms and conditions of this Agreement, including the satisfaction of any
applicable conditions precedent set forth in Article VI., the Agent shall issue
the requested Letter of Credit on the requested date of issuance for the benefit
of the stipulated beneficiary. The Agent shall not at any time be obligated to
issue any Letter of Credit if such issuance would conflict with, or cause the
Agent or any Lender to exceed any limits imposed by, any Applicable Law.
References herein to “issue” and derivations thereof with respect to Letters of
Credit shall also include extensions or modifications of any outstanding Letters
of Credit, unless the context otherwise requires. Upon the written request of
the Borrower, the Agent shall deliver to the Borrower a copy of each issued
Letter of Credit within a reasonable time after the date of issuance thereof. To
the extent any term of a Letter of Credit Document is inconsistent with a term
of any Loan Document, the term of such Loan Document shall control.

(d) Reimbursement Obligations. Upon receipt by the Agent from the beneficiary of
a Letter of Credit of any demand for payment under such Letter of Credit, the
Agent shall promptly notify the Borrower of the amount to be paid by the Agent
as a result of such demand and the date on which payment is to be made by the
Agent to such beneficiary in respect of such demand; provided, however, the
Agent’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby unconditionally and irrevocably agrees to pay and reimburse the
Agent for the amount of each demand for payment under such Letter of Credit on
or prior to the date on which payment is to be made by the Agent to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind (other than notice as provided in this subsection). Upon
receipt by the Agent of any payment in respect of any Reimbursement Obligation,
the Agent shall promptly pay to each Lender that has acquired a participation
therein under the second sentence of Section 2.5.(i) such Lender’s Commitment
Percentage of such payment.  

(e) Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the Agent
whether or not the Borrower intends to borrow hereunder to finance its
obligation to reimburse the Agent for the amount of the related demand for
payment and, if it does, the Borrower shall submit a timely request for such
borrowing as provided in the applicable provisions of this Agreement. If the
Borrower fails to so advise the Agent, or if the Borrower fails to reimburse the
Agent for a demand for payment under a Letter of Credit by the date of such
payment, then (i) if the applicable conditions contained in Article VI. would
permit the making of Revolving Loans, the Borrower shall be deemed to have
requested a borrowing of Revolving Loans (which shall be Base Rate Loans) in an
amount equal to the unpaid Reimbursement Obligation and the Agent shall give
each Lender prompt notice of the amount of the Revolving Loan to be made
available to the Agent not later than 1:00 p.m. and (ii) if such conditions
would not permit the making of Revolving Loans, the provisions of subsection (j)
of this Section shall apply. The limitations of Section 3.5.(a) shall not apply
to any borrowing of Revolving Loans under this subsection.

(f) Effect of Letters of Credit on Commitments. Upon the issuance by the Agent
of any Letter of Credit and until such Letter of Credit shall have expired or
been terminated, the Revolving Commitment of each Lender shall be deemed to be
utilized for all purposes of this Agreement in an amount equal to the product of
(i) such Lender’s Commitment Percentage and

- 35 -

40

(ii) the sum of (A) the Stated Amount of such Letter of Credit plus (B) any
related Reimbursement Obligations then outstanding.

(g) Agent’s Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under Letters of Credit
against such documents, the Agent shall only be required to use the same
standard of care as it uses in connection with examining documents presented in
connection with drawings under letters of credit in which it has not sold
participations and making payments under such letters of credit. The Borrower
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, neither the Agent nor any of
the Lenders shall be responsible for, and the Borrower’s obligations in respect
of the Letters of Credit shall not be affected in any manner by, any of the
following except to the extent resulting from the gross negligence or willful
misconduct of the Agent or a Lender, as applicable, as determined by a court of
competent jurisdiction in a final, non-appealable judgment: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if it should in fact prove
to be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit, or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable, telex,
telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
 otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of the proceeds of any drawing under any Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Agent or
the Lenders. None of the above shall affect, impair or prevent the vesting of
any of the Agent’s or any Lender’s rights or powers hereunder. Any action taken
or omitted to be taken by the Agent under or in connection with any Letter of
Credit, if taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable judgment), shall not create against the Agent or any Lender any
liability to the Borrower or any Lender. In this regard, the obligation of the
Borrower to reimburse the Agent for any drawing made under any Letter of Credit,
and to repay any Revolving Loan made pursuant to the second sentence of the
preceding subsection (e), shall be absolute, unconditional and irrevocable and
shall be paid strictly in accordance with the terms of this Agreement and any
other applicable Letter of Credit Document under all circumstances whatsoever,
including without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents; (C) the existence of any
claim, setoff, defense or other right which the Borrower may have at any time
against the Agent, any Lender, any beneficiary of a Letter of Credit or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or in the Letter of Credit Documents or any unrelated
transaction; (D) any breach of contract or dispute between the

- 36 -

41

Borrower, the Agent, any Lender or any other Person; (E) any demand, statement
or any other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein or
made in connection therewith being untrue or inaccurate in any respect
whatsoever; (F) any non-application or misapplication by the beneficiary of a
Letter of Credit of the proceeds of any drawing under such Letter of Credit;
(G) payment by the Agent under any Letter of Credit against presentation of a
draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrower’s Reimbursement
Obligations. Notwithstanding anything to the contrary contained in this Section
or Section 13.9., but not in limitation of the Borrower’s unconditional
obligation to reimburse the Agent for any drawing made under a Letter of Credit
as provided in this Section and to repay any Revolving Loan made pursuant to the
second sentence of the preceding subsection (e), the Borrower shall have no
obligation to indemnify the Agent or any Lender in respect of any liability
incurred by the Agent or such Lender arising solely out of the gross negligence
or willful misconduct of the Agent or such Lender in respect of a Letter of
Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment. Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrower may have with respect to
the gross negligence or willful misconduct of the Agent or any Lender with
respect to any Letter of Credit.

(h) Amendments, Etc. The issuance by the Agent of any amendment, supplement or
other modification to any Letter of Credit shall be subject to the same
conditions applicable under this Agreement to the issuance of new Letters of
Credit (including, without limitation, that the request therefor be made through
the Agent), and no such amendment, supplement or other modification shall be
issued unless either (i) the respective Letter of Credit affected thereby would
have complied with such conditions had it originally been issued hereunder in
such  amended, supplemented or modified form or (ii) the Requisite Lenders (or
all of the Lenders if required by Section 13.6.) shall have consented thereto.
In connection with any such amendment, supplement or other modification, the
Borrower shall pay the Fees, if any, payable under the last sentence of
Section 3.6.(b).

(i) Lenders’ Participation in Letters of Credit. Immediately upon the issuance
by the Agent of any Letter of Credit each Lender shall be deemed to have
irrevocably and unconditionally purchased and received from the Agent, without
recourse or warranty, an undivided interest and participation to the extent of
such Lender’s Commitment Percentage of the liability of the Agent with respect
to such Letter of Credit, and each Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to the Agent to pay and discharge when
due, such Lender’s Commitment Percentage of the Agent’s liability under such
Letter of Credit. In addition, upon the making of each payment by a Lender to
the Agent in respect of any Letter of Credit pursuant to the immediately
following subsection (j), such Lender shall, automatically and without any
further action on the part of the Agent or such Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to the Agent by the Borrower in respect of such Letter of Credit and
(ii) a participation in a percentage equal to such Lender’s Commitment
Percentage in any interest or other amounts payable by the Borrower in respect
of

- 37 -

42

such Reimbursement Obligation (other than the Fees payable to the Agent pursuant
to the third and last sentences of Section 3.6.(b)).

(j) Payment Obligation of Lenders. Each Lender severally agrees to pay to the
Agent on demand in immediately available funds in Dollars the amount of such
Lender’s Commitment Percentage of each drawing paid by the Agent under each
Letter of Credit to the extent such amount is not reimbursed by the Borrower
pursuant to Section 2.5.(d); provided, however, that in respect of any drawing
under any Letter of Credit, the maximum amount that any Lender shall be required
to fund, whether as a Revolving Loan or as a participation, shall not exceed
such Lender’s Commitment Percentage of such drawing. If the notice referenced in
the second sentence of Section 2.5.(e) is received by a Lender not later than
11:00 a.m., then such Lender shall make such payment available to the Agent not
later than 2:00 p.m. on the date of demand therefor; otherwise, such payment
shall be made available to the Agent not later than 1:00 p.m. on the next
succeeding Business Day. Each Lender’s obligation to make such payments to the
Agent under this subsection, and the Agent’s right to receive the same, shall be
absolute, irrevocable and unconditional and shall not be affected in any way by
any circumstance whatsoever, including without limitation, (i) the failure of
any other Lender to make its payment under this subsection, (ii) the financial
condition of the Borrower or any other Loan Party, (iii) the existence of any
Default or Event of Default, including any Event of Default described in
Section 11.1.(f) or 11.1.(g) or (iv) the termination of the Commitments. Each
such payment to the Agent shall be made without any offset, abatement,
withholding or deduction whatsoever.

(k) Information to Lenders. The Agent shall periodically deliver to the Lenders
information setting forth the Stated Amount of all outstanding Letters of
Credit. Other than as set forth in this subsection, the Agent shall have no duty
to notify the Lenders regarding the issuance or other matters regarding Letters
of Credit issued hereunder. The failure of the Agent to perform its requirements
under this subsection shall not relieve any Lender from its obligations under
Section 2.5.(j).



    Section 2.6. Rates and Payment of Interest on Loans.  

(a) Rates. The Borrower promises to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time) plus the Applicable Margin;

(ii) during such periods as such Loan is a LIBOR Loan, at Adjusted LIBOR for
such Loan for the Interest Period therefor plus the Applicable Margin;

iii) if such Loan is an Absolute Rate Loan, at the Absolute Rate for such Loan,
as applicable, for the Interest Period therefor quoted by the Lender making such
Loan in accordance with Section 2.3.; and

- 38 -

43

(iv) if such Loan is a LIBOR Margin Loan, at LIBOR for such Loan for the
Interest Period therefor, plus (or minus) the LIBOR Margin quoted by the Lender
making such Loan in accordance with Section 2.3.

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Agent for the account of each Lender interest at the
Post-Default Rate on the outstanding principal amount of any Loan made by such
Lender, on all Reimbursement Obligations and on any other amount payable by the
Borrower hereunder or under the Notes held by such Lender to or for the account
of such Lender (including without limitation, accrued but unpaid interest to the
extent permitted under Applicable Law).

(b) Payment of Interest. Accrued and unpaid interest on each Loan shall be
payable (i) in the case of a Base Rate Loan, monthly in arrears on the first day
of each calendar month, (ii) in the case of a LIBOR Loan or a Bid Rate Loan, in
arrears on the last day of each Interest Period therefor, and, if such Interest
Period is longer than three months, at three-month intervals following the first
day of such Interest Period, and (iii) in the case of any Loan, in arrears upon
the payment, prepayment or Continuation thereof or the Conversion of a Base Rate
Loan into a LIBOR Loan (but only on the principal amount so paid, prepaid,
Continued or Converted). Interest payable at the Post-Default Rate shall be
payable from time to time on demand. Promptly after the determination of any
interest rate provided for herein or any change therein, the Agent shall give
notice thereof to the Lenders to which such interest is payable and to the
Borrower. All determinations by the Agent of an interest rate hereunder shall be
conclusive and binding on the Lenders and the Borrower for all purposes, absent
manifest error.

(c) Inaccurate Financial Statements or Compliance Certificates. If any financial
statement or Compliance Certificate delivered pursuant to Section 9.3. is shown
to be inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin for any period
(an “Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then (i) the Borrower shall immediately deliver to the Agent a correct
Compliance Certificate for such Applicable Period and (ii) the Borrower shall
immediately pay to the Agent for the account of the Lenders the additional
accrued additional interest owing calculated based on such higher Applicable
Margin for such Applicable Period, which payment shall be promptly applied by
the Agent in accordance with Section 3.2. This subsection shall not in any way
limit the rights of the Agent and Lenders (x) with respect to the last sentence
of the immediately preceding subsection (a) or (y) under Article XI.



    Section 2.7. Number of Interest Periods.  

There may be no more than (a) 8 different Interest Periods for LIBOR Loans and
Bid Rate Loans collectively and (b) 4 different Interest Periods for Term Loans,
in each case, outstanding at the same time.



    Section 2.8. Repayment of Loans.  

(a) Revolving Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on, the Revolving Loans on the
Termination Date.

- 39 -

44

(b) Term Loans. The Borrower shall repay the entire outstanding principal amount
of, and all accrued but unpaid interest on, the Term Loans on the Termination
Date.

(c) Bid Rate Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on, each Bid Rate Loan on the
last day of the Interest Period of such Bid Rate Loan.



    Section 2.9. Prepayments.  

(a) Optional. Subject to Section 5.4., the Borrower may prepay any Loan (other
than a Bid Rate Loan) at any time without premium or penalty. A Bid Rate Loan
may not be prepaid at the option of the Borrower without the prior consent of
the Lender to which such Loan is owed. The Borrower shall give the Agent at
least one Business Day’s prior written notice of the prepayment of any Revolving
Loan or Term Loan.

(b) Mandatory. If at any time the aggregate principal amount of all outstanding
Loans, together with the aggregate amount of all Letter of Credit Liabilities,
exceeds the aggregate amount of the Revolving Commitments in effect at such
time, the Borrower shall immediately pay to the Agent for the accounts of the
Lenders the amount of such excess.

(c) Application of Prepayments. Amounts paid under the preceding subsection (b)
shall be applied to pay all amounts of principal outstanding on the Loans and
any Reimbursement Obligations pro rata in accordance with Section 3.2. and if
any Letters of Credit are outstanding at such time, the remainder, if any, shall
be deposited into the Collateral Account for application to any Reimbursement
Obligations. If the Borrower is required to pay any  outstanding LIBOR Loans by
reason of this Section prior to the end of the applicable Interest Period
therefor, the Borrower shall pay all amounts due under Section 5.4.



    Section 2.10. Continuation.  

So long as no Default or Event of Default shall exist, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Agent a Notice of Continuation not later than 11:00 a.m. on the third Business
Day prior to the date of any such Continuation. Such notice by the Borrower of a
Continuation shall be by telephone or telecopy, confirmed immediately in writing
if by telephone, in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loans and portions thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder. Each Notice of Continuation
shall be irrevocable by and binding on the Borrower once given. Promptly after
receipt of a Notice of Continuation, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed Continuation.
If the Borrower shall fail to select in a timely manner a new Interest Period
for any LIBOR Loan in accordance with this Section, or if a Default or Event of
Default

- 40 -

45

shall exist, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.11. or the Borrower’s failure to comply with any of
the terms of such Section.



    Section 2.11. Conversion.  

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Revolving Loan or a Term
Loan (including a Base Rate Loan made pursuant to Section 2.4.(e)) of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted to a LIBOR Loan if a Default or Event of Default shall exist. Any
Conversion of a LIBOR Loan into a Base Rate Loan shall be made on, and only on,
the last day of an Interest Period for such LIBOR Loan and, upon Conversion of a
Base Rate Loan into a LIBOR Loan, the Borrower shall pay accrued interest to the
date of Conversion on the principal amount so Converted. Each such Notice of
Conversion shall be given not later than 11:00 a.m. on the Business Day prior to
the date of any proposed Conversion into Base Rate Loans and on the third
Business Day prior to the date of any proposed Conversion into LIBOR Loans.
Promptly after receipt of a Notice of Conversion, the Agent shall notify each
Lender by telecopy, or other similar form of transmission, of the proposed
Conversion. Subject to the restrictions specified above, each Notice of
Conversion shall be by telephone (confirmed immediately in writing) or telecopy
in the form of a Notice of Conversion specifying (a) the requested date of such
Conversion, (b) the Type of Loan to be Converted, (c) the portion of such Type
of Loan to be Converted, (d) the Type of Loan such Loan is to be Converted into
and (e) if such Conversion is into a LIBOR Loan, the requested duration of the
Interest Period of such Loan. Each Notice of Conversion shall be irrevocable by
and binding on the Borrower once given.



    Section 2.12. Notes.  

(a) Revolving Notes. The Revolving Loans made by each Lender shall, in addition
to this Agreement, also be evidenced by a promissory note of the Borrower
substantially in the form of Exhibit G (each a “Revolving Note”), payable to the
order of such Lender in a principal amount equal to the amount of its Revolving
Commitment as originally in effect and otherwise duly completed.

(b) Term Notes. The Term Loans made by each Lender shall, in addition to this
Agreement, also be evidenced by a promissory note of the Borrower substantially
in the form of Exhibit P (each a “Term Note”), payable to the order of such
Lender in a principal amount equal to the amount of its Term Commitment as
originally in effect and otherwise duly completed

(c) Bid Rate Notes. The Bid Rate Loans made by any Lender shall, in addition to
this Agreement, also be evidenced by a promissory note of the Borrower
substantially in the form of Exhibit O (each a “Bid Rate Note”), payable to the
order of such Lender and otherwise duly completed.

(d) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries

- 41 -

46

shall be binding on the Borrower, absent manifest error; provided, however, that
the failure of a Lender to make any such record shall not affect the obligations
of the Borrower under any of the Loan Documents.

(e) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall execute and deliver
to such Lender a new Note dated the date of such lost, stolen, destroyed or
mutilated Note.



    Section 2.13. Voluntary Reductions of the Revolving Commitments.  

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of Letter of Credit
Liabilities and the aggregate principal amount of all outstanding Swingline
Loans and Bid Rate Loans) at any time and from time to time without penalty or
premium upon not less than 5 Business Days prior written notice to the Agent of
each such termination or reduction, which notice shall specify the effective
date thereof and the amount of any such reduction and shall be irrevocable once
given and effective only upon receipt by the Agent; provided, however, if the
Borrower seeks to reduce the aggregate amount of the Revolving Commitments below
$100,000,000, then the Revolving Commitments shall all automatically and
permanently be reduced to zero. The Agent will promptly transmit such notice to
each Lender. The Revolving Commitments, once terminated or reduced may not be
increased or reinstated.  



    Section 2.14. Extension of Termination Date.  

The Borrower shall have the right, exercisable one time, to extend the
Termination Date by one year. The Borrower may exercise such right only by
executing and delivering to the Agent at least 90 days prior to the current
Termination Date, a written request for such extension (an “Extension Request”).
The Agent shall forward to each Lender a copy of the Extension Request delivered
to the Agent promptly upon receipt thereof. Subject to satisfaction of the
following conditions, the Termination Date shall be extended for one year
effective upon receipt of the Extension Request and payment of the fee referred
to in the following clause (b): (a) immediately prior to such extension and
immediately after giving effect thereto, (i) no Default or Event of Default
shall exist and (ii) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects on and as of
the date of such extension with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents and (b) the Borrower shall have paid the
Fees payable under Section 3.6.(d).

- 42 -

47



    Section 2.15. Expiration or Maturity Date of Letters of Credit Past
Termination Date.

If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), there are any Letters of Credit outstanding hereunder, the Borrower
shall, on such date, pay to the Agent an amount of money equal to the Stated
Amount of such Letter(s) of Credit for deposit into the Collateral Account.



    Section 2.16. Amount Limitations.  

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, no Lender shall make a Bid Rate Loan,
the Agent shall not be required to issue a Letter of Credit and no reduction of
the Revolving Commitments pursuant to Section 2.13. shall take effect, if
immediately after the making of such Loan, the issuance of such Letter of Credit
or such reduction in the Revolving Commitments:

(a) the aggregate principal amount of all outstanding Revolving Loans, together
with the aggregate principal amount of all outstanding Bid Rate Loans, the
aggregate principal amount of all outstanding Swingline Loans and the aggregate
amount of all Letter of Credit Liabilities, would exceed the aggregate amount of
the Revolving Commitment at such time; or

(b) the aggregate principal amount of all outstanding Bid Rate Loans would
exceed 50% of the aggregate amount of the Revolving Commitments at such time.  



    Section 2.17. Increase of Revolving Commitments.  

With the prior consent of the Agent, the Borrower shall have the right at any
time and from time to time during the term of this Agreement to request
increases in the aggregate amount of the Revolving Commitments (provided that
after giving effect to any increases in the Revolving Commitments pursuant to
this Section, the aggregate amount of the Revolving Commitments may not exceed
$400,000,000) by providing written notice to the Agent, which notice shall be
irrevocable once given. Each such increase in the Revolving Commitments must be
in an aggregate minimum amount of $25,000,000 and integral multiples of
$10,000,000 in excess thereof. No Lender shall be required to increase its
Revolving Commitment and any new Lender becoming a party to this Agreement in
connection with any such requested increase must be an Eligible Assignee. If a
new Lender becomes a party to this Agreement, or if any existing Lender agrees
to increase its Revolving Commitment, such Lender shall on the date it becomes a
Lender hereunder (or increases its Revolving Commitment, in the case of an
existing Lender) (and as a condition thereto) purchase from the other Lenders
its Commitment Percentage (or in the case of an existing Lender, the increase in
the amount of its Commitment Percentage, in each case as determined after giving
effect to the increase of Revolving Commitments) of any outstanding Revolving
Loans, by making available to the Agent for the account of such other Lenders at
the Principal Office, in same day funds, an amount equal to the sum of (A) the
portion of the outstanding principal amount of such Revolving Loans to be
purchased by such Lender plus (B) the aggregate amount of payments previously
made by the other Lenders under Section 2.5.(j) which have not been repaid plus
(C) interest accrued and unpaid to and as of such

- 43 -

48

date on such portion of the outstanding principal amount of such Revolving
Loans. The Borrower shall pay to the Lenders amounts payable, if any, to such
Lenders under Section 5.4. as a result of the prepayment of any such Revolving
Loans. No increase of the Revolving Commitments may be effected under this
Section if (x) a Default or Event of Default shall be in existence on the
effective date of such increase or (y) any representation or warranty made or
deemed made by the Borrower or any other Loan Party in any Loan Document to
which any such Loan Party is a party is not (or would not be) true or correct on
the effective date of such increase (except for representations or warranties
which expressly relate solely to an earlier date). In connection with any
increase in the aggregate amount of the Revolving Commitments pursuant to this
Section, (a) any Lender becoming a party hereto shall execute such documents and
agreements as the Agent may reasonably request and (b) the Borrower shall make
appropriate arrangements so that each new Lender, and any existing Lender
increasing its Revolving Commitment, receives a new or replacement Note, as
appropriate, in the amount of such Lender’s Revolving Commitment within 2
Business Days of the effectiveness of the applicable increase in the aggregate
amount of Revolving Commitments.

Article III. Payments, Fees and Other General Provisions



    Section 3.1. Payments.  

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which  such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Subject to Section 11.4.,
the Borrower may, at the time of making each payment under this Agreement or any
Note, specify to the Agent the amounts payable by the Borrower hereunder to
which such payment is to be applied. Each payment received by the Agent for the
account of a Lender under this Agreement or any Note shall be paid to such
Lender at the applicable Lending Office of such Lender no later than 5:00 p.m.
on the date of receipt. If the Agent fails to pay such amount to a Lender as
provided in the previous sentence, the Agent shall pay interest on such amount
until paid at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If the due date of any payment under this Agreement or any other Loan
Document would otherwise fall on a day which is not a Business Day such date
shall be extended to the next succeeding Business Day and interest shall be
payable for the period of such extension.



    Section 3.2. Pro Rata Treatment.  

Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1.(a), 2.4.(e) and 2.5.(e) shall be made from the
Lenders, each payment of the Fees under Section 3.6.(a), under the first
sentence of Section 3.6.(b) and under Section 3.6.(c) shall be made for the
account of the Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.13. shall be applied to the respective
Revolving Commitments of the Lenders, pro rata according to the amounts of their
respective Revolving Commitments; (b) each payment or prepayment of principal of
Revolving Loans by the Borrower shall be made for the account of the Lenders pro
rata in accordance with the respective

- 44 -

49

unpaid principal amounts of the Revolving Loans held by them, provided that if
immediately prior to giving effect to any such payment in respect of any
Revolving Loans the outstanding principal amount of the Revolving Loans shall
not be held by the Lenders pro rata in accordance with their respective
Revolving Commitments in effect at the time such Loans were made, then such
payment shall be applied to the Revolving Loans in such manner as shall result,
as nearly as is practicable, in the outstanding principal amount of the
Revolving Loans being held by the Lenders pro rata in accordance with their
respective Revolving Commitments; (c) each payment of interest on Revolving
Loans by the Borrower shall be made for the account of the Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders; (d) the making of Term Loans under Section 2.2.(a) shall
be made from the applicable Lenders, pro rata according to the amounts of their
respective Term Commitments; (e) each payment or prepayment of principal of Term
Loans by the Borrower shall be made for the account of the Lenders pro rata in
accordance with the respective unpaid principal amounts of the Term Loans held
by them; (f) each payment of interest on Term Loans by the Borrower shall be
made for the account of the Lenders pro rata in accordance with the amounts of
interest on the Term Loans then due and payable to the respective applicable
Lenders; (g) the Conversion and Continuation of Revolving Loans or Term Loans of
a particular Type (other than Conversions provided for by Section 5.6.) shall be
made pro rata among the Lenders according to the amounts of their respective
Revolving Loans or Term Loans, as applicable, and the then current Interest
Period for each Lender’s portion of each such Loan of such Type shall be
coterminous; (h) the Lenders’ participation in, and payment obligations in
respect of, Letters of Credit under Section 2.5., shall be pro rata in
accordance with their respective Revolving Commitments; (i) the Lenders’
participation in, and payment obligations in respect of, Swingline Loans under
Section 2.4., shall be pro rata in accordance with their respective Revolving
 Commitments; and (j) each mandatory prepayment of principal of Bid Rate Loans
by the Borrower pursuant to Section 2.9.(b) shall be made for account of the
Lenders then owed Bid Rate Loans pro rata in accordance with the respective
unpaid principal amounts of the Bid Rate Loans then owing to each such Lender.
All payments of principal, interest, fees and other amounts in respect of the
Swingline Loans shall be for the account of the Swingline Lender only (except to
the extent any Lender shall have acquired and funded a participating interest in
any such Swingline Loan pursuant to Section 2.4.(e), in which case such payments
shall be pro rata in accordance with such participating interests).



    Section 3.3. Sharing of Payments, Etc.  

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien or counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance

- 45 -

50

with Section 3.2. or Section 11.4., as applicable, such Lender shall promptly
purchase from the other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the Loans made by the other
Lenders or other Obligations owed to such other Lenders in such amounts, and
make such other adjustments from time to time as shall be equitable, to the end
that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or
Section 11.4., as applicable. To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation. Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.



    Section 3.4. Several Obligations.  

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.



    Section 3.5. Minimum Amounts.  

(a) Borrowings and Conversions. Except as otherwise provided in Sections 2.4.(e)
and 2.5.(e), each borrowing of Base Rate Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $100,000 in excess thereof. Each
borrowing, Conversion  and Continuation of LIBOR Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess of
that amount.

(b) Prepayments. Each voluntary prepayment of Revolving Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof (or, if less, the aggregate principal amount of Revolving Loans
then outstanding). Each voluntary prepayment of Term Loans shall be in an
aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000 in
excess thereof (or, if less, the aggregate principal amount of Term Loans then
outstanding).

(c) Reductions of Revolving Commitments. Each reduction of the Revolving
Commitments under Section 2.13. shall be in an aggregate minimum amount of
$10,000,000 and integral multiples of $5,000,000 in excess thereof.

(d) Letters of Credit. The initial Stated Amount of each Letter of Credit shall
be at least $100,000.



    Section 3.6. Fees.  

(a) Unused Fee. During the period from the Effective Date to but excluding the
Termination Date and so long as the Investment Grade Rating Date has not
occurred, the Borrower agrees to pay to the Agent for the account of the Lenders
an unused facility fee with respect to the average daily difference between the
(i) aggregate amount of the Revolving Commitments and (ii) the aggregate
principal amount of all outstanding Revolving Loans plus

- 46 -

51

the aggregate amount of all Letter of Credit Liabilities (the “Unused Amount”).
Such fee shall be computed by multiplying the Unused Amount with respect to such
quarter by the corresponding per annum rate set forth below:

          Unused Amount   Unused Fee
>= 50% of the aggregate amount of Revolving Commitments
    0.200 %
< 50% of the aggregate amount of Revolving Commitments
    0.125 %

Such fee shall be payable in arrears on the last day of each March, June,
September or December of each calendar year. Any such accrued and unpaid fee
shall also be payable on the Termination Date or any earlier date of termination
of the Revolving Commitments or reduction of the Revolving Commitments to zero.

(b) Facility Fees. On and at all times after the Investment Grade Rating Date
shall have occurred, during the period from the Investment Grade Rating Date to
but excluding the Termination Date, the Borrower agrees to pay to the Agent for
the account of each Lender a facility fee equal to the average daily amount of
the Revolving Commitment of such Lender (whether or not utilized) times the
Facility Fee. Such fee shall be payable in arrears on the last day of each
March, June, September or December in each year. Any such accrued and unpaid fee
shall also be payable on the Termination Date or any earlier date of termination
of the Revolving Commitments or reduction of the Revolving Commitments to zero.
 

(c) Letter of Credit Fees. The Borrower agrees to pay to the Agent for the
account of each Lender a letter of credit fee at a rate per annum equal to the
Applicable Margin for LIBOR Loans (or while an Event of Default exists, at a per
annum rate equal to 4.0%) times the daily average Stated Amount of each Letter
of Credit for the period from and including the date of issuance of such Letter
of Credit (x) through and including the date such Letter of Credit expires or is
terminated or (y) to but excluding the date such Letter of Credit is drawn in
full and is not subject to reinstatement, as the case may be. The fees provided
for in the immediately preceding sentence shall be nonrefundable and payable in
arrears on (i) the last day of March, June, September and December in each year,
(ii) the Termination Date, (iii) the date the Revolving Commitments are
terminated or reduced to zero and (iv) thereafter from time to time on demand of
the Agent. In addition, the Borrower shall pay to the Agent for its own account
and not the account of any Lender, an issuance fee in respect of each Letter of
Credit equal to the greater of (i) $500 or (ii) one-eighth of one percent
(0.125%) per annum on the initial Stated Amount of such Letter of Credit payable
(A) for the period from and including the date of issuance of such Letter of
Credit through and including the expiration date of such Letter of Credit and
(B) if the expiration date of any Letter of Credit is extended (whether as a
result of the operation of an automatic extension clause or otherwise), for the
period from but excluding the previous expiration date to and including the
extended expiration date. The fees provided for in the immediately preceding
sentence shall be nonrefundable and payable upon issuance (or in the case of an
extension of the expiration date, on the previous expiration date). The Borrower
shall pay directly to the Agent from time to time on demand all commissions,
charges, costs and expenses in the amounts customarily charged by the Agent from
time to time in like circumstances with respect to the issuance of each Letter
of Credit, drawings, amendments and other transactions relating thereto.

- 47 -

52

(d) Extension Fee. If the Borrower exercises its right to extend the Termination
Date in accordance with Section 2.14., the Borrower agrees to pay to the Agent
for the account of each Lender a fee equal to 0.15% of the sum of (i) the amount
of such Lender’s Revolving Commitment (whether or not utilized) at the time of
such extension and (ii) the outstanding principal balance of such Lender’s Term
Loan at the time of such extension. Such fee shall be due and payable in full on
the date the Agent receives the Extension Request pursuant to such Section.

(e) Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Agent as may be agreed to in writing by the Borrower and
the Agent from time to time.



    Section 3.7. Computations.  

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 365 or 366 days, as applicable, and the actual number of days
elapsed; provided, however, interest on LIBOR Loans and LIBOR Margin Loans shall
be computed on the basis of a year of 360 days and the actual number of days
elapsed.  



    Section 3.8. Usury.  

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.



    Section 3.9. Agreement Regarding Interest and Charges.  

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Sections 2.6.(a)(i) through (iv) and
in Section 2.4.(c). Notwithstanding the foregoing, the parties hereto further
agree and stipulate that all agency fees, syndication fees, facility fees,
closing fees, letter of credit fees, underwriting fees, default charges, late
charges, funding or “breakage” charges, increased cost charges, attorneys’ fees
and reimbursement for costs and expenses paid by the Agent or any Lender to
third parties or for damages incurred by the Agent or any Lender, in each case
in connection with the transactions contemplated by this Agreement and the other
Loan Documents, are charges made to compensate the Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Agent and the Lenders in
connection with this Agreement and shall under no circumstances be deemed to be
charges for the use of money. All

- 48 -

53

charges other than charges for the use of money shall be fully earned and
nonrefundable when due.



    Section 3.10. Statements of Account.  

The Agent will account to the Borrower monthly with a statement of Loans,
Letters of Credit, accrued interest and Fees, charges and payments made pursuant
to this Agreement and the other Loan Documents, and such account rendered by the
Agent shall be deemed conclusive upon Borrower absent manifest error. The
failure of the Agent to deliver such a statement of accounts shall not relieve
or discharge the Borrower from any of its obligations hereunder.



    Section 3.11. Defaulting Lenders.  

(a) Generally. If for any reason any Lender (a “Defaulting Lender”) shall fail
or refuse to perform any of its obligations under this Agreement or any other
Loan Document to which it is a party within the time period specified for
performance of such obligation or, if no time period is specified, if such
failure or refusal continues for a period of two Business Days after notice from
the Agent, then, in addition to the rights and remedies that may be available to
the Agent or the Borrower under this Agreement or Applicable Law, such
Defaulting Lender’s right to participate in the administration of the Loans,
this Agreement and the other Loan Documents, including without limitation, any
right to vote in respect of, to consent to or to direct any action or inaction
of the Agent or to be taken into account in the calculation of the Requisite
Lenders, shall be suspended during the pendency of such failure or refusal. If a
Lender is a Defaulting Lender because it has failed to make timely payment to
the Agent of any amount required to be paid to the Agent hereunder (without
giving effect to any notice or cure periods), in addition to other rights and
remedies which the Agent or the Borrower may have under the immediately
preceding provisions or otherwise, the Agent shall be entitled (i) to collect
interest from such Defaulting Lender on such delinquent payment for the period
from the date on which the payment was due until the date on which the payment
is made at the Federal Funds Rate, (ii) to withhold or setoff and to apply in
satisfaction of the defaulted payment and any related interest, any amounts
otherwise payable to such Defaulting Lender under this Agreement or any other
Loan Document and (iii) to bring an action or suit against such Defaulting
Lender in a court of competent jurisdiction to recover the defaulted amount and
any related interest. Any amounts received by the Agent in respect of a
Defaulting Lender’s Loans shall not be paid to such Defaulting Lender and shall
be held uninvested by the Agent and either applied against the purchase price of
such Loans under the following subsection (b) or paid to such Defaulting Lender
upon such Defaulting Lender’s curing of its default.

(b) Purchase or Cancellation of Defaulting Lender’s Commitments. Any Lender who
is not a Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s Revolving
Commitment and Term Loan. Any Lender desiring to exercise such right shall give
written notice thereof to the Agent and the Borrower no sooner than 2 Business
Days and not later than 5 Business Days after such Defaulting Lender became a
Defaulting Lender. If more than one Lender exercises such right, each such
Lender shall have the right to acquire an amount of such Defaulting Lender’s
Revolving Commitment and Term Loan in proportion to the Revolving Commitments of
the other Lenders exercising such right. If after such 5th Business Day, the
Lenders have not elected to purchase all of the

- 49 -

54

Revolving Commitment and Term Loan of such Defaulting Lender, then the Borrower
may, by giving written notice thereof to the Agent, such Defaulting Lender and
the other Lenders, either (i) demand that such Defaulting Lender assign its
Revolving Commitment and Term Loan to an Eligible Assignee subject to and in
accordance with the provisions of Section 13.5.(b) for the purchase price
provided for below or (ii) terminate the Revolving Commitment of, and repay the
Term Loan of, such Defaulting Lender, whereupon such Defaulting Lender shall no
longer be a party hereto or have any rights or obligations hereunder or under
any of the other Loan Documents. No party hereto shall have any obligation
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. Upon any such purchase or assignment, the Defaulting Lender’s interest
in the Loans and its rights hereunder (but not its liability in respect thereof
or under the Loan Documents or this Agreement to the extent the same relate to
the period prior to the effective date of the purchase except to the extent
assigned pursuant to such purchase) shall terminate on the date of purchase, and
the Defaulting Lender shall promptly execute all documents reasonably requested
to surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Acceptance Agreement and,
notwithstanding Section 13.5.(b), shall pay to the Agent an assignment fee in
the amount of $7,000. The purchase price for the Revolving Commitment and Term
Loan of a Defaulting Lender shall be equal to the amount of the principal
balance of the Revolving Loans and Term Loan outstanding and owed by the
Borrower to the Defaulting Lender. Prior to payment of such purchase price to a
Defaulting Lender, the Agent shall apply against such purchase price any
 amounts retained by the Agent pursuant to the last sentence of the immediately
preceding subsection (a). The Defaulting Lender shall be entitled to receive
amounts owed to it by the Borrower under the Loan Documents which accrued prior
to the date of the default by the Defaulting Lender, to the extent the same are
received by the Agent from or on behalf of the Borrower. There shall be no
recourse against any Lender or the Agent for the payment of such sums except to
the extent of the receipt of payments from any other party or in respect of the
Loans.



    Section 3.12. Taxes.  

(a) Taxes Generally. All payments by the Borrower of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes imposed on or measured by any Lender’s
assets, net income, receipts or branch profits, (iii) any taxes (other than
withholding taxes) with respect to the Agent or a Lender that would not be
imposed but for a connection between the Agent or such Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), and (iv) any taxes, fees, duties,
levies, imposts, charges, deductions, withholdings or other charges to the
extent imposed as a result of the failure of the Agent or a Lender, as
applicable, to provide and keep current (to the extent legally able) any
certificates, documents or other evidence required to qualify for an exemption
from, or reduced rate of, any such taxes fees, duties, levies, imposts, charges,
deductions, withholdings or other charges or required by the immediately
following subsection (c) to be furnished by the Agent or such Lender, as
applicable (such non-excluded items being collectively called “Taxes”). If any

- 50 -

55

withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrower will:

(i) pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;

(ii) promptly forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such Governmental
Authority; and

(iii) pay to the Agent for its account or the account of the applicable Lender,
as the case may be, such additional amount or amounts as is necessary to ensure
that the net amount actually received by the Agent or such Lender will equal the
full amount that the Agent or such Lender would have received had no such
withholding or deduction been required.

(b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Agent, for its
account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.

(c) Tax Forms. Prior to the date that any Foreign Lender becomes a party hereto,
such Foreign Lender shall deliver to the Borrower and the Agent such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
properly completed, currently effective and duly executed by such Foreign Lender
establishing that payments to it hereunder and under the Notes are (i) not
subject to United States Federal backup withholding tax and (ii) not subject to
United States Federal withholding tax imposed under the Internal Revenue Code.
Each such Foreign Lender shall, to the extent it may lawfully do so, (x) deliver
further copies of such forms or other appropriate certifications on or before
the date that any such forms expire or become obsolete and after the occurrence
of any event requiring a change in the most recent form delivered to the
Borrower or the Agent and (y) obtain such extensions of the time for filing, and
renew such forms and certifications thereof, as may be reasonably requested by
the Borrower or the Agent. The Borrower shall not be required to pay any amount
pursuant to the last sentence of subsection (a) above to any Foreign Lender or
the Agent, if it is organized under the laws of a jurisdiction outside of the
United States of America, if such Foreign Lender or the Agent, as applicable,
fails to comply with the requirements of this subsection. If any such Foreign
Lender, to the extent it may lawfully do so, fails to deliver the above forms or
other documentation, then the Agent may withhold from any payments to be made to
such Foreign Lender under any of the Loan Documents such amounts as are required
by the Internal Revenue Code. If any Governmental Authority asserts that the
Agent did not properly withhold or backup withhold, as the case may be, any tax
or other amount from payments made to or for the account of any Lender, such
Lender shall indemnify the Agent therefor, including all penalties and interest,
any

- 51 -

56

taxes imposed by any jurisdiction on the amounts payable to the Agent under this
Section, and costs and expenses (including all reasonable fees and disbursements
of any law firm or other external counsel and the allocated cost of internal
legal services and all disbursements of internal counsel) of the Agent. The
obligation of the Lenders under this Section shall survive the termination of
the Commitments, repayment of all Obligations and the resignation or replacement
of the Agent.

Article IV. Unencumbered Pool Properties



    Section 4.1. Eligibility of Properties.  

(a) Initial Unencumbered Pool Properties. As of the date hereof, the parties
agree that the Properties identified on Schedule 4.1. shall be included in
calculations of the Unencumbered Property Pool Value and shall initially have
the respective Unencumbered Property Pool Values set forth on such Schedule.

(b) Additional Unencumbered Pool Properties. Subject to the immediately
following subsection (e), if after the Effective Date the Borrower desires that
any additional Eligible Property be included in calculations of the Unencumbered
Property Pool Value, the Borrower shall so notify the Agent in writing and
provide the Agent with the following, in form and substance satisfactory to the
Agent:  

(i) An operating statement for such Property audited or certified by a
representative of the Borrower as being true and correct in all material
respects and prepared in accordance with GAAP for the previous three fiscal
years, provided that, with respect to any period such Property was not owned by
the Borrower or a Subsidiary, such information shall only be required to be
delivered to the extent reasonably available to the Borrower and such
certification may be based upon the best of the Borrower’s knowledge. The
Borrower shall provide such projections and other information concerning the
anticipated operation of such Property as the Agent may reasonably request;

(ii) A current rent roll and a one-year occupancy history of such Property each
certified by a representative of the Borrower to be true and correct, provided
that, with respect to any period such Property was not owned by the Borrower or
a Subsidiary, the occupancy history shall only be required to be delivered to
the extent reasonably available to the Borrower and such certification may be
based upon the best of the Borrower’s knowledge;

(iii) To the extent not provided under the immediately preceding clause (i),
such projections and other information concerning the anticipated operation of
such Property as the Agent may reasonably request;

(iv) Budgets with respect to any capital expenditures to be made with respect to
such Property within the next twelve months; and

- 52 -

57

(v) Such other information the Agent may reasonably request in order to evaluate
the Property which information is readily available to the Borrower or can be
obtained by the Borrower without unreasonable expense.

If, after receipt and review of all of the foregoing documents and information,
the Agent has not determined that such Property is not an Eligible Property, the
Agent will so notify the Borrower and each Lender within 5 Business Days after
receipt of all of such documents and information.

(c) Nonconforming Properties. If a Property which the Borrower wants to have
included in the Unencumbered Property Pool Value does not satisfy the
requirements of an Eligible Property, then the Agent, upon written request of
the Borrower shall request that the Lenders determine whether such Property
shall be included as an Unencumbered Pool Property. In connection therewith, the
Borrower shall deliver the information required by the immediately preceding
subsection (b) to each of the Lenders. If such a request is made by the Agent to
the Lenders, within 10 Business Days after the date on which a Lender has
received such request and all of the items referred to in the immediately
preceding subsection (b), such Lender shall notify the Agent in writing whether
or not such Lender accepts such Property as an Unencumbered Pool Property. If a
Lender fails to give such notice within such time period, such Lender shall be
deemed to have approved such Property as an Unencumbered Pool Property. A
Property shall become an Unencumbered Pool Property under this subsection only
upon the approval of the Requisite Lenders.  

(d) Documents with Respect to Subsidiary. Upon the acceptance as an Unencumbered
Pool Property of a Property owned by a Subsidiary that is not a Guarantor, the
Borrower shall deliver to the Agent an Accession Agreement executed by such
Subsidiary together with the items that would have been delivered with respect
to such Subsidiary under Sections 6.1.(a)(v) through (ix) and (xiii) as if such
Subsidiary had been a Guarantor on the Effective Date. Until such time as the
Agent shall have received the items referred to in the foregoing sentence with
respect to such Subsidiary, the Unencumbered Property Pool Value of any
Unencumbered Pool Property owned by such Subsidiary shall be $0.

(e) Admission of Property Without Prior Notice and Certain Documentation.
Notwithstanding the preceding subsection (b), if the Borrower desires that a
Property be included as an Unencumbered Pool Property after the Agreement Date
then:

(i) The Borrower need not deliver to the Agent the items referred to in the
immediately preceding subsection (b) prior to the inclusion of such Property in
calculations of the Unencumbered Pool Property Value (but shall deliver them
when and as required under Section 9.3.);

(ii) The Agent need not approve such Property prior to the inclusion of such
Property as an Unencumbered Pool Property; and

(iii) If such Property is owned by a Subsidiary that is not already a Guarantor,
the Borrower shall deliver to the Agent the items required to be delivered under
the immediately preceding subsection (d).

- 53 -

58



    Section 4.2. Release of Properties.  

From time to time the Borrower may request, upon not less than 5 Business Days
prior written notice to the Agent, that an Unencumbered Pool Property be no
longer considered Unencumbered Pool Property, which release (the “Property
Release”) shall be effected by the Agent if no Default or Event of Default
exists or will exist immediately after giving effect to such Property Release
and the reduction in the Unencumbered Property Pool Value by reason of the
release of such Property as of the date of such Property Release. Any such
request from the Borrower shall included a representation regarding no Default
or Event of Default to the effect set forth in the preceding sentence.

Article V. Yield Protection, Etc.



    Section 5.1. Additional Costs; Capital Adequacy.  

(a) Additional Costs. The Borrower shall promptly pay to the Agent for the
account of each affected Lender from time to time such amounts as such Lender
may determine to be necessary to compensate such Lender for any costs incurred
by such Lender that it determines are attributable to its making or maintaining
of any LIBOR Loans or its obligation to make any LIBOR Loans hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such Loans or such obligation or
the maintenance by such Lender of capital in respect of its Loans or its
Commitments (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), to the extent resulting from any Regulatory
Change that: (i) changes the basis of taxation of any amounts payable to such
Lender under this Agreement or any of the other Loan Documents in respect of any
of such Loans or its Commitments (other than taxes, fees, duties, levies,
imposts, charges, deductions, withholdings or other charges which are excluded
from the definition of Taxes pursuant to the first sentence of
Section 3.12.(a)); or (ii) imposes or modifies any reserve, special deposit or
similar requirements (other than Regulation D of the Board of Governors of the
Federal Reserve System or other reserve requirement to the extent utilized in
the determination of Adjusted LIBOR for such Loan) relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of, such
Lender, or any commitment of such Lender (including, without limitation, the
Commitments of such Lender hereunder); or (iii) has or would have the effect of
reducing the rate of return on capital of such Lender to a level below that
which such Lender could have achieved but for such Regulatory Change (taking
into consideration such Lender’s policies with respect to capital adequacy).

(b) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a), if, by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the

- 54 -

59

Borrower (with a copy to the Agent), the obligation of such Lender to make or
Continue, or to Convert any other Type of Loans into, LIBOR Loans hereunder
shall be suspended until such Regulatory Change ceases to be in effect (in which
case the provisions of Section 5.6. shall apply).

(c) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
tax, reserve, special deposit, capital adequacy or similar requirement against
or with respect to or measured by reference to Letters of Credit and the result
shall be to increase the cost to the Agent of issuing (or any Lender of
purchasing participations in) or maintaining its obligation hereunder to issue
(or purchase participations in) any Letter of Credit or reduce any amount
receivable by the Agent or any Lender hereunder in respect of any Letter of
Credit, then, upon demand by the Agent or such Lender, the Borrower shall pay
promptly, and in any event within 3 Business Days of demand, to the Agent for
its account or the account of such Lender, as applicable, from time to time as
specified by the Agent or a Lender, such additional amounts as shall be
sufficient to compensate the Agent or such Lender for such increased costs or
reductions in amount.  

(d) Notification and Determination of Additional Costs. Each of the Agent and
each Lender agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Agent or such Lender to compensation under any of
the preceding subsections of this Section as promptly as practicable; provided,
however, the failure of the Agent or any Lender to give such notice shall not
release the Borrower from any of its obligations hereunder (and in the case of a
Lender, to the Agent). The Agent or such Lender agrees to furnish to the
Borrower (and in the case of a Lender, to the Agent) a certificate setting forth
in reasonable detail the basis and amount of each request by the Agent or such
Lender for compensation under this Section. Absent manifest error,
determinations by the Agent or any Lender of the effect of any Regulatory Change
shall be conclusive, provided that such determinations are made on a reasonable
basis and in good faith.



    Section 5.2. Suspension of LIBOR Loans.  

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:

(a) the Agent reasonably determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining Adjusted LIBOR for such Interest
Period, or

(b) the Agent or the Requisite Lenders reasonably determine (which determination
shall be conclusive) that Adjusted LIBOR will not adequately and fairly reflect
the cost to the Lenders of making or maintaining LIBOR Loans for such Interest
Period;

- 55 -

60

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.



    Section 5.3. Illegality.  

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Agent) and such Lender’s obligation to make
or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 5.6. shall be applicable).



     Section 5.4. Compensation.  

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is attributable to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan or
Bid Rate Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in
Article VI. to be satisfied) to borrow a LIBOR Loan or Bid Rate Loan from such
Lender on the requested date for such borrowing, or to Convert a Base Rate Loan
into a LIBOR Loan or Continue a LIBOR Loan on the requested date of such
Conversion or Continuation.

Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof. Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.



    Section 5.5. Affected Lenders.  

If (a) a Lender requests compensation pursuant to Section 3.12. or 5.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 5.1.(b) or 5.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of

- 56 -

61

Default, the Borrower may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Revolving
Commitment and Term Loan to an Eligible Assignee subject to and in accordance
with the provisions of Section 13.5.(b) for a purchase price equal to the
aggregate principal balance of all Loans then owing to the Affected Lender plus
any accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender, or any other amount as may be mutually agreed upon by such
Affected Lender and Eligible Assignee. Each of the Agent and the Affected Lender
shall reasonably cooperate in effectuating the replacement of such Affected
Lender under this Section, but at no time shall the Agent, such Affected Lender
nor any other Lender be obligated in any way whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. The exercise by the
Borrower of its rights under this Section shall be at the Borrower’s sole cost
and expense and at no cost or expense to the Agent, the Affected Lender or any
of the other Lenders. The terms of this Section shall not in any way limit the
Borrower’s obligation to pay to any Affected Lender compensation owing to such
Affected Lender pursuant to Section 3.12. or 5.1. with respect to periods up to
the date of replacement.



    Section 5.6. Treatment of Affected Loans.  

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(b) or 5.3., then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by
Section 5.1.(b) or 5.3., on such earlier date as such Lender may specify to the
Borrower with a copy to the Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 5.1. or
5.3. that gave rise to such Conversion no longer exist:

(a) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(b) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 5.1. or 5.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Revolving Commitments.

- 57 -

62



    Section 5.7. Change of Lending Office.  

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Section 3.12., 5.1. or 5.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.



    Section 5.8. Assumptions Concerning Funding of LIBOR Loans.  

Calculation of all amounts payable to a Lender under this Article V. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article V.

Article VI. Conditions Precedent



    Section 6.1. Initial Conditions Precedent.  

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, are both subject to the following conditions precedent:

(a) The Agent shall have received each of the following, in form and substance
satisfactory to the Agent:

(i) Counterparts of this Agreement executed by each of the parties hereto;

(ii) Revolving Notes, Term Notes and Bid Rate Notes executed by the Borrower,
payable to each Lender (or Designated Lender, if applicable) executed by the
Borrower, payable to each Lender and complying with the applicable provisions of
Section 2.12., and the Swingline Note executed by the Borrower;

(iii) The Guaranty executed by the Parent and each other Guarantor existing as
of the Effective Date;

(iv) Evidence that all amounts outstanding under the Existing Credit Agreement
have been paid in full and that the Existing Credit Agreement has terminated;

(v) An opinion of counsel to the Loan Parties, addressed to the Agent and, the
Lenders, addressing the matters set forth in Exhibit H;

- 58 -

63

(vi) The articles of incorporation, articles of organization, certificate of
limited partnership, declaration of trust or other comparable organizational
instrument (if any) of the Borrower and each other Loan Party certified as of a
recent date by the Secretary of State (or comparable official) of the state of
formation of such Loan Party;

(vii) A certificate of good standing or certificate of similar meaning with
respect to each Loan Party issued as of a recent date by the Secretary of State
(or comparable official) of the state of formation of each such Loan Party and
certificates of qualification to transact business or other comparable
certificates issued by each Secretary of State (or comparable official and any
state department of taxation, as applicable) of each state in which such Loan
Party is required to be so qualified and where the failure to be so qualified
could reasonably be expected to have a Material Adverse Effect;

(viii) A certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, and the officers of the Borrower then authorized to
deliver Notices of Borrowing, Notices of Swingline Borrowings, Bid Rate Quote
Requests, Bid Rate Quote Acceptances, Notices of Continuation and Notices of
Conversion and to request the issuance of Letters of Credit;

(ix) Copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (i) the by-laws
of such Loan Party, if a corporation, the operating agreement of such Loan
Party, if a limited liability company, the partnership agreement of such Loan
Party, if a limited or general partnership, or other comparable document in the
case of any other form of legal entity and (ii) all corporate, partnership,
member or other necessary action taken by such Loan Party to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party;

(x) The Fees then due and payable under Section 3.6., and any other Fees payable
to the Agent, the Titled Agents and the Lenders on or prior to the Effective
Date;

(xi) A Compliance Certificate calculated as of September 30, 2006 (giving pro
forma effect to the financing contemplated by this Agreement and the use of the
proceeds of the Loans to be funded on the Effective Date); and

(xii) Such other documents, agreements and instruments as the Agent on behalf of
the Lenders may reasonably request; and

(b) In the good faith judgment of the Agent and the Lenders:

(i) There shall not have occurred or become known to the Agent or any of the
Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts

- 59 -

64

concerning the Parent, the Borrower and the other Subsidiaries delivered to the
Agent and the Lenders prior to the Agreement Date that has had or could
reasonably be expected to result in a Material Adverse Effect;

(ii) No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or
(2) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Parent, the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party;

(iii) The Parent, the Borrower and the other Subsidiaries shall have received
all approvals, consents and waivers, and shall have made or given all necessary
filings and notices, as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (1) any Applicable Law or (2) any agreement, document or
instrument to which the Borrower or any other Loan Party is a party or by which
any of them or their respective properties is bound, except for such approvals,
consents, waivers, filings and notices the receipt, making or giving of which
would not reasonably be likely to (A) have a Material Adverse Effect, or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Parent, the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party; and

(iv) There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.



    Section 6.2. Conditions Precedent to All Loans and Letters of Credit.  

The obligations of the Lenders to make any Loans, and of the Agent to issue
Letters of Credit, are all subject to the further condition precedent that:
(a) no Default or Event of Default shall exist as of the date of the making of
such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto; and (b) the representations and
warranties made or deemed made by the Parent, the Borrower and each other Loan
Party in the Loan Documents to which any of them is a party, shall be true and
correct in all material respects on and as of the date of the making of such
Loan or date of issuance of such Letter of Credit with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents. Each Credit Event shall
constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event). In addition, if such Credit Event is the making of a Loan or the
issuance of a Letter of Credit, the Borrower shall be deemed to have represented
to the Agent and the Lenders at the time such Loan is made or Letter of

- 60 -

65

Credit issued that all conditions to the occurrence of such Credit Event
contained in this Article VI. have been satisfied.

Article VII. Representations and Warranties



    Section 7.1. Representations and Warranties.  

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans and issue Letters of Credit, each of the Parent and the Borrower
represents and warrants to the Agent and each Lender as follows:

(a) Organization; Power; Qualification. Each of the Parent, the Borrower, the
other Loan Parties, and each other Subsidiary is a corporation, partnership,
trust or other legal entity, duly organized or formed, validly existing and in
good standing under the jurisdiction of its incorporation or formation, has the
power and authority to own or lease its respective properties and to carry on
its respective business as now being and hereafter proposed to be conducted and
is duly qualified and is in good standing as a foreign corporation, partnership,
trust or other legal entity, and authorized to do business, in each jurisdiction
in which the character of its properties or the nature of its business requires
such qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

(b) Ownership Structure. As of the Agreement Date, Part I of Schedule 7.1.(b) is
a complete and correct list of all Subsidiaries of the Parent setting forth for
each such Subsidiary, (i) the jurisdiction of organization of such Subsidiary,
(ii) each Person holding any Equity Interests in such Subsidiary, (iii) the
nature of the Equity Interests held by each such Person, (iv) the percentage of
ownership of such Subsidiary represented by such Equity Interests and
(v) whether such Subsidiary is a Material Subsidiary and/or an Excluded
Subsidiary. Except as disclosed in such Schedule, as of the Agreement Date
(i) each of the Borrower and its Subsidiaries owns, free and clear of all Liens
(other than Permitted Liens), and has the unencumbered right to vote, all
outstanding Equity Interests in each Person shown to be held by it on such
Schedule, (ii) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (iii) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any such Person. As of the Agreement
Date Part II of Schedule 7.1.(b) correctly sets forth all Unconsolidated
Affiliates of the Parent, including the correct legal name of such Person, the
type of legal entity which each such Person is, and all Equity Interests in such
Person held directly or indirectly by the Parent.

(c) Authorization of Agreement, Etc. The Borrower has the right and power, and
has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. The Parent, the Borrower and each other Loan
Party has the right and power, and has taken all necessary action to authorize
it, to execute, deliver and perform each of the Loan Documents to which it is a
party in accordance with their respective terms and to consummate

- 61 -

66

the transactions contemplated hereby and thereby. The Loan Documents to which
the Parent, the Borrower or any other Loan Party is a party have been duly
executed and delivered by the duly authorized officers of such Person and each
is a legal, valid and binding obligation of such Person enforceable against such
Person in accordance with its respective terms except as the same may be limited
by bankruptcy, insolvency, and other similar laws affecting the rights of
creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

(d) Compliance of Loan Documents with Laws, Etc. The execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
the Parent, the Borrower or any other Loan Party is a party in accordance with
their respective terms and the borrowings and other extensions of credit
hereunder do not and will not, by the passage of time, the giving of notice, or
both: (i) require any Governmental Approval or violate any Applicable Law
(including all Environmental Laws) relating to the Parent, the Borrower or any
other Loan Party; (ii) conflict with, result in a breach of or constitute a
default under the organizational documents of the Parent, the Borrower or any
other Loan Party, or any indenture, agreement or other instrument to which the
Parent, the Borrower or any other Loan Party is a party or by which it or any of
its respective properties may be bound; or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by the Parent, the Borrower or any other Loan Party.

(e) Compliance with Law; Governmental Approvals. Each of the Parent, the
Borrower, each other Loan Party and each other Subsidiary is in compliance with
each Governmental Approval applicable to it and in compliance with all other
Applicable Laws (including without limitation, Environmental Laws) relating to
the Parent, the Borrower, such other Loan Party or such other Subsidiary except
for noncompliances which, and Governmental Approvals the failure to possess
which, could not, individually or in the aggregate, reasonably be expected to
cause a Default or Event of Default or have a Material Adverse Effect.

(f) Title to Properties; Liens. As of the Agreement Date, Part I of
Schedule 7.1.(f) is a complete and correct listing of all of the real property
owned or leased by the Parent, the Borrower, each other Loan Party and each
other Subsidiary. Each such Person has good, marketable and legal title to, or a
valid leasehold interest in, its respective assets. As of the Agreement Date,
there are no Liens against any assets of the Parent, the Borrower, any other
Loan Party or any other Subsidiary except for Permitted Liens.

(g) Existing Indebtedness. Schedule 7.1.(g) is, as of the Agreement Date, a
complete and correct listing of all Indebtedness of the Parent, the Borrower and
the other Subsidiaries, including without limitation, Guarantees of the Parent,
the Borrower and the other Subsidiaries, and indicating whether such
Indebtedness is Secured Indebtedness (and if so whether such Indebtedness is
Nonrecourse Indebtedness) or Unsecured Indebtedness.

(h) Material Contracts. Schedule 7.1.(h) is, as of the Agreement Date, a true,
correct and complete listing of all Material Contracts. Each of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries that is a party to
any Material Contract has performed and is in

- 62 -

67

compliance with all of the terms of such Material Contract, and no default or
event of default, or event or condition which with the giving of notice, the
lapse of time, or both, would constitute such a default or event of default,
exists with respect to any such Material Contract.

(i) Litigation. Except as set forth on Schedule 7.1.(i), there are no actions,
suits, investigations or proceedings pending (nor, to the knowledge of the
Parent, are there any actions, suits or proceedings threatened) against or in
any other way relating adversely to or affecting the Parent, the Borrower, any
other Loan Party, any other Subsidiary or any of their respective properties in
any court or before any arbitrator of any kind or before or by any other
Governmental Authority which could reasonably be expected to have a Material
Adverse Effect. There are no strikes, slow downs, work stoppages or walkouts or
other labor disputes in progress or threatened relating to the Parent, the
Borrower, any other Loan Party or any other Subsidiary which could reasonably be
expected to have a Material Adverse Effect.

(j) Taxes. All federal, state and other tax returns of the Parent, the Borrower,
any other Loan Party or any other Subsidiary required by Applicable Law to be
filed have been duly filed, and all federal, state and other taxes, assessments
and other governmental charges or levies upon the Parent, the Borrower, each
other Loan Party, each other Subsidiary and their respective properties, income,
profits and assets which are due and payable have been paid, except any such
nonpayment which is at the time permitted under Section 8.6. As of the Agreement
Date, none of the United States income tax returns of the Parent, the Borrower,
any other Loan Party or any other Subsidiary is under audit. All charges,
accruals and reserves on the books of the Parent, the Borrower, each other Loan
Party and each other Subsidiary in respect of any taxes or other governmental
charges are in accordance with GAAP.

(k) Financial Statements. The Parent has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Parent and its Subsidiaries
for the fiscal year ending December 31, 2005, and the related audited
consolidated statements of operations, cash flows and shareholders’ equity for
the fiscal year ending on such dates, with the audit report thereon of Deloitte
& Touche LLP and (ii) the unaudited consolidated balance sheet of the Parent and
its Subsidiaries as of September 30, 2006, and the related unaudited
consolidated statements of operations, cash flows and shareholders’ equity of
the Parent and its Subsidiaries for the period of three fiscal quarters ending
on such date. Such financial statements (including in each case related
schedules and notes) present fairly, in all material respects and in accordance
with GAAP consistently applied throughout the periods involved, the consolidated
financial position of the Parent and its Subsidiaries as at their respective
dates and the results of operations and the cash flow for such periods (subject,
as to interim statements, to changes resulting from normal year-end audit
adjustments and subject to the adjustments referenced in footnote 9 to the
financial statements of the Parent contained in the Parent’s Form 10-Q filed on
November 9, 2006 with the Securities and Exchange Commission). Neither the
Parent nor any of its Subsidiaries has on the Agreement Date any material
contingent liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments that would be required to be set forth in its financial statements
or in the notes thereto, except as referred to or reflected or provided for in
said financial statements.

- 63 -

68

(l) No Material Adverse Change. Since December 31, 2005, there has been no
material adverse change in the business, assets, liabilities, financial
condition, results of operations, business or prospects of the Parent and its
Subsidiaries taken as a whole. Each of the Loan Parties is Solvent.

(m) ERISA. Each member of the ERISA Group is in compliance with its obligations
under the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Plan and is in compliance with the presently applicable
provisions of ERISA and the Internal Revenue Code with respect to each Plan,
except in each case for noncompliances which could not reasonably be expected to
have a Material Adverse Effect. As of the Agreement Date, no member of the ERISA
Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA.  

(n) Not Plan Assets; No Prohibited Transaction. None of the assets of the
Parent, Borrower, any other Loan Party or any other Subsidiary constitute “plan
assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. Assuming that no Lender funds any
amount payable by it hereunder with “plan assets,” as that term is defined in 29
C.F.R. 2510.3-101, the execution, delivery and performance of this Agreement and
the other Loan Documents, and the borrowing and repayment of amounts hereunder,
do not and will not constitute “prohibited transactions” under ERISA or the
Internal Revenue Code.

(o) Absence of Defaults. None of the Parent, the Borrower, any other Loan Party
or any other Subsidiary is in default under its articles of incorporation,
bylaws, partnership agreement or other similar organizational documents, and no
event has occurred, which has not been remedied, cured or waived, which, in any
such case: (i) constitutes a Default or an Event of Default; or
(ii) constitutes, or which with the passage of time, the giving of notice, or
both, would constitute, a default or event of default by the Parent, the
Borrower, any other Loan Party or any other Subsidiary under any agreement
(other than this Agreement) or judgment, decree or order to which the Parent,
the Borrower, any other Loan Party or any other Subsidiary is a party or by
which the Parent, the Borrower, any other Loan Party or any other Subsidiary or
any of their respective properties may be bound where such default or event of
default could, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.

(p) Environmental Laws. Each of the Parent, Borrower, the other Loan Parties and
the other Subsidiaries has obtained all Governmental Approvals which are
required under Environmental Laws and is in compliance with all terms and
conditions of such Governmental Approvals which the failure to obtain or to
comply with could reasonably be expected to have a Material Adverse Effect.
Except for any of the following matters that could not be reasonably expected to
have a Material Adverse Effect, (i) neither the Parent nor the Borrower has
received notice of, and neither is otherwise aware of, any past, present, or
future events, conditions,

- 64 -

69

circumstances, activities, practices, incidents, actions, or plans which, with
respect to the Parent, the Borrower, any other Loan Party or any other
Subsidiary, may interfere with or prevent compliance or continued compliance
with Environmental Laws, or may give rise to any common-law or legal liability,
or otherwise form the basis of any claim, action, demand, suit, proceeding,
hearing, study, or investigation, based on or related to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport, or
handling or the emission, discharge, release or threatened release into the
environment, of any Hazardous Material; and (ii) there is no civil, criminal, or
administrative action, suit, demand, claim, hearing, notice, or demand letter,
notice of violation, investigation, or proceeding pending or, to the Parent’s or
the Borrower’s knowledge after due inquiry, threatened, against the Parent, the
Borrower, any other Loan Party or any other Subsidiary relating in any way to
Environmental Laws.

(q) Investment Company; Etc. None of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended or (ii) subject to any other Applicable Law
which purports to regulate or restrict its ability to borrow money or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.

(r) Margin Stock. None of the Parent, the Borrower, any other Loan Party or any
other Subsidiary is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose, whether immediate,
incidental or ultimate, of buying or carrying “margin stock” within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System.

(s) Affiliate Transactions. Except as permitted by Section 10.11., none of the
Parent, the Borrower, any other Loan Party or any other Subsidiary is a party to
any transaction with an Affiliate.

(t) Intellectual Property. Each of the Parent, the Borrower, each other Loan
Party and each other Subsidiary owns or has the right to use, under valid
license agreements or otherwise, all material patents, licenses, franchises,
trademarks, trademark rights, service marks, service mark rights, trade names,
trade name rights, trade secrets and copyrights (collectively, “Intellectual
Property”) necessary to the conduct of its businesses as now conducted and as
contemplated by the Loan Documents, without known conflict with any patent,
license, franchise, trademark, trademark right, service mark, service mark
right, trade secret, trade name, copyright or other proprietary right of any
other Person. The Parent, the Borrower, each other Loan Party and each other
Subsidiary have taken all such steps as they deem reasonably necessary to
protect their respective rights under and with respect to such Intellectual
Property. No material claim has been asserted by any Person with respect to the
use of any such Intellectual Property by the Parent, the Borrower, any other
Loan Party or any other Subsidiary, or challenging or questioning the validity
or effectiveness of any such Intellectual Property. The use of such Intellectual
Property by the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries, does not infringe on the rights of any Person, subject to such
claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Parent, the

- 65 -

70

Borrower, any other Loan Party or any other Subsidiary that could reasonably be
expected to have a Material Adverse Effect.

(u) Business. As of the Agreement Date, the Parent, the Borrower and the other
Subsidiaries are substantially engaged in the business of the ownership,
operation, acquisition and development of self-storage facilities in the United
States of America, together with other business activities incidental thereto.

(v) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent, the Borrower or any of the other
Subsidiaries ancillary to the transactions contemplated hereby.

(w) Accuracy and Completeness of Information. No written information, report or
other papers or data (excluding financial projections and other forward looking
statements) furnished to the Agent or any Lender by, on behalf of, or at the
direction of, the Parent, the Borrower, any other Loan Party or any other
Subsidiary in connection with, pursuant to or relating in any way to this
Agreement, contained any untrue statement of a fact material to the
creditworthiness of the Parent, the Borrower, any other Loan Party or any other
Subsidiary or omitted to state a material fact necessary in order to make such
statements contained therein, in light of the circumstances under which they
were made, not misleading. All financial statements (including in each case all
related schedules and notes) furnished to the Agent or any Lender by, on behalf
of, or at the direction of, the Parent, the Borrower, any other Loan Party or
any other Subsidiary in connection with, pursuant to or relating in any way to
this Agreement, present fairly in all material respects, the financial position
of the Persons involved as at the date thereof and the results of operations for
such periods and in accordance with GAAP consistently applied throughout the
periods involved (subject, as to interim statements, to changes resulting from
normal year-end audit adjustments). All financial projections and other forward
looking statements prepared by or on behalf of the Parent, the Borrower, any
other Loan Party or any other Subsidiary that have been or may hereafter be made
available to the Agent or any Lender were or will be prepared in good faith
based on reasonable assumptions. As of the Effective Date, no fact is known to
the Parent or the Borrower which has had, or may in the future have (so far as
the Parent or the Borrower can reasonably foresee), a Material Adverse Effect
which has not been set forth in the financial statements referred to in
Section 7.1.(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Agent and the Lenders.

(x) REIT Status. The Parent qualifies as a REIT and is in compliance with all
requirements and conditions imposed under the Internal Revenue Code to allow the
Parent to maintain its status as a REIT.

(y) Unencumbered Property Pool Properties. Each of the Properties included in
calculations of the Unencumbered Property Pool Value satisfies all of the
requirements contained in the definition of “Eligible Property” (except to the
extent such requirements were waived by the Requisite Lenders pursuant to
Section 4.1.(c) at the time such Property was approved as an Unencumbered Pool
Property).

- 66 -

71

(z) Foreign Assets Control. None of the Parent, the Borrower, any other
Subsidiary or any Affiliate: (i) is a Sanctioned Person, (ii) has any of its
assets in Sanctioned Entities, or (iii) derives any of its operating income from
investments in, or transactions with, Sanctioned Persons or Sanctioned Entities.



    Section 7.2. Survival of Representations and Warranties, Etc.  

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Parent, the Borrower, any other Loan
Party or any other Subsidiary to the Agent or any Lender pursuant to or in
connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such statement made in or in connection with any
amendment hereto or thereto or any statement contained in any certificate,
financial statement or other instrument delivered by or on behalf of the Parent
and the Borrower prior to the Agreement Date and delivered to the Agent or any
Lender in connection with the underwriting or closing of the transactions
contemplated hereby) shall constitute representations and warranties made by the
Parent and the Borrower to the Agent and the Lenders under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Termination Date is
effectuated pursuant to Section 2.14. and the date of the occurrence of any
Credit Event, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents. All such representations and warranties
shall survive the effectiveness of this Agreement, the execution and delivery of
the Loan Documents and the making of the Loans and the issuance of the Letters
of Credit.

Article VIII. Affirmative Covenants

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.6., each of the Parent and the Borrower
shall comply with the following covenants:



    Section 8.1. Preservation of Existence and Similar Matters.  

Except as otherwise permitted under Section 10.7., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
preserve and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.



    Section 8.2. Compliance with Applicable Law and Material Contracts.  

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with (a) all Applicable Laws, including the
obtaining of all Governmental

- 67 -

72

Approvals, the failure with which to comply could reasonably be expected to have
a Material Adverse Effect, and (b) all terms and conditions of all Material
Contracts to which it is a party.



    Section 8.3. Maintenance of Property.  

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, (a) protect and preserve all of its respective material
properties, including, but not limited to, all Intellectual Property, and
maintain in good repair, working order and condition all tangible properties,
ordinary wear and tear excepted, and (b) make or cause to be made all needed and
appropriate repairs, renewals, replacements and additions to such properties, so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times.



    Section 8.4. Conduct of Business.  

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, carry on, their respective businesses as described in
Section 7.1.(u).



    Section 8.5. Insurance.  

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance (on a replacement cost basis) with financially
sound and reputable insurance companies against such risks and in such amounts
as is customarily maintained by Persons engaged in similar businesses or as may
be required by Applicable Law, and from time to time deliver to the Agent upon
its request a detailed list, together with copies of all policies of the
insurance then in effect, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby.



    Section 8.6. Payment of Taxes and Claims.  

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge when due (a) all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any properties belonging to it, and (b) all lawful claims of
materialmen, mechanics, carriers, warehousemen and landlords for labor,
materials, supplies and rentals which, if unpaid, might become a Lien on any
properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of the Parent, the Borrower, such Subsidiary or
such other Loan Party, as applicable, in accordance with GAAP.



    Section 8.7. Visits and Inspections.  

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, permit representatives or agents of any Lender or the
Agent, from time to time after reasonable prior notice if no Event of Default
shall be in existence, as often as may be

- 68 -

73

reasonably requested, but only during normal business hours and at the expense
of the Borrower, to: (a) visit and inspect all properties of the Parent, the
Borrower, such other Loan Party or such other Subsidiary to the extent any such
right to visit or inspect is within the control of such Person; (b) inspect and
make extracts from their respective books and records, including but not limited
to management letters prepared by independent accountants; and (c) discuss with
its officers, and its independent accountants, its business, properties,
condition (financial or otherwise), results of operations and performance;
provided that, so long as no Event of Default exists, the Borrower shall only be
required to pay the expenses of the Agent and any Lender with respect to one
such visit and inspection per calendar year. If requested by the Agent, the
Parent and the Borrower shall execute an authorization letter addressed to its
accountants authorizing the Agent or any Lender to discuss the financial affairs
of the Parent, the Borrower, any other Loan Party and any other Subsidiary with
its accountants.



    Section 8.8. Use of Proceeds; Letters of Credit.  

The Borrower shall use the proceeds of the Loans and the Letters of Credit for
general corporate purposes only. No part of the proceeds of any Loan or Letter
of Credit will be used (a) for the purpose of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or to extend credit to others for the purpose of purchasing or
carrying any such margin stock or (b) to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or
Sanctioned Entity.



    Section 8.9. Environmental Matters.  

The Parent and the Borrower shall, and shall cause all of the other Loan Parties
and the other Subsidiaries to, comply with all Environmental Laws the failure
with which to comply could reasonably be expected to have a Material Adverse
Effect. If the Parent, the Borrower, any other Loan Party or any other
Subsidiary shall (a) receive notice that any violation of any Environmental Law
may have been committed or is about to be committed by such Person, (b) receive
notice that any administrative or judicial complaint or order has been filed or
is about to be filed against the Parent, the Borrower, any other Loan Party or
any other Subsidiary alleging violations of any Environmental Law or requiring
the Parent, the Borrower, any other Loan Party or any other Subsidiary to take
any action in connection with the release of Hazardous Materials or (c) receive
any notice from a Governmental Authority or private party alleging that the
Parent, the Borrower, any other Loan Party or any other Subsidiary may be liable
or responsible for costs associated with a response to or cleanup of a release
of Hazardous Materials or any damages caused thereby, and the matters referred
to in such notices, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, the Borrower shall provide the Agent
with a copy of such notice promptly, and in any event within 10 Business Days,
after the receipt thereof by the Parent, the Borrower, any other Loan Party or
any other Subsidiary. The Parent and the Borrower shall, and shall cause the
other Loan Parties and the other Subsidiaries to, take promptly all actions
necessary to prevent the imposition of any Liens on any of their respective
properties arising out of or related to any Environmental Laws.

- 69 -

74



    Section 8.10. Books and Records.  

The Parent and the Borrower shall, and shall cause each of the other Loan
Parties and the other Subsidiaries to, maintain books and records pertaining to
its respective business operations in such detail, form and scope as is
consistent with good business practice and in accordance with GAAP.



    Section 8.11. Further Assurances.

The Parent and the Borrower shall, at their sole cost and expense and upon
request of the Agent, execute and deliver or cause to be executed and delivered,
to the Agent such further instruments, documents and certificates, and do and
cause to be done such further acts that may be reasonably necessary or advisable
in the reasonable opinion of the Agent to carry out more effectively the
provisions and purposes of this Agreement and the other Loan Documents.



    Section 8.12. New Subsidiaries; Guarantors; Release of Guarantors.  

(a) Requirement to Become Guarantor. Within 10 Business Days of any Person
(other than an Excluded Subsidiary) becoming a Material Subsidiary after the
Effective Date, the Borrower shall cause to be delivered to the Agent each of
the following items, each in form and substance satisfactory to the Agent:
(i) an Accession Agreement executed by such Material Subsidiary and (ii) the
items that would have been delivered under Sections 6.1.(a)(v) through (ix) and
(xiii) if such Material Subsidiary had been a Guarantor on the Effective Date;
provided, however, promptly (and in any event within 10 Business Days) upon any
Excluded Subsidiary ceasing to be subject to the restriction which prevented it
from becoming a Guarantor on the Effective Date or delivering an Accession
Agreement pursuant to this Section, as the case may be, such Subsidiary shall
comply with the provisions of this Section. The Borrower shall send to each
Lender copies of each of the foregoing items once the Agent has received all
such items with respect to a Material Subsidiary.

(b) Other Guarantors. The Borrower may, at its option, cause any Subsidiary that
is not already a Guarantor to become a Guarantor by executing and delivering to
the Agent the items required to be delivered under the immediately preceding
subsection (a).

(c) Release of a Guarantor. The Borrower may request in writing that the Agent
release, and upon receipt of such request the Agent shall release, a Guarantor
(other than the Parent) from the Guaranty so long as: (i) such Guarantor
(x) qualifies, or will qualify simultaneously with its release from the
Guaranty, as an Excluded Subsidiary, or (y) in the case of a Material
Subsidiary, has ceased to be, or simultaneously with its release from the
Guaranty will cease to be, a Material Subsidiary or a Subsidiary; (ii) such
Guarantor is not otherwise required to be a party to the Guaranty under the
immediately preceding subsection (a); (iii) no Default or Event of Default shall
then be in existence or would occur as a result of such release, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 10.1.; (iv) the representations and
warranties made or deemed made by the Parent, the Borrower and each other Loan
Party in the Loan Documents to which any of them is a party, shall be true and
correct in all material respects on and as of the date of such release with the
same force and effect as if made on and as of such date except to the extent

- 70 -

75

that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents; and
(v) the Agent shall have received such written request at least 10 Business Days
prior to the requested date of release. Delivery by the Borrower to the Agent of
any such request shall constitute a representation by the Borrower that the
matters set forth in the preceding sentence (both as of the date of the giving
of such request and as of the date of the effectiveness of such request) are
true and correct with respect to such request.



    Section 8.13. REIT Status.  

The Parent shall at all times maintain its status as a REIT.



    Section 8.14. Exchange Listing.  

The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is the subject of price quotations in the over-the-counter
market as reported by the National Association of Securities Dealers Automated
Quotation System.  

Article IX. Information

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.6., the Borrower shall cause to be
furnished to each Lender (or to the Agent if so provided below) at its Lending
Office:



    Section 9.1. Quarterly Financial Statements.  

As soon as available and in any event within 10 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 45 days after the end of each of the first, second and third fiscal
quarters of the Parent), the unaudited consolidated balance sheet of the Parent
and its Subsidiaries as at the end of such period and the related unaudited
consolidated statements of income, shareholders’ equity and cash flows of the
Parent and its Subsidiaries for such period, setting forth in each case in
comparative form the figures as of the end of and for the corresponding periods
of the previous fiscal year, all of which shall be certified by the chief
financial officer or chief accounting officer of the Parent, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Parent and its Subsidiaries
as at the date thereof and the results of operations for such period (subject to
normal year-end audit adjustments).



    Section 9.2. Year-End Statements.  

As soon as available and in any event within 10 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 90 days after the end of each fiscal year of the Parent) (including without
limitation, the fiscal year ending December 31, 2005), the audited consolidated
balance sheet of the Parent and its Subsidiaries as at the end of

- 71 -

76

such fiscal year and the related audited consolidated statements of income,
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
fiscal year, setting forth in comparative form the figures as at the end of and
for the previous fiscal year, all of which shall be (a) certified by the chief
financial officer, treasurer, or chief accounting officer of the Parent, in his
or her opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Parent and its Subsidiaries
as at the date thereof and the results of operations for such period and
(b) accompanied by the audit report thereon of independent certified public
accountants of recognized national standing, whose report shall be unqualified
and in scope and substance satisfactory to the Requisite Lenders and who shall
have authorized the Parent to deliver such financial statements and report to
the Agent and the Lenders.



    Section 9.3. Compliance Certificate.  

At the time financial statements are furnished pursuant to Sections 9.1. and
9.2., and within 5 Business Days of the Agent’s request with respect to any
other fiscal period, a certificate substantially in the form of Exhibit I (a
“Compliance Certificate”) executed by the chief financial officer, treasurer, or
chief accounting officer of the Parent: (a) setting forth in reasonable detail
as at the end of such quarterly accounting period, fiscal year, or other fiscal
period, as the case may be, the calculations required to establish whether or
not the Borrower was in compliance with the covenants contained in
Sections 10.1., 10.2. and 10.4. (including without limitation, for the fiscal
year ending December 31, 2005) and (b) stating that, to the best of his or her
knowledge, information and belief after due inquiry, no Default or Event of
Default exists, or, if such is not the case, specifying such Default or Event of
Default and its nature, when it occurred, whether it is continuing and the steps
being taken by the Borrower with respect to such event, condition or failure.
Together with each Compliance Certificate delivered in connection with quarterly
or annual financial statements, the Borrower and the Parent shall deliver (i) a
report, in form and detail reasonably satisfactory to the Agent, setting forth a
Statement of Funds From Operations for the fiscal period then ending and (ii) if
any Properties have been included as Unencumbered Pool Properties pursuant to
the provisions of Section 4.1.(e) since delivery of the last Compliance
Certificate, each of the items set forth in clauses (i) through (v) of
Section 4.1.(b) with respect to each such Property to the extent not already
provided to the Agent.



    Section 9.4. Other Information.  

(a) Management Reports. Promptly upon receipt thereof, copies of all management
reports, if any, submitted to the Parent or its Board of Directors by its
independent public accountants;

(b) Securities Filings. Within 5 Business Days of the filing thereof, copies of
all registration statements (excluding the exhibits thereto (unless requested by
the Agent) and any registration statements on Form S-8 or its equivalent),
reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all other
periodic reports which the Parent, the Borrower, any other Loan Party or any
other Subsidiary shall file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor) or any national securities exchange
(any such registration statement, report and other periodic report referred to
as a “Security Filing”);

- 72 -

77

(c) Shareholder Information. Promptly upon the mailing thereof to the
shareholders of the Parent generally, copies of all financial statements,
reports and proxy statements so mailed and promptly upon the issuance thereof
copies of all press releases issued by the Parent, the Borrower, any other Loan
Party or any other Subsidiary;

(d) ERISA. If and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement, and of which has resulted or could reasonably be expected to result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of the chief executive officer or chief financial officer of the
Parent setting forth details as to such occurrence and the action, if any, which
the Parent or applicable member of the ERISA Group is required or proposes to
take;

(e) Litigation. To the extent the Parent, the Borrower or any other Subsidiary
is aware of the same, prompt notice of the commencement of any proceeding or
investigation by or before any Governmental Authority and any action or
proceeding in any court or other tribunal or before any arbitrator against or in
any other way relating adversely to, or adversely affecting, the Parent, the
Borrower or any other Subsidiary or any of their respective properties, assets
or businesses which could reasonably be expected to have a Material Adverse
Effect, and prompt notice of the receipt of notice that any United States income
tax returns of the Parent, the Borrower or any other Subsidiary are being
audited;

(f) Modification of Organizational Documents. A copy of any amendment to the
articles of incorporation, bylaws, partnership agreement, operating agreement or
other similar organizational documents of the Parent, the Borrower or any other
Loan Party within 15 Business Days after the effectiveness thereof;

(g) Change of Management or Financial Condition. Prompt notice of any change in
the senior management of the Parent, the Borrower or any other Loan Party and
any change in the business, assets, liabilities, financial condition, results of
operations or business prospects of the Parent, the Borrower, any other Loan
Party or any other Subsidiary which has had or could reasonably be expected to
have a Material Adverse Effect;

- 73 -

78

(h) Default. Notice of the occurrence of any of the following promptly upon a
Responsible Officer of the Parent or the Borrower obtaining knowledge thereof:
(i) any Default or Event of Default or (ii) any event which constitutes or which
with the passage of time, the giving of notice, or otherwise, would constitute a
default or event of default by the Parent, the Borrower, any other Loan Party or
any other Subsidiary under any Material Contract to which any such Person is a
party or by which any such Person or any of its respective properties may be
bound;

(i) Judgments. Prompt notice of any order, judgment or decree in excess of
$5,000,000 having been entered against the Parent, the Borrower, any other Loan
Party or any other Subsidiary or any of their respective properties;

(j) Notice of Violations of Law. Prompt notice if the Parent, the Borrower, any
other Loan Party or any other Subsidiary shall receive any notification from any
Governmental Authority alleging a violation of any Applicable Law or any inquiry
which, in either case, could reasonably be expected to have a Material Adverse
Effect;  

(k) Budget. As soon as available, and in any event no later than 45 days after
the end of each fiscal year of the Parent, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Parent and its Subsidiaries as of the end of the following fiscal year, and
the related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer of the Parent stating that
such Projections are based on reasonable estimates, information and assumptions
and that such Responsible Officer has no reason to believe that such Projections
are incorrect or misleading in any material respect;

(l) Damage to Unencumbered Pool Property. Promptly (i) after any Unencumbered
Pool Property shall be damaged or destroyed and the reasonably estimated cost of
repair or replacement thereof would exceed $1,000,000, notice of such damage or
destruction and the reasonably estimated cost of repair or replacement thereof
and (ii) upon obtaining knowledge of the institution of any proceedings for the
condemnation of any Unencumbered Pool Property, or any material portion thereof,
notice of such proceedings with a copy of all documentation received by the
Borrower or any of its Subsidiaries in connection therewith and the reasonably
estimated proceeds of such proceedings;

(m) Material Asset Sales. Prompt notice of the sale, transfer or other
disposition of any material assets of the Parent, the Borrower, any other Loan
Party or any other Subsidiary to any Person other than the Parent, the Borrower,
any other Loan Party or any other Subsidiary;

(n) Patriot Act Information. From time to time and promptly upon each request,
information identifying the Borrower as a Lender may request in order to comply
with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001));

- 74 -

79

(o) Material Contracts. Promptly upon entering into any Material Contract after
the Agreement Date, a copy to the Agent of such Material Contract; and

(p) Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, opinions of counsel, documents or
further information regarding the business, assets, liabilities, financial
condition, results of operations or business prospects of the Parent, the
Borrower, any other Loan Party or any other Subsidiary as the Agent or any
Lender may reasonably request.



    Section 9.5. Delivery of Documents.  

Documents required to be delivered by the Borrower pursuant to Article IX. (to
the extent any such documents are not otherwise included in a Security Filing)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date on which such documents are posted by the Agent on
the Borrower’s behalf on an internet or intranet website, if any, to which each
Lender and the Agent has access (whether a commercial, third-party website (such
as Intralinks or SyndTraks) or a website sponsored by the Agent); provided that
the Borrower shall deliver paper copies of such documents to the Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Agent or such Lender.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificate required by
Section 9.3. to the Agent. The Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

Article X. Negative Covenants

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.6., each of the Parent and the Borrower,
as applicable, shall comply with the following covenants:



    Section 10.1. Financial Covenants.  

The Parent shall not permit:

(a) Maximum Consolidated Leverage Ratio. The ratio of (i) Consolidated Total
Indebtedness to (ii) Consolidated Adjusted Asset Value, to exceed 0.65 to 1.00
at any time.

(b) Minimum Consolidated Fixed Charge Coverage Ratio. The ratio of (i) Adjusted
EBITDA for the period of two consecutive fiscal quarters of the Parent most
recently ending to (ii) Consolidated Fixed Charges for such period, to be less
than 1.60 to 1.00 at any time.

- 75 -

80

(c) Secured Indebtedness. Secured Indebtedness of the Parent and its
Subsidiaries determined on a consolidated basis to exceed 50.0% of Consolidated
Adjusted Asset Value at any time.

(d) Secured Recourse Indebtedness. The aggregate principal amount of Secured
Recourse Indebtedness to exceed 10.0% of Consolidated Adjusted Asset Value at
any time.

(e) Minimum Tangible Net Worth. Tangible Net Worth at any time to be less than
(i) $673,234,400 plus (ii) 75% of the Net Proceeds of all Equity Issuances by
the Parent and its Subsidiaries after September 30, 2006 (other than Equity
Issuances to the Parent, the Borrower or any other Subsidiary).

(f) Floating Rate Indebtedness. The ratio of (i) Floating Rate Indebtedness of
the Parent and its Subsidiaries determined on a consolidated basis to
(ii) Consolidated Total Indebtedness, to exceed 0.35 to 1.00 at any time.

(g) Minimum Unencumbered Property Pool Value. The Unencumbered Property Pool
Value to be less than $400,000,000 at any time.  

(h) Maximum Unencumbered Leverage. The ratio of (i) Unsecured Indebtedness of
the Parent and its Subsidiaries determined on a consolidated basis to (ii) the
Unencumbered Property Pool Value, to exceed 0.65 to 1.00 at any time.

(i) Minimum Unencumbered Interest Coverage. The ratio of (i) Net Operating
Income of all Unencumbered Pool Properties to (ii) Unsecured Interest Expense,
to be less than 2.00 to 1.00 at any time.



    Section 10.2. Restricted Payments.  

The Parent shall not, and shall not permit the Borrower or any other Subsidiary
to, declare or make any Restricted Payment; provided, however, that the Parent,
the Borrower and the other Subsidiaries may declare and make the following
Restricted Payments so long as no Default or Event of Default would result
therefrom:

(a) the Borrower may declare or make cash distributions to the Parent and other
holders of partnership interests in the Borrower during the period of four
consecutive fiscal quarters most recently ending to the extent necessary for the
Parent to distribute, and the Parent may so distribute, cash dividends to its
shareholders in an aggregate amount not to exceed the greater of (i) the amount
required to be distributed for the Parent to remain in compliance with
compliance with Section 8.13. or (ii) 95.0% of Funds From Operations; provided
that, subject to the last sentence of this Section, the limitations of this
subsection (a) shall only apply to periods ending on or after December 31, 2008;

(b) the Borrower may make cash distributions of capital gains to the Parent and
other holders of partnership interests in the Borrower to the extent necessary
for the Parent to make, and the Parent may make, cash distributions to its
shareholders of capital gains resulting from

- 76 -

81

gains from certain asset sales to avoid payment of taxes on such asset sales
imposed under Sections 857(b)(3) and 4981 of the Internal Revenue Code;

(c) the Parent, the Borrower and any other Subsidiary may acquire the Equity
Interests of a Subsidiary that is not a Wholly Owned Subsidiary;

(d) a Subsidiary that is not a Wholly Owned Subsidiary may make cash
distributions to holders of Equity Interests issued by such Subsidiary; and

(e) Subsidiaries may pay Restricted Payments to the Parent, the Borrower or any
other Subsidiary.

Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Borrower may only declare and make cash
distributions to the Parent and other holders of partnership interests in the
Borrower with respect to any fiscal year to the extent necessary for the Parent
to distribute, and the Parent may so distribute, an aggregate amount not to
exceed the minimum amount necessary for the Parent to remain in compliance with
Section 8.13. If a Default or Event of Default specified in Section 11.1.(a),
Section 11.1.(b), Section 11.1.(f) or Section 11.1.(g) shall exist, or if as a
result of the occurrence of any other Event of Default any of the Obligations
have been accelerated pursuant to Section 11.2.(a), the Parent shall not, and
shall not permit the Borrower or any other Subsidiary to, make any Restricted
Payments to any Person other than to the Parent, the Borrower or any other
Subsidiary. At no time prior December 31, 2008 shall the Parent increase the
rate at which it regularly pays cash distributions unless the Parent can
demonstrate to the satisfaction of the Agent that the Parent and the Borrower
will be able to comply with the terms of the Loan Documents, including without
limitation, the covenants contained in Section 10.1. and 10.2.(a)(ii) (assuming
such covenant applied prior to December 31, 2008), after giving effect to such
increase on a pro forma basis. If prior to December 31, 2008 the Parent has
increased the rate at which it regularly pays cash distributions because the
Parent has demonstrated to the satisfaction of the Agent that the Parent and the
Borrower will be able to comply with the terms of the Loan Documents, the
limitations of the immediately preceding clause (a) shall apply at all times on
and after such increase and the limitations of the immediately preceding
sentence shall cease to apply.



    Section 10.3. Indebtedness.  

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, incur, assume, or otherwise become obligated in
respect of any Indebtedness after the Agreement Date if immediately prior to the
assumption, incurring or becoming obligated in respect thereof, or immediately
thereafter and after giving effect thereto, a Default or Event of Default is or
would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 10.1.



    Section 10.4. Certain Permitted Investments.  

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, make any Investment in or otherwise own the
following items which would

- 77 -

82

cause the aggregate value of such holdings of the Parent, the Borrower, the
other Loan Parties and the other Subsidiaries to exceed the applicable limits
set forth below:

(a) Investments in Unconsolidated Affiliates and other Persons that are not
Subsidiaries, such that the aggregate value of such Investments (determined in a
manner consistent with the definition of Consolidated Adjusted Asset Value or,
if not contemplated under the definition of Consolidated Adjusted Asset Value,
as determined in accordance with GAAP) to exceed 20.0% of Consolidated Adjusted
Asset Value at any time;

(b) raw land, such that the current book value of all raw land exceeds 10.0% of
Consolidated Adjusted Asset Value at any time;

(c) real property under construction such that the aggregate Construction Budget
for all such real property exceeds 15.0% of Consolidated Adjusted Asset Value at
any time; and

(d) Properties leased under ground leases by the Parent or any of its
Subsidiaries, as lessee, such that the value of such Properties (determined in
accordance with the applicable provisions of the definition of Consolidated
Adjusted Asset Value) exceeds 10.0% of Consolidated Adjusted Asset Value at any
time.  

In addition to the foregoing limitations, the aggregate value of all of the
items subject to the limitations in the preceding clauses (a) through (d) shall
not exceed 35.0% of Consolidated Adjusted Asset Value at any time.



    Section 10.5. Investments Generally.  

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, directly or indirectly, acquire, make or purchase
any Investment, or permit any Investment of such Person to be outstanding on and
after the Agreement Date, other than the following:

(a) Investments in Subsidiaries in existence on the Agreement Date and disclosed
on Part I of Schedule 7.1.(b);

(b) Investments to acquire Equity Interests of a Subsidiary or any other Person
who after giving effect to such acquisition would be a Subsidiary, so long as in
each case (i) immediately prior to such Investment, and after giving effect
thereto, no Default or Event of Default is or would be in existence and (ii) if
such Subsidiary is (or after giving effect to such Investment would become) a
Material Subsidiary, and is not an Excluded Subsidiary, the terms and conditions
set forth in Section 8.12. are satisfied;

(c) Investments permitted under Section 10.4.;

(d) Investments in Cash Equivalents;

(e) intercompany Indebtedness among the Borrower and its Wholly Owned
Subsidiaries provided that such Indebtedness is permitted by the terms of
Section 10.3.;

- 78 -

83

(f) loans and advances to officers and employees for moving, entertainment,
travel and other similar expenses in the ordinary course of business consistent
with past practices; and

(g) any other Investment so long as immediately prior to making such Investment,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default is or would be in existence.



    Section 10.6. Liens; Negative Pledges; Other Matters.  

(a) The Parent and the Borrower shall not, and shall not permit any other Loan
Party or any other Subsidiary to, create, assume, or incur any Lien (other than
Permitted Liens) upon any of their respective properties, assets, income or
profits of any character whether now owned or hereafter acquired if immediately
prior to the creation, assumption or incurring of such Lien, or immediately
thereafter, a Default or Event of Default is or would be in existence, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 10.1.

  (b) The Parent and the Borrower shall not, and shall not permit any other Loan
Party or any other Subsidiary to, enter into, assume or otherwise be bound by
any Negative Pledge except for a Negative Pledge contained in (i) an agreement
(x) evidencing Indebtedness which the Parent, the Borrower, such Loan Party or
such Subsidiary may create, incur, assume, or permit or suffer to exist under
Section 10.3., (y) which Indebtedness is secured by a Lien permitted to exist
under the Loan Documents, and (z) which prohibits the creation of any other Lien
on (A) only the property securing such Indebtedness as of the date such
agreement was entered into and (B) if such property is owned by an Excluded
Subsidiary, the Equity Interests issued by such Excluded Subsidiary or any
Excluded Subsidiary that directly or indirectly owns Equity Interests in such
Excluded Subsidiary; (ii) in an agreement relating to the sale of a Subsidiary
or assets pending such sale, provided that in any such case the Negative Pledge
applies only to the Subsidiary or the assets that are the subject of such sale;
or (iii) Negative Pledges contained in the agreements described on
Schedule 10.6. to the extent such Negative Pledges apply to Equity Interests
issued by the Borrower or other Subsidiary of the Parent identified on such
Schedule.

(c) The Parent and the Borrower shall not, and shall not permit any other Loan
Party or any other Subsidiary to, create or otherwise cause or suffer to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary (other than an Excluded Subsidiary) to: (i) pay
dividends or make any other distribution on any of such Subsidiary’s capital
stock or other equity interests owned by the Borrower or any other Subsidiary;
(ii) pay any Indebtedness owed to the Borrower or any other Subsidiary;
(iii) make loans or advances to the Borrower or any other Subsidiary; or
(iv) transfer any of its property or assets to the Borrower or any other
Subsidiary.



    Section 10.7. Merger, Consolidation, Sales of Assets and Other Arrangements.
 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to: (i) enter into any transaction of merger or
consolidation; (ii) liquidate, wind

- 79 -

84

up or dissolve itself (or suffer any liquidation or dissolution); or
(iii) convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or substantially all of its
business or assets, whether now owned or hereafter acquired; provided, however,
that:

(a) any of the actions described in the immediately preceding clauses (i)
through (iii) may be taken with respect to any Subsidiary or any other Loan
Party (other than the Parent and the Borrower) so long as immediately prior to
the taking of such action, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence;
notwithstanding the foregoing, any Loan Party (other than the Parent and the
Borrower) may enter into a transaction of merger pursuant to which such Loan
Party is not the survivor of such merger only if (i) the Borrower shall have
given the Agent and the Lenders at least 10 Business Days’ prior written notice
of such merger, such notice to include a certification to the effect that
immediately after and after giving effect to such action, no Default or Event of
Default is or would be in existence; (ii) if the survivor entity is a Material
Subsidiary (and not an Excluded Subsidiary) within 5 Business Days of
consummation of such merger, the survivor entity (if not already a Guarantor)
shall have executed and delivered an assumption agreement in form and substance
satisfactory to the Agent pursuant to which such survivor entity shall expressly
assume all of such Loan Party’s Obligations under the Loan Documents to which it
is a party; (iii) within 30 days of consummation of such merger, the survivor
entity delivers to the Agent the following: (A) items of the type referred to in
Sections 6.1.(a)(vii) through (xi) and (xv) with respect to the survivor entity
as in effect after consummation of such merger (if not previously delivered to
the Agent and still in effect), (B) copies of all documents entered into by such
Loan Party or the survivor entity to effectuate the consummation of such merger,
including, but not limited to, articles of merger and the plan of merger,
(C) copies, certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of such Loan Party or the survivor
entity, of all corporate and shareholder action authorizing such merger and
(D) copies of any filings with the Securities and Exchange Commission in
connection with such merger; and (iv) such Loan Party and the survivor entity
each takes such other action and delivers such other documents, instruments,
opinions and agreements as the Agent may reasonably request;

(b) the Parent, the Borrower, the other Loan Parties and the other Subsidiaries
may lease and sublease their respective assets, as lessor or sublessor (as the
case may be), in the ordinary course of their business;

(c) a Person may merge with and into the Parent or the Borrower so long as
(i) the Parent or the Borrower is the survivor of such merger, (ii) immediately
prior to such merger, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence, and
(iii) the Borrower shall have given the Agent and the Lenders at least 10
Business Days’ prior written notice of such merger, such notice to include a
certification as to the matters described in the immediately preceding
clause (ii) (except that such prior notice shall not be required in the case of
the merger of a Subsidiary with and into the Borrower or a Subsidiary (other
than the Borrower) with and into the Parent); and

(d) the Parent, the Borrower, the other Loan Parties and the other Subsidiaries
may sell, transfer or dispose of assets among themselves.

- 80 -

85



    Section 10.8. Fiscal Year.  

The Parent shall not change its fiscal year from that in effect as of the
Agreement Date.



    Section 10.9. Modifications to Material Contracts.  

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, enter into any amendment or modification to any
Material Contract which could reasonably be expected to have a Material Adverse
Effect.



    Section 10.10. Modifications of Organizational Documents.  

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, amend, supplement, restate or otherwise modify its
articles or certificate of incorporation, by-laws, operating agreement,
declaration of trust, partnership agreement or other applicable organizational
document if such amendment, supplement, restatement or other modification could
reasonably be expected to have a Material Adverse Effect.  



    Section 10.11. Transactions with Affiliates.  

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, permit to exist or enter into, any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate (other than a Loan Party), except
(a) transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of the Parent, the Borrower or any of its other
Subsidiaries and upon fair and reasonable terms which are no less favorable to
the Parent, the Borrower or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate and
(b) transactions among Loan Parties.



    Section 10.12. ERISA Exemptions.  

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, permit any of its respective assets to become or be
deemed to be “plan assets” within the meaning of ERISA, the Internal Revenue
Code and the respective regulations promulgated thereunder.

Article XI. Default



    Section 11.1. Events of Default.  

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

- 81 -

86

(a) Default in Payment of Principal. The Borrower shall fail to pay when due
(whether upon demand, at maturity, by reason of acceleration or otherwise) the
principal of any of the Loans, or any Reimbursement Obligation.

(b) Default in Payment of Interest and Other Obligations. The Borrower shall
fail to pay when due any interest on any of the Loans or any of the other
payment Obligations owing by the Borrower under this Agreement or any other Loan
Document, or any other Loan Party shall fail to pay when due any payment
Obligation owing by such other Loan Party under any Loan Document to which it is
a party, and such failure shall continue for a period of 5 Business Days.

(c) Default in Performance. (i) The Parent or the Borrower shall fail to perform
or observe any term, covenant, condition or agreement contained in
Section 9.4.(h) or in Article X. or (ii) the Parent, the Borrower or any other
Loan Party shall fail to perform or observe any term, covenant, condition or
agreement contained in this Agreement or any other Loan Document to which it is
a party and not otherwise mentioned in this Section and in the case of this
clause (ii) only such failure shall continue for a period of 30 days after the
date upon which the Parent or the Borrower has received written notice of such
failure from the Agent.

(d) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of the Parent, the Borrower or any other Loan
Party under this Agreement or under any other Loan Document, or any amendment
hereto or thereto, or in any other writing or statement at any time furnished or
made or deemed made by or on behalf of the Parent, the Borrower or any other
Loan Party to the Agent or any Lender, shall at any time prove to have been
incorrect or misleading, in light of the circumstances in which made or deemed
made, in any material respect when furnished or made or deemed made.

(e) Indebtedness Cross-Default; Derivatives Contracts.

(i) The Parent, the Borrower, any other Loan Party or any other Subsidiary shall
fail to pay when due and payable, within any applicable grace or cure period
(not to exceed 30 days), the principal of, or interest on, any Indebtedness
(other than the Loans and Reimbursement Obligations) having an aggregate
outstanding principal amount of $10,000,000 or more (or $25,000,000 or more in
the case of Nonrecourse Indebtedness) (all such Indebtedness being “Material
Indebtedness”); or

(ii) (x) the maturity of any Material Indebtedness shall have been accelerated
in accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid or repurchased prior to the stated maturity thereof;

(iii) any other event shall have occurred and be continuing which permits any
holder or holders of Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness or require any such Material Indebtedness to
be prepaid or repurchased prior to its stated maturity; or

- 82 -

87

(iv) there occurs under any Derivatives Contract an Early Termination Date (as
defined in such Derivatives Contract) resulting from (A) any event of default
under such Derivatives Contract as to which any Loan Party is the Defaulting
Party (as defined in such Derivatives Contract) or (B) any Termination Event (as
so defined) under such Derivatives Contract as to which any Loan Party is an
Affected Party (as so defined) and, in either event, the Derivatives Termination
Value owed by any Loan Party as a result thereof is $10,000,000 or more.

(f) Voluntary Bankruptcy Proceeding. The Parent, the Borrower, any other Loan
Party, or any Excluded Subsidiary that is a Significant Subsidiary shall:
(i) commence a voluntary case under the Bankruptcy Code of 1978, as amended, or
other federal bankruptcy laws (as now or hereafter in effect); (ii) file a
petition seeking to take advantage of any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; (iii) consent to, or fail to contest in a
timely and appropriate manner, any petition filed against it in an involuntary
case under such bankruptcy laws or other Applicable Laws or consent to any
proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

(g) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any other Loan Party, or any
Excluded Subsidiary that is a Significant Subsidiary in any court of competent
jurisdiction seeking: (i) relief under the Bankruptcy Code of 1978, as amended,
or other federal bankruptcy laws (as now or hereafter in effect) or under any
other Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and such case or proceeding shall continue undismissed or unstayed
for a period of 60 consecutive calendar days, or an order granting the remedy or
other relief requested in such case or proceeding against such Person
(including, but not limited to, an order for relief under such Bankruptcy Code
or such other federal bankruptcy laws) shall be entered.

(h) Litigation; Enforceability. The Parent, the Borrower or any other Loan Party
shall disavow, revoke or terminate (or attempt to terminate) any Loan Document
to which it is a party or shall otherwise challenge or contest in any action,
suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of this Agreement, or any other Loan Document or this
Agreement or any other Loan Document shall cease to be in full force and effect
(except as a result of the express terms thereof).

- 83 -

88

(i) Judgment. A judgment or order for the payment of money or for an injunction
shall be entered against the Parent, the Borrower, any other Loan Party or any
other Subsidiary, by any court or other tribunal and (i) such judgment or order
shall continue for a period of 30 days without being paid, stayed or dismissed
through appropriate appellate proceedings and (ii) either (A) the amount of such
judgment or order for which insurance has not been acknowledged in writing by
the applicable insurance carrier (or the amount as to which the insurer has
denied liability) exceeds, individually or together with all other such
outstanding judgments or orders entered against (X) the Parent, the Borrower and
the other Loan Parties, $10,000,000 or (Y)  other Subsidiaries, $50,000,000 or
(B) in the case of an injunction or other non-monetary judgment, such injunction
or judgment could reasonably be expected to have a Material Adverse Effect.

(j) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Parent, the Borrower, any other Loan
Party or any other Subsidiary which exceeds, individually or together with all
other such warrants, writs, executions and processes, (i) for the Parent, the
Borrower and the other Loan Parties $10,000,000 or (ii) for all other
Subsidiaries $50,000,000, and such warrant, writ, execution or process shall not
be discharged, vacated, stayed or bonded for a period of 30 days; provided,
however, that if a bond has been issued in favor of the claimant or other Person
obtaining such warrant, writ, execution or process, the issuer of such bond
shall execute a waiver or subordination agreement in form and substance
satisfactory to the Agent pursuant to which the issuer of such bond subordinates
its right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of any Loan Party.

(k) ERISA. Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $10,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
having aggregate Unfunded Liabilities in excess of $10,000,000 shall be filed
under Title IV of ERISA by any member of the ERISA Group, any plan administrator
or any combination of the foregoing; or the PBGC shall institute proceedings
under Title IV of ERISA to terminate, to impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer, any Plan or Plans having aggregate Unfunded Liabilities
in excess of $10,000,000; or a condition shall exist by reason of which the PBGC
would be entitled to obtain a decree adjudicating that any such Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default, within the meaning of Section 4219(c)(5) of ERISA, with respect to, one
or more Multiemployer Plans which could cause one or more members of the ERISA
Group to incur a current payment obligation in excess of $10,000,000.

(l) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.

(m) Change of Control/Change in Management.

(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the

- 84 -

89

Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 25.0% of the total voting power of the then outstanding
voting stock of the Parent;

(ii) During any period of 12 consecutive months ending after the Agreement Date,
individuals who at the beginning of any such 12-month period constituted the
Board of Directors of the Parent (together with any new directors whose election
by such Board or whose nomination for election by the shareholders of the Parent
was approved by a vote of a at least two-thirds of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved but excluding any
director whose initial nomination for, or assumption of office as, a director
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the Board of Directors) cease for any reason to constitute a
majority of the Board of Directors of the Borrower then in office;

(iii) The Parent or a Wholly Owned Subsidiary of the Parent shall cease to be
the sole general partner of the Borrower or shall cease to have the sole and
exclusive power to exercise all management and control over the Borrower; or  

(iv) The Parent shall cease to own and control, directly or indirectly, of
record and beneficially, at least 75% of the outstanding Equity Interests of the
Borrower free and clear of all Liens (other than Permitted Liens of the types
referred to in clauses (a), (b), (c) and (e) of the definition of Permitted
Lien).



    Section 11.2. Remedies Upon Event of Default.  

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in
Section 11.1.(f) or 11.1.(g), (A)(i) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (ii) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Collateral Account
pursuant to Section 11.5. and (iii) all of the other Obligations of the
Borrower, including, but not limited to, the other amounts owed to the Lenders,
the Swingline Lender and the Agent under this Agreement, the Notes or any of the
other Loan Documents shall become immediately and automatically due and payable
by the Borrower without presentment, demand, protest, or other notice of any
kind, all of which are expressly waived by the Borrower and (B) all of the
Commitments, the obligation of the Lenders to make Loans, the Swingline
Commitment, the obligation of the Swingline Lender to make Swingline Loans, and
the obligation of the Agent to issue Letters of Credit hereunder, shall all
immediately and automatically terminate.

- 85 -

90

(ii) Optional. If any other Event of Default shall exist, the Agent shall, at
the direction of the Requisite Lenders: (A) declare (1) the principal of, and
accrued interest on, the Loans and the Notes at the time outstanding, (2) an
amount equal to the Stated Amount of all Letters of Credit outstanding as of the
date of the occurrence of such other Event of Default for deposit into the
Collateral Account pursuant to Section 11.5. and (3) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Agent under this Agreement, the Notes or any of the other Loan
Documents to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower and (B) terminate
the Commitments, the Swingline Commitment, the obligation of the Lenders to make
Loans hereunder and the obligation of the Agent to issue Letters of Credit
hereunder.

(b) Loan Documents. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise any and all of its rights under any and all of
the other Loan Documents.

(c) Applicable Law. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise all other rights and remedies it may have under
any Applicable Law.

(d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Agent and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Borrower and its Subsidiaries, without notice of
any kind whatsoever and without regard to the adequacy of any security for the
Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the business operations of the Borrower and
its Subsidiaries and to exercise such power as the court shall confer upon such
receiver.



    Section 11.3. Remedies Upon Default.  

Upon the occurrence of a Default specified in Section 11.1.(g), the Commitments
shall immediately and automatically terminate.



    Section 11.4. Allocation of Proceeds.

If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower hereunder or thereunder, shall be applied
in the following order and priority:

(a) amounts due the Agent in respect of fees and expenses due under
Section 13.2.;

(b) amounts due the Lenders in respect of fees and expenses due under
Section 13.2., pro rata in the amount then due each Lender;

(c) payments of interest on Swingline Loans;

- 86 -

91

(d) payments of interest on all other Loans and Reimbursement Obligations, to be
applied for the ratable benefit of the Lenders;

(e) payments of principal of Swingline Loans;

(f) payments of principal of all other Loans, Reimbursement Obligations and
other Letter of Credit Liabilities, to be applied for the ratable benefit of the
Lenders; provided, however, to the extent that any amounts available for
distribution pursuant to this subsection are attributable to the issued but
undrawn amount of an outstanding Letter of Credit, such amounts shall be paid to
the Agent for deposit into the Collateral Account;

(g) amounts due the Agent and the Lenders pursuant to Sections 12.7. and 13.9.;

(h) payment of all other Obligations and other amounts due and owing by the
Borrower and the other Loan Parties under any of the Loan Documents, if any, to
be applied for the ratable benefit of the Lenders; and  

(i) any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.



    Section 11.5. Collateral Account.  

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities and the other Obligations, the Borrower hereby pledges and
grants to the Agent, for the ratable benefit of the Agent and the Lenders as
provided herein, a security interest in all of its right, title and interest in
and to the Collateral Account and the balances from time to time in the
Collateral Account (including the investments and reinvestments therein provided
for below). The balances from time to time in the Collateral Account shall not
constitute payment of any Letter of Credit Liabilities until applied by the
Agent as provided herein. Anything in this Agreement to the contrary
notwithstanding, funds held in the Collateral Account shall be subject to
withdrawal only as provided in this Section.

(b) Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion. All such investments and reinvestments shall be held in the
name of and be under the sole dominion and control of the Agent for the ratable
benefit of the Lenders. The Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Collateral Account and shall be deemed
to have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Agent accords other funds deposited with the Agent,
it being understood that the Agent shall not have any responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
funds held in the Collateral Account.

(c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Agent to use the monies deposited in the Collateral Account and proceeds
thereof to make payment to the beneficiary with respect to such drawing or the
payee with respect to such presentment.

- 87 -

92

(d) If an Event of Default exists, the Requisite Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
any such investments and reinvestments and apply proceeds thereof to the
Obligations in accordance with Section 11.4.

(e) So long as no Default or Event of Default exists, and to the extent amounts
on deposit in or credited to the Collateral Account exceed the aggregate amount
of the Letter of Credit Liabilities then due and owing, the Agent shall, from
time to time, at the request of the Borrower, deliver to the Borrower within 10
Business Days after the Agent’s receipt of such request from the Borrower,
against receipt but without any recourse, warranty or representation whatsoever,
such amount of the credit balances in the Collateral Account as exceeds the
aggregate amount of the Letter of Credit Liabilities at such time.

(f) The Borrower shall pay to the Agent from time to time such fees as the Agent
normally charges for similar services in connection with the Agent’s
administration of the Collateral Account and investments and reinvestments of
funds therein.

Section 11.6. Performance by Agent.

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may, after notice to the Borrower,
perform or attempt to perform such covenant, duty or agreement on behalf of the
Borrower after the expiration of any cure or grace periods set forth herein. In
such event, the Borrower shall, at the request of the Agent, promptly pay any
amount reasonably expended by the Agent in such performance or attempted
performance to the Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid. Notwithstanding
the foregoing, neither the Agent nor any Lender shall have any liability or
responsibility whatsoever for the performance of any obligation of the Borrower
under this Agreement or any other Loan Document.



    Section 11.7. Rights Cumulative.  

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

Article XII. The Agent



    Section 12.1. Authorization and Action.  

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the

- 88 -

93

foregoing, each Lender authorizes and directs the Agent to enter into the Loan
Documents for the benefit of the Lenders. Each Lender hereby agrees that, except
as otherwise set forth herein, any action taken by the Requisite Lenders in
accordance with the provisions of this Agreement or the Loan Documents, and the
exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. Nothing herein shall be
construed to deem the Agent a trustee or fiduciary for any Lender or to impose
on the Agent duties or obligations other than those expressly provided for
herein. At the request of a Lender, the Agent will forward to such Lender copies
or, where appropriate, originals of the documents delivered to the Agent
pursuant to this Agreement or the other Loan Documents. The Agent will also
furnish to any Lender, upon the request of such Lender, a copy of any
certificate or notice furnished to the Agent by the Borrower, any other Loan
Party or any other Affiliate of the Borrower, pursuant to this Agreement or any
other Loan Document not already delivered to such Lender pursuant to the terms
of this Agreement or any such other Loan Document. As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Agent shall not be
required to exercise any discretion or take any  action, but shall be required
to act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Requisite Lenders (or all
of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Agent shall not be required to
take any action which exposes the Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Agent shall not exercise any right or remedy it
or the Lenders may have under any Loan Document upon the occurrence of a Default
or an Event of Default unless the Requisite Lenders (or all of the Lenders if
explicitly required under any provision of this Agreement) have so directed the
Agent to exercise such right or remedy.



    Section 12.2. Agent’s Reliance, Etc.  

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender or any other Person and shall not be
responsible to any Lender or any other Person for any statements, warranties or
representations made by any Person in or in connection with this Agreement or
any other Loan Document; (d) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any

- 89 -

94

Loan Document on the part of the Borrower or other Persons (except for the
delivery to it of any certificate or document specifically required to be
delivered to it pursuant to Section 6.1.) or inspect the property, books or
records of the Borrower or any other Person; (e) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document, any other
instrument or document furnished pursuant thereto or any collateral covered
thereby or the perfection or priority of any Lien in favor of the Agent on
behalf of the Lenders in any such collateral; and (f) shall incur no liability
under or in respect of this Agreement or any other Loan Document by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telephone or telecopy) believed by it to be genuine and signed, sent or given by
the proper party or parties. Unless set forth in writing to the contrary, the
making of its initial Loan by a Lender shall constitute a certification by such
Lender to the Agent and the other Lenders that the Borrower has satisfied the
conditions precedent for initial Loans set forth in Sections 6.1. and 6.2. that
have not previously been waived by the Requisite Lenders.



    Section 12.3. Notice of Defaults.  

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.” If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default.” Further, if the Agent
receives such a “notice of default”, the Agent shall give prompt notice thereof
to the Lenders.



    Section 12.4. Agent as Lender.  

The Lender acting as Agent shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include the Lender then acting as Agent in
each case in its individual capacity. Such Lender and its affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with, the Borrower, any other Loan
Party or any other affiliate thereof as if it were any other bank and without
any duty to account therefor to the other Lenders. Further, such Lender and any
affiliate may accept fees and other consideration from the Borrower for services
in connection with this Agreement and otherwise without having to account for
the same to the other Lenders. The Lenders acknowledge that, pursuant to such
activities, the Lender acting as Agent or its affiliates may receive information
regarding the Borrower, other Loan Parties, other Subsidiaries and other
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Agent shall be
under no obligation to provide such information to them.



    Section 12.5. Approvals of Lenders.  

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice 

- 90 -

95

to such Lender, (b) shall be accompanied by a description of the matter or issue
as to which such determination, approval, consent or disapproval is requested,
or shall advise such Lender where information, if any, regarding such matter or
issue may be inspected, or shall otherwise describe the matter or issue to be
resolved, (c) shall include, if reasonably requested by such Lender and to the
extent not previously provided to such Lender, written materials and, as
appropriate, a brief summary of all oral information provided to the Agent by
the Borrower in respect of the matter or issue to be resolved, and (d) shall
include the Agent’s recommended course of action or determination in respect
thereof. Each Lender shall reply promptly, but in any event within 10 Business
Days (or such lesser or greater period as may be specifically required under the
Loan Documents) of receipt of such communication. Except as otherwise provided
in this Agreement, unless a Lender shall give written notice to the Agent that
it specifically objects to the recommendation or determination of the Agent
(together with a written explanation of the reasons behind such objection)
within the applicable time period for reply, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.



    Section 12.6. Lender Credit Decision, Etc.  

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Borrower, any other Loan Party, any
Subsidiary or any other Person to such Lender and that no act by the Agent
hereafter taken, including any review of the affairs of the Borrower, any other
Loan Party or any other Subsidiary, shall be deemed to constitute any such
representation or warranty by the Agent to any Lender. Each Lender acknowledges
that it has made its own credit and legal analysis and decision to enter into
this Agreement and the transactions contemplated hereby, independently and
without reliance upon the Agent, any other Lender or counsel to the Agent, or
any of their respective officers, directors, employees and agents, and based on
the financial statements of the Borrower, the Subsidiaries or any other
Affiliate thereof, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrower, the other Loan Parties, the
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate. Each
Lender also acknowledges that it will, independently and without reliance upon
the Agent, any other Lender or counsel to the Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Agent under this Agreement or any
of the other Loan Documents, the Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Borrower, any other Loan Party or any other Affiliate thereof which may come
into possession of the Agent, or any of its officers, directors, employees,
agents, attorneys-in-fact or other affiliates. Each Lender acknowledges that the
Agent’s legal counsel in connection with the transactions contemplated by this
Agreement is only acting as counsel to the Agent and is not acting as counsel to
such Lender.

- 91 -

96



    Section 12.7. Indemnification of Agent.  

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, reasonable out-of-pocket costs and expenses, or
disbursements of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against the Agent (in its capacity as Agent but not
as a Lender) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Agent under the Loan Documents (collectively, “Indemnifiable Amounts”);
provided, however, that no Lender shall be liable for any portion of such
Indemnifiable Amounts to the extent resulting from the Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment or if the Agent fails to follow the written
direction of the Requisite Lenders (or all of the Lenders if expressly required
hereunder) unless such failure results from the Agent following the advice of
counsel to the Agent of which advice the Lenders have received notice. Without
limiting the generality of the foregoing but subject to the preceding proviso,
each Lender agrees to reimburse the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), promptly
upon demand for its ratable share of any out-of-pocket expenses (including
counsel fees of the counsel(s) of the Agent’s own choosing) incurred by the
Agent in connection with the preparation, negotiation, execution, or enforcement
of, or legal advice with respect to the rights or responsibilities of the
parties under, the Loan Documents, any suit or action brought by the Agent to
enforce the terms of the Loan Documents and/or collect any Obligations, any
“lender liability” suit or claim brought against the Agent and/or the Lenders,
and any claim or suit brought against the Agent, and/or the Lenders arising
under any Environmental Laws. Such out-of-pocket expenses (including counsel
fees) shall be advanced by the Lenders on the request of the Agent
notwithstanding any claim or assertion that the Agent is not entitled to
indemnification hereunder upon receipt of an undertaking by the Agent that the
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Agent is not so entitled to
indemnification. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder or under the other Loan Documents
and the termination of this Agreement. If the Borrower shall reimburse the Agent
for any Indemnifiable Amount following payment by any Lender to the Agent in
respect of such Indemnifiable Amount pursuant to this Section, the Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.



    Section 12.8. Successor Agent.  

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. The Agent may be removed
as Agent under the Loan Documents for good cause by all of the Lenders (other
than the Lender then acting as Agent) upon 30-days’ prior written notice to the
Agent. Upon any such resignation or removal, the Requisite Lenders (other than
the Lender then acting as Agent, in the case of the removal of the Agent under
the immediately preceding sentence) shall have the right to appoint a successor
Agent which appointment shall, provided no Default or Event of Default exists,
be subject to the

- 92 -

97

Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and its affiliates as a successor Agent). If no successor
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within 30 days after the
resigning Agent’s giving of notice of resignation or the Lenders’ removal of the
resigning Agent, then the resigning or removed Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a Lender, if any Lender shall
be willing to serve, and otherwise shall be a commercial bank having total
combined assets of at least $50,000,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Agent, and the retiring or removed Agent
shall be discharged from its duties and obligations under the Loan Documents.
Such successor Agent shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or shall
make other arrangements satisfactory to the current Agent, in either case, to
assume effectively the obligations of the current Agent with respect to such
Letters of Credit. After any Agent’s resignation or removal hereunder as Agent,
the provisions of this Article XII. shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Agent under the Loan
Documents.



    Section 12.9. Titled Agents.  

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, or for any duties as
an agent hereunder for the Lenders. The titles of [“ Joint Lead Arranger”, “Book
Manager”, “Syndication Agent” and “Documentation Agent”] are solely honorific
and imply no fiduciary responsibility on the part of the Titled Agents to the
Agent, the Borrower or any Lender and the use of such titles does not impose on
the Titled Agents any duties or obligations greater than those of any other
Lender or entitle the Titled Agents to any rights other than those to which any
other Lender is entitled.

Article XIII. Miscellaneous



    Section 13.1. Notices.  

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

If to the Borrower:

U-Store-It, L.P.
c/o U-Store-It Trust
6745 Engle Road, Suite 300
Cleveland, Ohio 44130
Attn: Chief Financial Officer
Telephone: (440) 260-2223

Telecopy: (440) 234-8776

- 93 -

98

with a copy to:

U-Store-It, L.P.
c/o U-Store-It Trust
6745 Engle Road, Suite 300
Cleveland, Ohio 44130
Attn: General Counsel and Secretary
Telephone: (440) 260-2503

Telecopy: (440) 260-2397

If to the Agent:

Wachovia Bank, National Association
One Wachovia Center
301 South College Street
Charlotte, North Carolina 28288
Attn: Rex E. Rudy
Telephone: (704) 383-6506
Telecopy: (704) 383-6205

If to a Lender:

To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Acceptance Agreement;

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered. Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II. shall be effective only when actually received.
Neither the Agent nor any Lender shall incur any liability to any Loan Party
(nor shall the Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent or such Lender,
as the case may be, believes in good faith to have been given by a Person
authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to any other
Person.



    Section 13.2. Expenses.  

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses and travel expenses
relating to closing), and the consummation of the transactions contemplated
thereby, including the reasonable fees and disbursements of counsel to the Agent
and costs and expenses in connection with the use of IntraLinks, Inc., SyndTrak
or

- 94 -

99

other similar information transmission systems in connection with the Loan
Documents, (b) to pay or reimburse the Agent and the Lenders for all their
reasonable costs and expenses incurred in connection with the enforcement or
preservation of any rights under the Loan Documents, including the reasonable
fees and disbursements of their respective counsel (including the allocated fees
and expenses of in-house counsel) and any payments in indemnification or
otherwise payable by the Lenders to the Agent pursuant to the Loan Documents,
(c) to pay, and indemnify and hold harmless the Agent and the Lenders from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any failure to pay or delay in paying, documentary, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the Agent and the Lenders for all their costs and expenses incurred in
connection with any bankruptcy or other proceeding of the type described in
Section 11.1.(f) or 11.1.(g), including the reasonable fees and disbursements of
counsel to the Agent and any Lender, whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding. If the Borrower shall fail to
pay any amounts required to be paid by it pursuant to this Section, the Agent
and/or the Lenders may pay such amounts on behalf of the Borrower and either
deem the same to be Loans outstanding hereunder or otherwise Obligations owing
hereunder.



    Section 13.3. Setoff.  

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Agent, each Lender, and each affiliate of the
Agent or any Lender, at any time while an Event of Default exists, without prior
notice to the Borrower or to any other Person, any such notice being hereby
expressly waived, but in the case of a Lender or an affiliate of a Lender
subject to receipt of the prior written consent of the Agent exercised in its
sole discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any such
affiliate of the Agent or such Lender, to or for the credit or the account of
the Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 11.2., and although such obligations shall be contingent or unmatured.



    Section 13.4. Litigation; Jurisdiction; Other Matters; Waivers.  

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN

- 95 -

100

ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN
DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR
NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

(b) EACH OF THE BORROWER, THE AGENT AND EACH LENDER HEREBY AGREES THAT ANY
FEDERAL DISTRICT COURT AND ANY STATE COURT LOCATED IN CHARLOTTE, NORTH CAROLINA,
SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR
AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY
OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. THE BORROWER
AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT
TO SUCH CLAIMS OR DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM,
AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN
THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY
PARTY OR THE ENFORCEMENT BY ANY PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.



    Section 13.5. Successors and Assigns.  

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of the immediately following
subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the immediately
following subsection (f) (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their

- 96 -

101

respective successors and assigns permitted hereby, Participants to the extent
provided in the immediately following subsection (d) and, to the extent
expressly contemplated hereby, the affiliates and the partners, directors,
officers, employees, agents and advisors of the Agent and the Lenders and of
their respective affiliates) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees (an “Assignee”) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Revolving Commitment and the
Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

  (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment and the Loans at the time owing to it or
in the case of an assignment to a Lender, an affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in the immediately preceding subsection (A), the
aggregate amount of the Revolving Commitment (which for this purpose includes
Revolving Loans outstanding thereunder) or, if the applicable Revolving
Commitment is not then in effect, the outstanding principal balance of the
Revolving Loans of the assigning Lender subject to each such assignment and the
outstanding principal balance of the Term Loan of such Lender (in each case
determined as of the date the Assignment and Acceptance Agreement with respect
to such assignment is delivered to the Agent or, if “Trade Date” is specified in
the Assignment and Acceptance Agreement, as of the Trade Date) shall not be less
than $5,000,000 in the case of a Revolving Commitment, or $1,000,000 in the case
of a Term Loan, unless each of the Agent and, so long as no Default or Event of
Default shall exist, the Borrower otherwise consents (each such consent not to
be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loan, Revolving Loans
and the Revolving Commitment assigned, except that this clause (ii) shall not
apply to rights in respect of a Bid Rate Loan.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default shall exist
at the time of such assignment or (y) such assignment is to a Lender, an
affiliate of a Lender or an Approved Fund; and

- 97 -

102

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of a Revolving Commitment
if such assignment is to a Person that is not already a Lender, an affiliate of
a Lender or an Approved Fund.

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 payable by Assignor or Assignee as determined by
such parties for each assignment, and the assignee, if it is not a Lender, shall
deliver to the Agent an administrative questionnaire in the form customarily
required by the Agent.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

  (vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Agent pursuant to the
immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4., 13.2. and 13.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Principal Office a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural person or the

- 98 -

103

Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver of
any provision of any Loan Document described in the second sentence of
Section 13.6. that adversely affects such Participant. Subject to the
immediately following subsection (e), the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.12., 5.1., 5.4. to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by Applicable
Law, each Participant also shall be entitled to the benefits of Section 13.3. as
though it were a Lender, provided such Participant agrees to be subject to
Section 3.3. as though it were a Lender. Upon request from the Agent, a Lender
shall notify the Agent and the Borrower of the sale of any participation
hereunder.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.12. and 5.1. than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.12. unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower and the Agent, to comply with Section 3.12.(c) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Agent, it will not make any assignment hereunder in any
manner or under any circumstances that would require registration or
qualification of, or filings in respect of, any Loan or Note under the
Securities Act or any other securities laws of the United States of America or
of any other jurisdiction.

(h) Designated Lenders. Any Lender (each, a “Designating Lender”) may at any
time while the Borrower has been assigned an Investment Grade Rating from either
S&P or Moody’s designate one Designated Lender to fund Bid Rate Loans on behalf
of such Designating Lender subject to the terms of this subsection, and the
provisions in the immediately preceding

- 99 -

104

subsections (b) and (d) shall not apply to such designation. No Lender may
designate more than one Designated Lender. The parties to each such designation
shall execute and deliver to the Agent for its acceptance a Designation
Agreement. Upon such receipt of an appropriately completed Designation Agreement
executed by a Designating Lender and a designee representing that it is a
Designated Lender, the Agent will accept such Designation Agreement and give
prompt notice thereof to the Borrower, whereupon (i) the Borrower shall execute
and deliver to the Designating Lender a Designated Lender Note payable to the
order of the Designated Lender, (ii) from and after the effective date specified
in the Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right to make Bid Rate Loans on behalf of its Designating
Lender pursuant to Section 2.3. after the Borrower has accepted a Bid Rate Loan
(or portion thereof) of the Designating Lender, and (iii) the Designated Lender
shall not be required to make payments with respect to any obligations in this
Agreement except to the extent of excess cash flow of such Designated Lender
which is not otherwise required to repay obligations of such Designated Lender
which are then due and payable; provided, however, that regardless of such
designation and assumption by the Designated Lender, the Designating Lender
shall be and remain obligated to the Borrower, the Agent and the Lenders for
each and every of the obligations of the Designating Lender and its related
Designated Lender with respect to this Agreement, including, without limitation,
any indemnification obligations under Section 12.7. and any sums otherwise
payable to the Borrower by the Designated Lender. Each Designating Lender shall
serve as the administrative agent of the Designated Lender and shall on behalf
of, and to the exclusion of, the Designated Lender: (i) receive any and all
payments made for the benefit of the Designated Lender and (ii) give and receive
all communications and notices and take all actions hereunder, including,
without limitation, votes, approvals, waivers, consents and amendments under or
relating to this Agreement and the other Loan Documents. Any such notice,
communication, vote, approval, waiver, consent or amendment shall be signed by
the Designating Lender as administrative agent for the Designated Lender and
shall not be signed by the Designated Lender on its own behalf and shall be
binding on the Designated Lender to the same extent as if signed by the
Designated Lender on its own behalf. The Borrower, the Agent and the Lenders may
rely thereon without any requirement that the Designated Lender sign or
acknowledge the same. No Designated Lender may assign or transfer all or any
portion of its interest hereunder or under any other Loan Document, other than
assignments to the Designating Lender which originally designated such
Designated Lender. The Borrower, the Lenders and the Agent each hereby agrees
that it will not institute against any Designated Lender or join any other
Person in instituting against any Designated Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
federal or state bankruptcy or similar law, until the later to occur of (x) one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Designated Lender and (y) the Termination Date.



    Section 13.6. Amendments.  

(a) Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by the
Borrower or any other Loan Party or any Subsidiary of any terms of this
Agreement or such other Loan Document or the continuance of any Default or Event
of Default may be waived (either generally or in a particular instance and

- 100 -

105

either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (and, in the case of an amendment to any Loan Document,
the written consent of each Loan Party a party thereto).

(b) Notwithstanding the foregoing, without the prior written consent of each
Lender adversely affected thereby, no amendment, waiver or consent shall do any
of the following:

(i) increase the Commitments of the Lenders (except for any increase in the
Commitments effectuated pursuant to Section 2.17.) or subject the Lenders to any
additional obligations;

  (ii) reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations;

(iii) reduce the amount of any Fees payable hereunder or postpone any date fixed
for payment thereof;

(iv) modify the definition of the term “Termination Date” (except as
contemplated under Section 2.14.) or otherwise postpone any date fixed for any
payment of any principal of, or interest on, any Loans or any other Obligations
(including the waiver of any Default or Event of Default as a result of the
nonpayment of any such Obligations as and when due), or extend the expiration
date of any Letter of Credit beyond the Termination Date;

(v) amend or otherwise modify the provisions of Section 3.2.;

(vi) modify the definition of the term “Requisite Lenders” or otherwise modify
in any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
including without limitation, any modification of this Section 13.6. if such
modification would have such effect;

(vii) release any Guarantor from its obligations under the Guaranty (except as
otherwise permitted under Section 8.12.(c));

(viii) amend or otherwise modify the provisions of Section 2.16.; or

(ix) increase the number of Interest Periods permitted with respect to Loans
under Section 2.7.

(c) No amendment, waiver or consent, unless in writing and signed by the Agent,
in such capacity, in addition to the Lenders required hereinabove to take such
action, shall affect the rights or duties of the Agent under this Agreement or
any of the other Loan Documents. Any amendment, waiver or consent relating to
Section 2.4. or the obligations of the Swingline Lender

- 101 -

106

under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Swingline Lender.

(d) No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon and any amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose set
forth therein. Except as otherwise provided in Section 12.5., no course of
dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default. Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.



    Section 13.7. Nonliability of Agent and Lenders.  

The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender. Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower or any other Loan Party and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower,
any Subsidiary or any other Loan Party. Neither the Agent nor any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower’s business or
operations. In connection with all aspects of each transaction contemplated
hereby, the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that (a) the credit facilities
provided for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Agent and the Lenders, on the
other hand; (b) neither the Agent nor any Lender has assumed or will assume any
advisory, agency or fiduciary responsibility in favor of the Borrower or any
other Loan Party with respect to any of the transactions contemplated hereby or
the process leading hereto (irrespective of whether the Agent, any Lender or any
of their respective Affiliates has advised or is currently advising the
Borrower, any other Loan Party or any of their respective Affiliates on other
matters) and neither the Agent nor any Lender has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the Agent,
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the Agent nor
any Lender has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship.

- 102 -

107



    Section 13.8. Confidentiality.  

The Agent and each Lender shall use reasonable efforts to assure that
information about the Parent, the Borrower, the other Loan Parties and other
Subsidiaries, and the respective properties thereof and their operations,
affairs and financial condition, not generally disclosed to the public, which is
furnished to the Agent or any Lender pursuant to the provisions of this
Agreement or any other Loan Document, is used only for the purposes of this
Agreement and the other Loan Documents and shall not be divulged to any Person
other than the Agent, the Lenders, and their respective agents who are actively
and directly participating in the evaluation, administration or enforcement of
the Loan Documents and other transactions between the Agent or such Lender, as
applicable, and the Borrower, but in any event the Agent and the Lenders may
make disclosure: (a) to any of their respective affiliates (provided they shall
agree to keep such information confidential in accordance with the terms of this
Section 13.8.); (b) as reasonably requested by any potential or actual Assignee,
Participant or other transferee in connection with the contemplated transfer of
any Commitment or participations therein as permitted hereunder (provided they
shall agree to keep such information confidential in accordance with the terms
of this Section); (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings or as otherwise required by Applicable Law; provided, however,
if the Agent or a Lender receives a summons or subpoena to disclose any such
confidential information to any Person, the Agent or such Lender, as applicable,
shall, if legally permitted, endeavor to notify the Borrower thereof as soon as
possible after receipt of such request, summons or subpoena and the Borrower
shall be afforded an opportunity to seek protective orders, or such other
confidential treatment of such disclosed information, as the Borrower and the
Agent or such Lender, as applicable, may deem reasonable; (d) to the Agent’s or
such Lender’s independent auditors and other professional advisors (provided
they shall be notified of the confidential nature of the information); (e) after
the happening and during the continuance of an Event of Default, to any other
Person, in connection with the exercise by the Agent or the Lenders of rights
hereunder or under any of the other Loan Documents; (f) upon Borrower’s prior
consent (which consent shall not be unreasonably withheld), to any contractual
counter-parties to any swap or similar hedging agreement or to any rating
agency; and (g) to the extent such information (x) becomes publicly available
other than as a result of a breach of this Section actually known to such Lender
to be such a breach or (y) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate.
Notwithstanding the foregoing, the Agent and each Lender may disclose any such
confidential information, without notice to the Borrower or any other Loan
Party, to Governmental Authorities in connection with any regulatory examination
of the Agent or such Lender or in accordance with the regulatory compliance
policy of the Agent or such Lender.



    Section 13.9. Indemnification.  

(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Agent, each of the Lenders, any affiliate of the Agent or any Lender, and
their respective directors, officers, shareholders, agents, employees and
counsel (each referred to herein as an “Indemnified Party”) from and against any
and all of the following (collectively, the “Indemnified Costs”): losses, costs,
claims, damages, liabilities, deficiencies, judgments or reasonable expenses of
every kind and nature (including, without limitation, amounts paid in

- 103 -

108

settlement, court costs and the reasonable fees and disbursements of counsel
incurred in connection with any litigation, investigation, claim or proceeding
or any advice rendered in connection therewith, but excluding losses, costs,
claims, damages, liabilities, deficiencies, judgments or expenses
indemnification in respect of which is specifically covered by Section 3.12. or
5.1. or expressly excluded from the coverage of such Section 3.12. or 5.1.)
incurred by an Indemnified Party in connection with, arising out of, or by
reason of, any suit, cause of action, claim, arbitration, investigation or
settlement, consent decree or other proceeding (the foregoing referred to herein
as an “Indemnity Proceeding”) which is in any way related directly or indirectly
to: (i) this Agreement or any other Loan Document or the transactions
contemplated thereby; (ii) the making of any Loans or issuance of Letters of
Credit hereunder; (iii) any actual or proposed use by the Borrower of the
proceeds of the Loans or Letters of Credit; (iv) the Agent’s or any Lender’s
entering into this Agreement; (v) the fact that the Agent and the Lenders have
established the credit facility evidenced hereby in favor of the Borrower;
(vi) the fact that the Agent and the Lenders are creditors of the Borrower and
have or are alleged to have information regarding the financial condition,
strategic plans or business operations of the Borrower and the Subsidiaries;
(vii) the fact that the Agent and the Lenders are material creditors of the
Borrower and are alleged to influence directly or indirectly the business
decisions or affairs of the Borrower and the Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Agent or the Lenders
may have under this Agreement or the other Loan Documents; (ix) any civil
penalty or fine assessed by the OFAC against, and all reasonable costs and
expenses (including counsel fees and disbursements) incurred in connection with
defense thereof by, the Agent or any Lender as a result of conduct of the
Borrower, any other Loan Party or any Subsidiary that violates a sanction
enforced by the OFAC; or (x) any violation or non-compliance by the Borrower or
any Subsidiary of any Applicable Law (including any Environmental Law)
including, but not limited to, any Indemnity Proceeding commenced by (A) the
Internal Revenue Service or state taxing authority or (B) any Governmental
Authority or other Person under any Environmental Law, including any Indemnity
Proceeding commenced by a Governmental Authority or other Person seeking
remedial or other action to cause the Borrower or its Subsidiaries (or its
respective properties) (or the Agent and/or the Lenders as successors to the
Borrower) to be in compliance with such Environmental Laws; provided, however,
that the Borrower shall not be obligated to indemnify any Indemnified Party for
(A) any acts or omissions of such Indemnified Party in connection with matters
described in this subsection to the extent arising from the gross negligence or
willful misconduct of such Indemnified Party, as determined by a court of
competent jurisdiction in a final, non-appealable judgment or (B) Indemnified
Costs to the extent arising directly out of or resulting directly from claims of
one or more Indemnified Parties against another Indemnified Party.

(b) The Borrower’s indemnification obligations under this Section 13.9. shall
apply to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this regard, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of

- 104 -

109

the Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority. If indemnification is to be sought hereunder by an
Indemnified Party, then such Indemnified Party shall notify the Borrower of the
commencement of any Indemnity Proceeding; provided, however, that the failure to
so notify the Borrower shall not relieve the Borrower from any liability that it
may have to such Indemnified Party pursuant to this Section 13.9.

(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower
and/or any Subsidiary.

(d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder, upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that if (i) the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

(f) If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

(g) The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any
other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.

- 105 -

110



    Section 13.10. Termination; Survival.  

At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit have terminated or expired (or the Borrower’s obligations in respect
of all outstanding Letters of Credit have been cash collateralized on terms
acceptable to the Agent and the Borrower has executed and delivered a
reimbursement agreement in form and substance acceptable to the Agent and such
other documents requested by the Agent evidencing the Borrower’s reimbursement
obligations in respect of such Letters of Credit), (c) none of the Lenders is
obligated any longer under this Agreement to make any Loans and (d) all
Obligations (other than obligations which survive as provided in the following
sentence) have been paid and satisfied in full, this Agreement shall terminate.
The indemnities to which the Agent, the Lenders and the Swingline Lender are
entitled under the provisions of Sections 3.12., 5.1., 5.4., 12.7., 13.2. and
13.9. and any other provision of this Agreement and the other Loan Documents,
and the provisions of Section 13.4., shall continue in full force and effect and
shall protect the Agent, the Lenders and the Swingline Lender
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.



    Section 13.11. Severability of Provisions.  

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.



    Section 13.12. GOVERNING LAW.  

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NORTH CAROLINA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.



    Section 13.13. Patriot Act.  

The Lenders and the Agent each hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies the Borrower and the other Loan Parties, which information
includes the name and address of the Borrower and the other Loan Parties and
other information that will allow such Lender or the Agent, as applicable, to
identify the Borrower and the other Loan Parties in accordance with such Act.



    Section 13.14. Counterparts.  

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts,

- 106 -

111

each of which when so executed and delivered shall be deemed an original, but
all of which counterparts together shall constitute but one and the same
instrument.



    Section 13.15. Obligations with Respect to Loan Parties.  

The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Parent or the Borrower may have that
the Parent or the Borrower does not control such Loan Parties.



    Section 13.16. Limitation of Liability.  

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrower hereby waives, releases, and agrees
not to sue the Agent or any Lender or any of the Agent’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.



    Section 13.17. Entire Agreement.  

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto.



    Section 13.18. Construction.  

The Borrower, the Parent, each Lender and the Agent acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Borrower, the Parent, each
Lender and the Agent.

[Signatures on Following Pages]

- 107 -

112

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

U-STORE-IT, L.P.

By: U-Store-It Trust, its sole general partner

By: Christopher P. Marr
Name: Christopher P. Marr
Title: Chief Financial Officer

U-STORE-IT TRUST

By: Christopher P. Marr
Name: Christopher P. Marr
Title: Chief Financial Officer

[Signatures Continued on Next Page]  

113

[Signature Page to Credit Agreement with U-Store-It, L.P.]



    WACHOVIA BANK, NATIONAL ASSOCIATION,



    as Agent, as a Lender and as Swingline Lender

By: Cynthia A. Bean
Name: Cynthia A. Bean
Title: Vice President



Lending Office (all Types of Loans):

Wachovia Bank, National Association


One Wachovia Center
301 South College Street
Charlotte, North Carolina 28288
Attn: Cynthia A. Bean
Telephone: (704) 383-7534
Telecopy: (704) 383-6205

[Signatures Continued on Next Page]

114

[Signature Page to Credit Agreement with U-Store-It, L.P.]



    BANK OF AMERICA, N.A.

By: _Michael W. Edwards
Name: Michael W. Edwards
Title: Senior Vice President



Lending Office (all Types of Loans):

Bank of America, N.A.


231 S. LaSalle St., 10th Floor
Mail Code: ILI1-231-10-35
Chicago, IL 60604
Attn: Cheryl Sneor
Telephone: 312-828-5215
Telecopy: 312-974-4970

[Signatures Continued on Next Page]

115

[Signature Page to Credit Agreement with U-Store-It, L.P.]



    BMO CAPITAL MARKETS FINANCING, INC.

By: Virginia Neal
Name: Virginia Neale
Title: Vice President



Lending Office (all Types of Loans):

BMO Capital Markets Financing, Inc.


111 W. Monroe Street
Chicago, IL 60603
Attn: Virginia Neale
Telephone: 312-461-3994
Telecopy: 312-293-5852

[Signatures Continued on Next Page]

116

[Signature Page to Credit Agreement with U-Store-It, L.P.]

CHARTER ONE BANK, N.A.

By: _Michele S. Jawyn
Name: Michele S. Jawyn
Title: Vice President



Lending Office (all Types of Loans):

Charter One Bank, N.A.


1215 Superior Avenue, 6th Floor
Cleveland, OH 44114
Attn: Raymond J. Quinn
Telephone: 216-277-0744
Telecopy: 216-277-4607

[Signatures Continued on Next Page]

117

[Signature Page to Credit Agreement with U-Store-It, L.P.]

FIRSTMERIT BANK, N.A.

By: _Jonathan M. Isaacs
Name: Jonathan M. Isaacs
Title: Vice President



Lending Office (all Types of Loans):

FirstMerit Bank, N.A.


101 W. Prospect Ave., #350
Cleveland, OH 44115
Attn: Jonathan M. Isaacs
Telephone: 216-802-6514
Telecopy: 216-694-5668

[Signatures Continued on Next Page]

118

[Signature Page to Credit Agreement with U-Store-It, L.P.]

KEYBANK NATIONAL ASSOCIATION

By: _Kevin P. Murray
Name: Kevin P. Murray
Title: VP



Lending Office (all Types of Loans):

KeyBank National Association


127 Public Square, 8th Floor
Cleveland, OH 44114
Attn: Kevin Murray
Telephone: 216-689-4660
Telecopy: 216-689-4997

[Signatures Continued on Next Page]

119

[Signature Page to Credit Agreement with U-Store-It, L.P.]



    LASALLE BANK NATIONAL ASSOCIATION

By: _Luke N. Elsass
Name: Luke N. Elsass
Title: VP



Lending Office (all Types of Loans):

LaSalle Bank National Association


1300 E. 9th Street, Suite 1000
Cleveland, OH 44114
Attn: Luke Elsass
Telephone: 216-802-2208
Telecopy: 216-802-2233

[Signatures Continued on Next Page]

120

[Signature Page to Credit Agreement with U-Store-It, L.P.]

NATIONAL CITY BANK

By: _David M. Bell
Name: David M. Bell
Title: Assistant Vice President



Lending Office (all Types of Loans):

National City Bank


2000 Auburn Drive, Suite 400
Beachwood, OH 44122-4327
Attn: David Bell
Telephone: 216-488-2335
Telecopy: 216-488-0214

[Signatures Continued on Next Page]

121

[Signature Page to Credit Agreement with U-Store-It, L.P.]

PNC BANK, NATIONAL ASSOCIATION

By: _Richard B. Trzybinski
Name: Richard B. Trzybinski
Title: Vice President



Lending Office (all Types of Loans):

PNC Bank, National Association


201 East 5th Street
Cincinnati, OH 45202
Attn: Richard Trzybinski
Telephone: 513-651-8939
Telecopy: 513-651-8931

[Signatures Continued on Next Page]

122

[Signature Page to Credit Agreement with U-Store-It, L.P.]



    SUNTRUST BANK.

By: _Nancy B. Richards
Name: Nancy B. Richards
Title: Senior Vice President



Lending Office (all Types of Loans):

SunTrust Bank


8330 Boone Blvd. 8th Floor
Vienna, VA 22182
Attn: Nancy B. Richards
Telephone: 703-442-1557
Telecopy: 703-442-1570

[Signatures Continued on Next Page]

123

[Signature Page to Credit Agreement with U-Store-It, L.P.]



    THE HUNTINGTON NATIONAL BANK

By: _Ryan J. Terrano
Name: Ryan J. Terrano
Title: Vice President



Lending Office (all Types of Loans):

The Huntington National Bank


917 Euclid Avenue, CM 17
Cleveland, OH 44115
Attn: Ryan J. Terrano
Telephone: 216-515-0683
Telecopy: 216-515-6821

[Signatures Continued on Next Page]

124

[Signature Page to Credit Agreement with U-Store-It, L.P.]



    U.S. BANK NATIONAL ASSOCIATION

By: _Renee M. Lewis
Name: Renee M. Lewis
Title: Vice President



Lending Office (all Types of Loans):

U.S. Bank National Association


209 South LaSalle Street, Suite 410
Chicago, IL 60604
Attn: Renee Lewis
Telephone: 312-325-8877
Telecopy: 312-325-8852

[Signatures Continued on Next Page]

125

[Signature Page to Credit Agreement with U-Store-It, L.P.]

WELLS FARGO BANK, NATIONAL ASSOCIATION

By: _Gregory W. Ward
Name: Gregory W. Ward
Title: Vice President



Lending Office (all Types of Loans):

Wells Fargo Bank, National Association


200 Public Square
Suite 1200
Cleveland, OH 44114
Attn: Gregory W. Ward
Telephone: 216-344-6945
Telecopy: 216-344-6971

[Signatures Continued on Next Page]

126

SCHEDULE 1.1(B)

Lender Commitments

                              Revolving   Term Commitment     Lender  
Commitment Amount   Amount   Commitment
Wachovia Bank, National Association
  $ 27,777,778     $ 22,222,222     $ 50,000,000  
KeyBank National Association
  $ 27,777,778     $ 22,222,222     $ 50,000,000  
Bank of America, N.A.
  $ 25,000,000     $ 20,000,000     $ 45,000,000  
SunTrust Bank
  $ 25,000,000     $ 20,000,000     $ 45,000,000  
Wells Fargo Bank, National Association
  $ 25,000,000     $ 20,000,000     $ 45,000,000  
Charter One Bank, N.A.
  $ 22,222,222     $ 17,777,778     $ 40,000,000  
BMO Capital Markets Financing, Inc.
  $ 19,444,444     $ 15,555,556     $ 35,000,000  
PNC Bank, National Association
  $ 19,444,444     $ 15,555,556     $ 35,000,000  
LaSalle Bank National Association
  $ 16,666,667     $ 13,333,333     $ 30,000,000  
The Huntington National Bank
  $ 11,111,111     $ 8,888,889     $ 20,000,000  
National City Bank
  $ 11,111,111     $ 8,888,889     $ 20,000,000  
U.S. Bank National Association
  $ 11,111,111     $ 8,888,889     $ 20,000,000  
FirstMerit Bank, N.A.
  $ 8,333,334     $ 6,666,666     $ 15,000,000  
Total:
  $ 250,000,000     $ 200,000,000     $ 450,000,000  

127